
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.1


LOAN AGREEMENT


Dated as of July 11, 2001

Between

Borrower (as defined herein)

And

UBS WARBURG REAL ESTATE INVESTMENTS INC.,
as Lender

--------------------------------------------------------------------------------


TABLE OF CONTENTS


 
   
   
   
  Page

--------------------------------------------------------------------------------

I   DEFINITIONS: PRINCIPLES OF CONSTRUCTION   1
 
 
1.1
 
Specific Definitions
 
1     1.2   Index of Other Definitions   20     1.3   Principles of Construction
  22
II
 
THE LOAN
 
22
 
 
2.1
 
The Loan
 
22         2.1.1   Commitment   22         2.1.2   Note   22         2.1.3   Use
of Loan Proceeds   23         2.1.4   Components of the Loan   23         2.1.5
  Modification of Components   23     2.2   Conditions Precedent to Closing   23
        2.2.1   Representations and Warranties; Compliance with Conditions   23
        2.2.2   First Mortgage and Loan Documents   24         2.2.3   Title
Insurance   24         2.2.4   Environmental Audit   24         2.2.5  
Insurance   24         2.2.6   Financial Statements   25         2.2.7  
Searches   25         2.2.8   Survey   25         2.2.9   Management   25      
  2.2.10   Leases and Material Contracts   25         2.2.11   Intentionally
Deleted   25         2.2.12   Tenant Estoppels   25         2.2.13   Property
Condition Report   25         2.2.14   Appraisal   25         2.2.15   Zoning
Compliance, Etc   26         2.2.16   Recording Taxes   26         2.2.17  
Perfection of Security Interests   26         2.2.18   Opinions of Borrower's
Counsel   26         2.2.19   Ground Lease   26         2.2.20   REA   26      
  2.2.21   Reserves and Escrows   26         2.2.22   Rent Roll   26        
2.2.23   Further Documents   26         2.2.24   Completion of Proceedings   26
        2.2.25   Delivery of Organizational Documents   27         2.2.26  
Expenses   27         2.2.27   Tax Lot   27         2.2.28   Encumbrances   27  
  2.3   Substitution of Collateral Properties   27     2.4   Defeasance   31    
    2.4.1   Total Defeasance   31         2.4.2   Partial Defeasance   33      
  2.4.3   Defeasance Collateral Account   35         2.4.4   Successor Borrower
  35

ii

--------------------------------------------------------------------------------


III
 
INTEREST; PAYMENTS
 
35
 
 
3.1
 
Interest; Monthly Loan Payments
 
35         3.1.1   Interest Generally   35         3.1.2   Payment Before
Maturity Date   35         3.1.3   Intentionally Deleted   36         3.1.4  
Payment on Maturity Date   36         3.1.5   Property Cash Flow Allocation   36
        3.1.6   Payments after Default; Default Rate   36     3.2   Loan
Repayment; Voluntary Prepayment; Prepayment After Default   36         3.2.1  
Repayment   36         3.2.2   Mandatory Prepayments   37         3.2.3  
Application of Prepayments to Components   37     3.3   Release of Property   37
        3.3.1   Release of Collateral Properties   37         3.3.2   Release on
Payment in Full   38         3.3.3   Release Documents   38         3.3.4  
Release of Funds   38     3.4   Payments and Computations   38         3.4.1  
Making of Payments   38         3.4.2   Interest Calculation   38         3.4.3
  Late Payment Charge   39     3.5   Taxes   39
IV
 
CASH MANAGEMENT; ESCROWS AND RESERVES
 
39
 
 
4.1
 
Cash Management Arrangements
 
39         4.1.1   Lockbox Account   39         4.1.2   Deposits into Lockbox
Account   40         4.1.3   The Accounts   40     4.2   Required Repair
Reserves   40         4.2.1   Required Repair Fund   40         4.2.2   Payment
of Required Repair Expenses   41     4.3   Tax and Insurance Escrow Fund   42  
  4.4   Replacement and Rollover Reserves   43         4.4.1   Replacement and
Rollover Reserve Fund   43         4.4.2   Payment of Replacement Expenses and
Leasing Expenses   44     4.5   Intentionally Omitted   44     4.6   Ground Rent
Escrow   45         4.6.1   Ground Rent Escrow Fund   45     4.7   Operating
Expense Reserves   45         4.7.1   Operating Expense Reserve Fund   45      
  4.7.2   Payment of Approved Operating Expenses   45     4.8  
Casualty/Condemnation Fund   46     4.9   Security Deposits   46     4.10  
Funds, Generally   46         4.10.1   Grant of Security Interest; Application
of Funds   46         4.10.2   Investments of Funds   47     4.11   Best Buy
Reserve   47         4.11.1   Best Buy Reserve Fund   47         4.11.2  
Release of Best Buy Repair Fund   48     4.12   Letter of Credit   48

iii

--------------------------------------------------------------------------------


V
 
REPRESENTATIONS AND WARRANTIES
 
50
 
 
5.1
 
Borrower Representations
 
50         5.1.1   Organization; Special Purpose   50         5.1.2  
Proceedings; Enforceability   50         5.1.3   No Conflicts   50         5.1.4
  Litigation   51         5.1.5   Agreements   51         5.1.6   Title   51    
    5.1.7   Survey   51         5.1.8   No Bankruptcy Filing   51         5.1.9
  Full and Accurate Disclosure   51         5.1.10   No Plan Assets   52        
5.1.11   Compliance   52         5.1.12   Contracts   52         5.1.13  
Financial Information   52         5.1.14   Condemnation   52         5.1.15  
Federal Reserve Regulations   52         5.1.16   Utilities and Public Access  
53         5.1.17   Not a Foreign Person   53         5.1.18   Separate Lots  
53         5.1.19   Assessments   53         5.1.20   Enforceability   53      
  5.1.21   Insurance   53         5.1.22   Use of Property; Licenses   53      
  5.1.23   Flood Zone   53         5.1.24   Physical Condition   53        
5.1.25   Boundaries and Encroachments   54         5.1.26   Leases and Rent Roll
  54         5.1.27   Filing and Recording Taxes   54         5.1.28  
Investment Company Act   55         5.1.29   Fraudulent Transfer   55        
5.1.30   Ownership of Borrower   55         5.1.31   Management Agreement   55  
      5.1.32   Hazardous Substances   55         5.1.33   Name; Principal of
Business   56         5.1.34   Subordinated Debt   56         5.1.35   Ground
Leases   56         5.1.36   REA   58         5.1.37   Tenant Estoppels   58    
    5.1.38   No Prior Assignment   58         5.1.39   Special Purpose
Entity/Separateness   58         5.1.40   Illegal Activity   58     5.2  
Survival of Representations and Covenants   58
VI
 
AFFIRMATIVE COVENANTS
 
59
 
 
6.1
 
Existence
 
59     6.2   Taxes and Other Charges   59     6.3   Repairs; Maintenance and
Compliance; Alterations; Required Repairs   59         6.3.1   Repairs and
Maintenance   59         6.3.2   Legal Compliance   60

iv

--------------------------------------------------------------------------------

        6.3.3   Alterations   60         6.3.4   Required Repairs   61     6.4  
Litigation   61     6.5   Performance of Other Agreements   61     6.6   Notices
  61     6.7   Cooperate in Legal Proceedings   62     6.8   Further Assurances
  62     6.9   Financial Reporting   62         6.9.1   Bookkeeping   62        
6.9.2   Annual Reports   62         6.9.3   Monthly and Quarterly Reports   63  
      6.9.4   Other Reports   63         6.9.5   Annual Budget   65        
6.9.6   Delivery of Financial Information   66     6.10   Environmental Matters
  66         6.10.1   Hazardous Substances   66         6.10.2   Environmental
Monitoring   66         6.10.3   Title to the Property   68         6.10.4  
Easements; Dedications   68     6.11   Leases   68         6.11.1   Form of
Lease   68         6.11.2   New and Renewal Leases   69         6.11.3   Leasing
Covenants   69         6.11.4   Non-disturbance Agreements   69         6.11.5  
Reciprocal Easement Agreements   69         6.11.6   Notice to Tenants   69    
6.12   Estoppel Statement   70     6.13   Property Management   70        
6.13.1   Management Agreement   70         6.13.2   Management Consultant   70  
      6.13.3   Manager's Subordination   70     6.14   Special Purpose Entity  
70     6.15   Expenses   71     6.16   Indemnity   71     6.17   Third Party
Reports   72     6.18   Replacement Guarantor   72     6.19   Fire Alarm and
Sprinkler Compliance   72     6.20   Performance by Borrower   73     6.21  
Secondary Market Transaction Master Estoppel   73     6.22   Environmental
Compliance   73     6.23   Mobil Indemnification   73     6.24   Sears
Indemnification   73
VII
 
NEGATIVE COVENANTS
 
74
 
 
7.1
 
Management Agreement
 
74     7.2   Liens   74     7.3   Dissolution   74     7.4   Change In Business
or Operation of Property   74     7.5   Debt Cancellation   74     7.6   Assets
  74     7.7   Transfers   74

v

--------------------------------------------------------------------------------

    7.8   Debt   77     7.9   Assignment of Rights   77     7.10   Principal
Place of Business   77     7.11   Corporate Organization   77     7.12   ERISA.
  77     7.13   No Joint Assessment   78     7.14   Affiliate Transactions   78
VIII
 
INSURANCE
 
78
 
 
 
 
8.1.1
 
Coverage
 
78         8.1.2   Policies   79     8.2   Casualty   80         8.2.1   Notice;
Restoration   80         8.2.2   Settlement of Proceeds   80     8.3  
Condemnation   80         8.3.1   Notice; Restoration   80         8.3.2  
Collection of Award   81     8.4   Application of Proceeds or Award   81        
8.4.1   Application to Restoration   81         8.4.2   Application to Debt   81
        8.4.3   Procedure for Application to Restoration   82         8.4.4  
Ground Lease; Anchor Lease; REA   82
IX
 
DEFAULTS
 
82     9.1   Events of Default   82     9.2   Remedies.   84         9.2.1  
Acceleration   84         9.2.2   Remedies Cumulative   84         9.2.3  
Severance   85         9.2.4   Delay   85         9.2.5   Lender's Right to
Perform   85
X
 
SPECIAL PROVISIONS
 
86
 
 
10.1
 
Sale of the Note and Secondary Market Transaction
 
86         10.1.1   Cooperation   86         10.1.2   Use of Information   87  
      10.1.3   Borrower's Obligations Regarding Disclosure Documents   87      
  10.1.4   Borrowers Indemnity Regarding Filings   88         10.1.5  
Indemnification Procedure   89         10.1.6   Contribution   89         10.1.7
  Rating Comfort Letter   89
XI
 
MISCELLANEOUS
 
89         11.1.1   Exculpation   89
XII
 
NOTICES
 
91
 
 
12.1
 
Notice Addresses
 
91         12.1.1   Borrower's Representative   92     12.2   Brokers and
Financial Advisors   92     12.3   Retention of Servicer   92     12.4  
Survival   92     12.5   Lender's Discretion   92

vi

--------------------------------------------------------------------------------

    12.6   Governing Law; Venue   93     12.7   Modification; Waiver in Writing
  93     12.8   Delay Not a Waiver   93     12.9   TRIAL BY JURY   94     12.10
  Heading   94     12.11   Severability   94     12.12   Preferences   94    
12.13   Waiver of Notice   94     12.14   Remedies of Borrower   94     12.15  
Prior Agreements   94     12.16   Offsets, Counterclaims and Defenses   95    
12.17   Publicity   95     12.18   No Usury   95     12.19   Conflict;
Construction of Documents   95     12.20   No Joint Venture or Partnership; No
Third Party Beneficiaries   95     12.21   Yield Maintenance Premium   96    
12.22   Assignment   96     12.23   Cross-Default; Waiver of Marshalling of
Assets   96     12.24   Joint and Several Liability   97     12.25   California
Waivers   97         12.25.1   California Provisions   97         12.25.2  
Modifications to Loan and Loan Documents   97         12.25.3   Waivers   97    
    12.25.4   Borrower Guarantor Informed of Borrower's Condition   98        
12.25.5   Waiver of Estoppel Defense   99         12.25.6   Subrogation   99    
    12.25.7   Confirmation of Waivers   99     12.26   Counterparts   100


Schedule 1
 
—
 
Allocated Loan Amount Schedule 2   —   Intentionally Deleted Schedule 3   —  
Required Repairs Schedule 4   —   Intentionally Omitted Schedule 5   —  
Exception to Representations Schedule 6   —   Organizational Chart Schedule 7  
—   Environmental Post Closing Obligations Schedule 8   —   Intentionally
Deleted Schedule 9   —   Amortization Schedule Schedule 10   —   Properties in
Flood Zones

vii

--------------------------------------------------------------------------------


LOAN AGREEMENT


    LOAN AGREEMENT dated as of July 11, 2001 between the Borrower (as
hereinafter defined) and UBS WARBURG REAL ESTATE INVESTMENTS INC., a Delaware
corporation (together with its successors and assigns, "Lender").

I   DEFINITIONS: PRINCIPLES OF CONSTRUCTION

    1.1  Specific Definitions.  The following terms have the meanings set forth
below:

    "Acceptable Appraisal":  an appraisal of a Collateral Property (or proposed
Substitute Property) or the Collateral Pool (i) dated not more than 180 days
prior to the Closing Date or the date of the proposed Substitution, as
applicable, (ii) signed by a qualified MAI/FIRREA appraiser with no interest,
direct or indirect, in the Loan, any Collateral Property or the proposed
Substitute Property, and whose compensation is not affected by the Appraised
Value (and Lender agrees that as of the date hereof Landauer Associates, Inc.
satisfies the foregoing criteria), (iii) addressed to Lender and its successors
and assigns, (iv) made in compliance with the Uniform Standards of Appraisal
Practice, and (v) otherwise reasonably satisfactory to Lender in all respects.

    "ADA":  shall mean The Americans with Disabilities Act of 1990.

    "Additional Replacement and Rollover Reserve Funding Event":  the period of
time from and after (A) the occurrence of an Event of Default, which Event of
Default shall then be continuing, (B) the Debt Service Coverage Ratio at any
time is less than 1.20:1, (C) the Replacement and Rollover Reserve Guaranty
fails to be in full force and effect or (D) Guarantor fails to satisfy the
Liquidity Requirement.

    "Affiliate":  as to any Person, any other Person that, directly or
indirectly, is in Control of, is Controlled by or is under common Control with
such Person or is a director or officer of such Person or of an Affiliate of
such Person.

    "Affiliated Loans" shall mean a loan made by Lender to an Affiliate of
Borrower or Guarantor.

    "Agent":  shall mean PNC Bank, National Association.

    "Agreement":  this Loan Agreement.

    "Allocated Loan Amount":  shall mean the portion of the principal amount of
the Loan allocated to each Collateral Property as set forth on Schedule 1
hereto.

    "Allocated Monthly Debt Service Payment Amount":  shall mean the monthly
payment of principal and interest under the Loan allocable to the Principal
Shortfall.

    "Anchor Tenant":  shall mean any Tenant from time to time leasing more than
75,000 square feet of gross leasable area in any particular Collateral Property.

    "Applicable Rating Agencies":  means the Rating Agencies that have rated any
Securities issued in connection with a Secondary Market Transaction.

    "Appraised Value":  the fair market value of a Collateral Property or the
Collateral Pool reflected in an Acceptable Appraisal.

    "Approved Leasing Expenses":  expenses incurred by a Borrower in leasing
space at the Collateral Property pursuant to Leases entered into in accordance
with the Loan Documents, including brokerage commissions, tenant improvements
and other inducements, which expenses (i) are (A) specifically approved by
Lender in connection with approving the applicable Lease, (B) incurred in the
ordinary course of business and on market terms and conditions in connection
with Leases which do not require Lender's approval under the Loan Documents, or
(C) otherwise approved by Lender, which approval shall not be unreasonably
withheld or delayed, and (ii) are substantiated by executed Lease documents and
brokerage agreements.

--------------------------------------------------------------------------------

    "Approved Manager":  Westfield Corporation, Inc., a Delaware corporation, or
any other wholly owned, direct or indirect, subsidiary of Westfield Holdings
Limited, or any successor or assignee of any of the foregoing, provided that
(i) each successor or assignee shall be approved by Lender in Lender's
reasonable discretion (unless such successor or assign is wholly owned, directly
or indirectly, by Westfield Holdings Limited and evidence thereof reasonably
satisfactory to Lender has been delivered to Lender prior to the change in
Manager, in which case Lender's approval shall not be required) and (ii) after
any Secondary Market Transaction, Lender's approval shall be conditioned on
receipt by Lender of a Rating Comfort Letter.

    "Approved Operating Expenses":  Operating Expenses incurred by a Borrower
following the occurrence of a Cash Management Event which (i) are included in
the Operating Budget for the Current Month for the Collateral Property owned by
such Borrower, (ii) are for electric, gas, oil, water, sewer or other utility
service to the Collateral Property or Management Fees payable under the
applicable Management Agreement for the current Month for the Collateral
Property, or (iii) have been approved by Lender, which approval shall not be
unreasonably withheld or delayed.

    "Approved Replacement Expenses":  Replacement Expenses incurred by a
Borrower which (i) are included in the approved Replacement Budget for the
Current Month for the Collateral Property or (ii) have been approved by Lender,
which approval shall not be unreasonably withheld or delayed.

    "Assignment of Leases":  shall mean, with respect to each Collateral
Property, that certain first priority Assignment of Leases and Rents, dated as
of the date hereof, from the applicable Borrower, as assignor, to Lender, as
assignee, assigning to Lender all of the Borrower's interest in and to the
Leases and Rents of such Collateral Property as security for the Loan, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time.

    "Borrower":  collectively, Parkway Plaza LP, a Delaware limited partnership,
Plaza West Covina LP, a Delaware limited partnership, Horton Plaza LP, a
Delaware limited partnership, Fox Hills Mall LP, a Delaware limited partnership,
Northwest Plaza LLC, a Delaware limited liability company, WEA Crestwood
Plaza LLC, a Delaware limited liability company, Mid Rivers Mall LLC, a Delaware
limited liability company, West Park Partners, L.P., a Missouri limited
partnership, Enfield Square LLC, a Delaware limited liability company, and Mid
Rivers Land LLC II, a Delaware limited liability company, together with their
respective permitted successors and assigns.

    "Borrower Representative":  with respect to each Borrower that is a limited
partnership, the sole general partner of such Borrower and, with respect to each
Borrower that is a limited liability company, the sole managing member of such
Borrower.

    "Business Day":  means any day other than (i) a Saturday or a Sunday, and
(ii) a day on which federally insured depository institutions in New York, New
York or Los Angeles, California are authorized or obligated by law, regulation,
governmental decree or executive order to be closed.

    "Cash Flow Differential":  shall mean for any period an amount equal to
(i) the difference between (x) the Net Operating Income of the Collateral Pool
and (y) the Stabilized Net Operating Income of the Collateral Pool, (ii) divided
by 1.35, (iii) divided by .09, (iv) plus the interest payable on such portion of
the Loan proceeds for the period for the which the Cash Flow Differential Letter
of Credit is reasonably anticipated to be outstanding (i.e., such period shall
be twelve (12) months as of the Closing Date) (the amount described under
clause (iv), the "Cash Flow Differential Interest Component"), as determined by
Lender in its sole discretion but substantially in accordance with the
methodology previously approved by Lender and WEA. For purposes of determining
the Cash Flow Differential, the Net Operating Income of the Collateral Pool will
be deemed to be equal to: (1) the annualized Operating Income of the Collateral
Pool based on the Operating Income for the Collateral Pool for (A) the month of
June, 2001 (in the event such determination is made in connection with the Cash
Flow Differential Letter of Credit delivered on the Closing Date), (B) the month
in which any

2

--------------------------------------------------------------------------------

proposed reduction in the amount of the Cash Flow Differential Letter of Credit
is to be effective pursuant to any LC Reduction Request under Section 4.12(c)
hereof or (C) the month in which the LC Extension Date occurs, as applicable (it
being understood and agreed that, in each case, such Operating Income shall be
based on a certified rent roll for the Collateral Pool for such month), less
(2) the Operating Expenses of the Collateral Pool for the twelve (12) month
period preceding (A) the month of June, 2001 (in case such determination is made
in connection with the Cash Flow Differential Letter of Credit delivered on the
Closing Date), (B) the month in which any proposed reduction in the amount of
the Cash Flow Differential Letter of Credit is to be effective pursuant to any
LC Reduction Request under Section 4.12(c) hereof or (C) the month in which the
LC Extension Date occurs, as applicable.

    "Cash Management Agreement":  shall mean collectively the Lockbox Account
Agreement and the Deposit Account Agreement.

    "Cash Management Event":  the period of time from and after (A) an Event of
Default occurs or (B) the Debt Service Coverage Ratio at any time is less than
1.20:1.

    "Cash Management Fee":  the fees charged from time to time by the Agent in
accordance with the Deposit Account Agreement.

    "Cash Management Termination":  the giving by Lender to the Lockbox Bank of
notice that the sweeping of funds into the Cash Management Account may cease (a
"Cash Management Termination Notice"), which notice Lender shall only be
required to give on one occasion during the term of the Loan with respect to
each of the following: (y) if following the occurrence of a Cash Management
Event, a One Time Cash Management Event Cure has occurred and no Event of
Default shall have then occurred and be continuing or (z) if the Debt Service
Coverage Ratio has been 1.20:1 or higher for three consecutive fiscal quarters
(such Debt Service Coverage Ratio being tested on a quarterly basis) since the
occurrence of a Cash Management Event and no Event of Default shall have then
occurred and be continuing.

    "Closing Date":  shall mean the date of the funding of the Loan or, in the
case of a Substitution, the Substitution Date.

    "Code":  the Internal Revenue Code of 1986, as amended, any successor
statutes thereto, and applicable U.S. Department of Treasury regulations issued
pursuant thereto in temporary or final form.

    "Collateral Pool":  collectively, each and every Collateral Property which
is subject to the terms of this Agreement, including any Substitute Property.

    "Collateral Property":  shall mean each parcel of real property (or
Borrower's Leasehold Estate therein), the Improvements thereon, the Equipment
and all personal property owned by the applicable Borrower and encumbered by a
Mortgage, together with all rights pertaining to such property and Improvements,
as more particularly described in the granting clauses of each Mortgage.

    "Component":  shall mean, individually, any one of Component A-1,
Component A-2, Component B, Component C, Component D, Component E, Component F
or Component G.

    "Component A-1":  shall mean that certain Component of the Note having the
original principal amount set forth in Section 2.1.4.

    "Component A-2":  shall mean that certain Component of the Note having the
original principal amount set forth in Section 2.1.4.

    "Component B":  shall mean that certain Component of the Note having the
original principal amount set forth in Section 2.1.4.

3

--------------------------------------------------------------------------------

    "Component C":  shall mean that certain Component of the Note having the
original principal amount set forth in Section 2.1.4.

    "Component D":  shall mean that certain Component of the Note having the
original principal amount set forth in Section 2.1.4.

    "Component E":  shall mean that certain Component of the Note having the
original principal amount set forth in Section 2.1.4.

    "Component F":  shall mean that certain Component of the Note having the
original principal amount set forth in Section 2.1.4.

    "Component G":  shall mean that certain Component of the Note having the
original principal amount set forth in Section 2.1.4.

    "Components":  shall mean, collectively, Component A-1, Component A-2,
Component B, Component C, Component D, Component E, Component F and Component G.

    "Control":  with respect to any Person, either (i) ownership directly or
through other entities of more than fifty percent (50%) of all beneficial equity
interest in such Person, or (ii) the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, through the ownership of voting securities, by contract or otherwise.

    "Core Properties":  collectively, the Collateral Properties known as
Westfield Shoppingtown Parkway, El Cajon, California (the "Parkway Property");
Westfield Shoppingtown West Park, Cape Girardeau, Missouri; Westfield
Shoppingtown Enfield, Enfield, Connecticut (the "Enfield Property"); Westfield
Shoppingtown Horton Plaza, San Diego California (the "Horton Plaza Property");
Westfield Shoppingtown Crestwood, St. Louis, Missouri (the "Crestwood
Property"); and Westfield Shoppingtown West Covina, West Covina, California.

    "Current Month":  as of any date of determination following the occurrence
of a Cash Management Event, the then current calendar month.

    "Debt":  the unpaid principal, all interest accrued and unpaid thereon, any
Yield Maintenance Premium and all other sums due to Lender in respect of the
Loan under the Note, this Agreement, the Mortgages, or under any Loan Document.

    "Debt Service":  with respect to any particular period of time, the
scheduled amount of principal and interest payments due under the Note in such
period.

    "Debt Service Coverage Ratio":  as of any date, the ratio of (i) the Net
Operating Income for the twelve (12) month period ending with the most recently
completed calendar quarter to (ii) the assumed aggregate amount of principal and
interest due and payable on the Note for the same period in determining Net
Operating Income under clause (i) above using an assumed interest and principal
constant for such period of nine percent (9%) per annum, as determined by Lender
in its sole discretion but substantially in accordance with the methodology
previously approved by Lender and WEA.

    "Default":  the occurrence of any event under any Loan Document which, but
for the giving of notice or passage of time, or both, would be an Event of
Default.

    "Default Rate":  a rate per annum with respect to each Component equal to
the lesser of (i) the Maximum Rate and (ii) five percent (5%) above the Interest
Rate for such Component compounded monthly.

    "Defeasance Collateral":  shall mean obligations or securities not subject
to prepayment, call or early redemption which are "Government Securities" as
defined in Section 2(a)(16) of the Investment Company Act of 1940, as amended,
and the ownership of which will not cause Lender to be an

4

--------------------------------------------------------------------------------

"investment company" under such Act, as evidenced by an opinion of counsel
reasonably acceptable to Lender, and which qualify under § 1.860G-2(a)(8) of the
Treasury regulations. All such obligations or securities shall mature or be
redeemable, or provide for payments of interest thereon, on or prior to the
Business Day preceding the date such amounts are required to be applied under
this Agreement and shall provide payments (i) on or prior to, but as close as
possible to, all Payment Dates and other scheduled payment dates if any, under
the Defeasance Note or the Note, as applicable, after the Defeasance Date and up
to and including the Maturity Date, and (ii) in amounts equal to or greater than
the Schedule Defeasance Payments.

    "Deposit Account Agreement":  shall mean that certain Deposit Account
Agreement, dated as of the date hereof, by and between Borrower, Lender, Manager
and Agent.

    "Eligible Account":  shall mean a separate and identifiable account from all
other funds held by an Eligible Institution that is either (a) an account or
accounts maintained with a federal or state-chartered depository institution or
trust company which complies with the definition of Eligible Institution or
(b) a segregated trust account or accounts maintained with a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a state chartered depository institution or trust
company, is subject to regulations substantially similar to 12 C.F.R. § 9.10(b),
having in either case a combined capital and surplus of at least $50,000,000 and
subject to supervision or examination by federal and state authority. An
Eligible Account will not be evidenced by a certificate of deposit, passbook or
other instrument.

    "Eligible Institution":  shall mean a depository institution or trust
company, the short term unsecured debt obligations or commercial paper of which
are rated at least A-1+ by S&P and F-1+ by Fitch in the case of accounts in
which funds are held for thirty (30) days or less (or, in the case of accounts
in which funds are held for more than thirty (30) days, the long term unsecured
debt obligations of which are rated at least "AA" by Fitch and S&P) (it being
understood and agreed that a depository institution or trust company shall
qualify as an Eligible Institution if its short term and long term unsecured
debt obligations, commercial paper or accounts, as applicable, satisfy the
foregoing rating requirements of the Applicable Rating Agencies), or such other
account or accounts with respect to which the Applicable Rating Agencies shall
have confirmed in writing that the then current ratings assigned in any
Secondary Market Transaction will not be qualified, downgraded or withdrawn by
reason thereof.

    "Enfield Anchor Parcel Ground Lease" shall mean that certain Lease dated
September 1, 1975 between The May Department Stores Company and May
Centers, Inc. (previously known as The May Stores Shopping Centers, Inc.), as
amended by that certain First Amendment of Lease dated August 1983 between The
May Department Stores Company and May Centers, Inc., as assigned by WEA
(previously known as CenterMark Properties, Inc.) to Enfield Square LLC pursuant
to that certain Assignment of Lease dated November 17, 1998, and as amended
pursuant to that certain letter dated June 25, 2001 from The May Department
Stores Company to Enfield Square LLC.

    "Enfield Parking Ground Lease" that certain Lease Agreement dated
November 18, 1996 between State of Connecticut, Department of Transportation and
CenterMark Properties, Inc., as assigned by CenterMark Properties, Inc. to
Enfield Square LLC pursuant to that certain Assignment of Lease dated
November 17, 1998.

    "Environmental Event":  means, with respect to any Collateral Property,
(a) a violation of any Environmental Law with respect to such Collateral
Property of which Borrower has received written notice from a Governmental
Authority, or (b) the presence of any Hazardous Substance on, about, or under
such Collateral Property that, under or pursuant to any Environmental Law, would
require remediation, if in the case of either (a) or (b), such event or
circumstance could result in a material adverse effect on the value or
operations of such Collateral Property.

5

--------------------------------------------------------------------------------

    "ERISA":  the Employment Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

    "ERISA Affiliate":  all members of a controlled group of corporations and
all trades and business (whether or not incorporated) under common control and
all other entities which, together with Borrower, are treated as a single
employer under any or all of Section 414(b), (c), (m) or (o) of the Code.

    "FASIT":  Financial Asset Securitization Investment Trust within the meaning
of Section 860L(a)(1) of the Code.

    "Fiscal Year":  each twelve month period commencing on January 1 and ending
on December 31 during each year of the Term.

    "Fitch":  shall mean Fitch Inc.

    "Funds":  shall have the meaning set forth in Section 4.10.1.

    "GAAP":  generally accepted accounting principles in the United States of
America as of the date of the applicable financial report.

    "Governmental Authority":  any court, board, agency, commission, office or
authority of any nature whatsoever for any governmental unit (federal, state,
county, district, municipal, city or otherwise) now or hereafter in existence.

    "Ground Lease":  any lease defined as a "Ground Lease" in any Mortgage.

    "Ground Lessor":  a lessor under a Qualified Ground Lease.

    "Ground Rent":  with respect to any Ground Lease, all ground rents, square
footage rents, percentage rents or any other payments or rents owing by a
Borrower under such Ground Lease.

    "Guarantor":  shall mean WEA.

    "Improvements":  shall have the meaning set forth in the granting clause of
the related Mortgage with respect to each Collateral Property.

    "Independent Director":  shall mean a director or manager of the SPE Member
who is not at the time of initial appointment, or at any time while serving as a
director of the SPE Member, and has not been at any time during the preceding
five (5) years: (a) a shareholder, director (with the exception of serving as
the Independent Director of the SPE Member), limited partner, member, officer,
employee, partner, attorney or counsel of the SPE Member, the Borrower or any
Affiliate of either of them; (b) a customer, supplier or other person who
derives any of its purchases or revenues from its activities with the SPE
Member, the Borrower or any Affiliate of either of them; (c) a Person
controlling or under common control with Borrower, SPE Member or any Affiliate
of such Person or any such stockholder, partner, customer, supplier or other
Person; or (d) a member of the immediate family of any such stockholder,
director, officer, employee, partner, customer, supplier or other person. As
used in this definition, the term "control" means the possession, directly or
indirectly, of the power to direct or cause the direction of management,
policies or activities of a Person, whether through ownership of voting
securities, by contract or otherwise. An individual that otherwise satisfies the
foregoing shall not be disqualified from serving as an Independent Director of
the SPE Member if such individual is at the time of initial appointment, or at
any time while serving as an Independent Director of the SPE Member, an
Independent Director of a Special Purpose Entity Affiliated with the Borrower or
the SPE Member.

    "Insurance Funding Event":  the period of time from and after (A) the
occurrence of an Event of Default, which Event of Default shall then be
continuing, (B) the Debt Service Coverage Ratio at any time is less than 1.20:1,
(C) the Insurance Premiums Guaranty fails to be in full force and effect or
(D) Guarantor fails to satisfy the Liquidity Requirement.

6

--------------------------------------------------------------------------------

    "Insurance Funding Termination":  shall mean the achievement of a Debt
Service Coverage Ratio of 1.20:1 or higher for three consecutive fiscal quarters
(such Debt Service Coverage Ratio being tested on a quarterly basis) since the
occurrence of an Insurance Funding Event (if such Insurance Funding Event is
based on the failure to satisfy the Debt Service Coverage Ratio as described in
clause (B) of the definition of the term "Insurance Funding Event").

    "Interest Period":  (i) the period from the Closing Date through the first
day thereafter that is an Interest Period Termination Date and (ii) each period
thereafter from an Interest Period Commencement Date through an Interest Period
Termination Date; except that the Interest Period, if any, that would otherwise
commence before and end after the Maturity Date shall end on the Maturity Date.

    "Interest Period Commencement Date":  the eleventh (11th) day of each
calendar month; provided, however, that if the Payment Date is changed by Lender
pursuant to the definition thereof, Lender may adjust this definition
accordingly.

    "Interest Period Termination Date":  the tenth (10th) day of each calendar
month (notwithstanding that the succeeding Payment Date may not be an Interest
Period Commencement Date because the day after such Interest Period Termination
Date is not a Business Day); provided, however, that if the Payment Date is
changed by Lender pursuant to the definition thereof, Lender may adjust this
definition accordingly.

    "Interest Rate":  shall mean the following rates per annum with respect to
the corresponding Components comprising the Note as set forth below:

Component A-1   7.2425% per annum     Component A-2   7.2425% per annum    
Component B   7.2425% per annum     Component C   7.2425% per annum    
Component D   7.2425% per annum     Component E   7.2425% per annum    
Component F   7.2425% per annum     Component G   7.2425% per annum.    

    "LC Expiration Date":  shall mean the date which is eighteen months from the
date hereof.

    "LC Reduction Request" shall have the meaning set forth in Section 4.12.

    "LC Replacement Collateral" shall mean obligations or securities not subject
to prepayment, call or early redemption which are "Government Securities" as
defined in Section 2(a)(16) of the Investment Company Act, of 1940, as amended,
and the ownership of which will not cause Lender to be an "investment company"
under such Act as evidenced by an opinion of counsel reasonably acceptable to
Lender. All such obligations or securities shall mature or be redeemable, or
provide for payments of interest thereon, on or prior to the Business Day
preceding the date such amounts are required to be applied under this Agreement
and shall provide payments, subject to the terms and conditions of Section 4.12,
(i) on or prior to, but as close as possible to, all Payment Dates and other
scheduled payment dates if any, under the Note after the LC Resizing Date and up
to and including the Maturity Date, (ii) in amounts equal to or greater than the
Allocated Monthly Debt Service Payment Amount and (iii) in an amount sufficient
to pay the Principal Shortfall at the Maturity Date.

    "LC Replacement Collateral Account" shall mean an Eligible Account that
Borrower must deliver the LC Replacement Collateral into in accordance with the
terms of Section 4.12, which account shall at all times be an Eligible Account.

7

--------------------------------------------------------------------------------

    "LC Resizing Date" shall mean the date that is the first Payment Date after
Lender purchases the LC Replacement Collateral in accordance with
Section 4.12(d).

    "Lease Rollover Number":  as to any calendar year, the aggregate number of
square feet of gross leasable area at the Improvements in the Collateral Pool
that are covered by Leases the expiration dates of which (after taking into
account all renewals and extensions that have been unconditionally exercised as
of the date in question) are scheduled to occur in such calendar year.

    "Lease Rollover Percentage":  as to any calendar year, a fraction, expressed
as a percentage, the numerator of which is the Lease Rollover Number for such
calendar year and the denominator of which is the aggregate number of square
feet of gross leasable area of all Improvements in the Collateral Pool.

    "Leasehold Estate":  the leasehold interest and estate of any Borrower
created pursuant to a Ground Lease.

    "Leases":  all leases and other agreements existing on the date hereof or
hereafter entered into affecting the use, or occupancy of, or the conduct of any
activity upon or in, any Collateral Property or any Improvements thereon,
including any extensions, renewals, modifications or amendments thereof, but
excluding (i) reciprocal easement and operating agreements, (ii) subleases where
the sublessee is not in privity with a Borrower, (iii) Ground Leases,
(iv) Permitted Encumbrances (other than Leases) and (v) any other agreements
that do not grant any possessory interest in any Collateral Property or any
Improvements thereon.

    "Legal Requirements":  statutes, laws, rules, orders, regulations,
ordinances, judgments, decrees and injunctions of, or agreements with,
Governmental Authorities (including, but not limited to, any laws enacted with
respect to the ADA) affecting all or part of any Collateral Property, any Ground
Lease or the construction, use, alteration or operation thereof, whether now or
hereafter enacted and in force, and all permits, licenses and authorizations and
regulations relating thereto, and all covenants, agreements, restrictions and
encumbrances contained in any instrument, either of record or known to any
Borrower, at any time in force affecting all or part of any Collateral Property,
including any that may (i) require repairs, modifications or alterations in or
to all or part of any Collateral Property, or (ii) in any way limit the use and
enjoyment thereof.

    "Letter of Credit":  shall mean an irrevocable, unconditional, transferable,
clean sight draft letter of credit in favor of Lender and entitling Lender to
draw thereon in New York, New York, issued by a domestic banking institution or
the U.S. agency or branch of a foreign banking institution; provided, that such
banking institution has a long term senior unsecured debt obligation rating of
at least "AA-" by S&P and Fitch and a short term senior unsecured debt
obligation rating of at least "F-1+" by Fitch, and if rated by any other
Applicable Rating Agency, an equivalent rating. Lender hereby acknowledges that
as of the date hereof, National Australia Bank Ltd. is an acceptable banking
institution for purposes of this definition.

    "Lien":  any mortgage, deed of trust, indemnity deed of trust, lien, pledge,
hypothecation, assignment, security interest or any other encumbrance, charge or
transfer of, on or affecting all or part of any Collateral Property or any
interest therein, or in any Borrower or in any Borrower Representative,
including any conditional sale or other title retention agreement, any financing
lease having substantially the same economic effect as any of the foregoing, the
filing of any financing statement, and mechanic's, materialmen's and other
similar liens and encumbrances.

    "Liquidity Requirement":  shall mean as to Guarantor, liquidity of at least
$25,000,000, calculated based on cash, cash equivalents and amounts immediately
available under credit lines pursuant to terms reasonably acceptable to Lender,
which calculation shall be made in good faith by Lender based upon evidence of
such liquidity reasonably satisfactory in form and substance to Lender.

8

--------------------------------------------------------------------------------

    "Lockbox Account Agreement":  shall mean that certain Lockbox Account
Agreement dated as of the date hereof by and between the Borrower, Lender,
Manager and Lockbox Bank.

    "Lockbox Bank":  shall mean Bank of America, N.A.

    "Loan":  shall mean the loan made by Lender to Borrower pursuant to this
Agreement.

    "Loan Constant" shall mean nine percent (9%).

    "Loan Documents":  this Agreement and all other documents, agreements and
instruments evidencing, securing or delivered to Lender in connection with the
Loan, whether now existing or hereafter executed, including the following:
(i) the Note, (ii) the mortgage or deed of trust on each Collateral Property
(individually a "Mortgage" and collectively, the "Mortgages"), (iii) the
Assignment of Leases with respect to each Collateral Property, (iv) the
Assignment of Agreements with respect to each Collateral Property, (v) the
Manager's Consent and Subordination of Management Agreement with respect to each
Collateral Property, (vi) the Indemnity and Guaranty Agreement (the
"Indemnity"), (vii) the Guaranty of Replacement and Rollover Reserve (the
"Replacement and Rollover Reserve Guaranty"), (viii) the Guaranty of Insurance
Premiums (the "Insurance Premiums Guaranty"), (ix) the Guaranty of Required
Repair Funds (the "Required Repair Guaranty"), (x) the Guaranty of Development
Obligations, (xi) the Guaranty of ADA Compliance, (xii) the Guaranty of Ground
Rent Obligations (the "Ground Rent Guaranty"), (xiii) the Guaranty of
Environmental Obligations, (xiv) the Contribution Agreement and (xv) the Cash
Management Agreement and all other documents executed and/or delivered in
connection with the Loan, as each of the foregoing may be (and each of the
foregoing defined terms shall refer to such documents as they may be) amended,
restated, replaced, supplemented or otherwise modified from time to time.

    "Maintenance and Repairs":  items of maintenance and repair to the
Improvements or Equipment similar to the items of work (but not limited to such
specific items) described in the physical inspection reports delivered to Lender
in connection with the closing of the Loan.

    "Management Agreement":  as to each Collateral Property, the management
agreement in effect on the date hereof between the applicable Borrower and an
Approved Manager for such Collateral Property, pursuant to which such Approved
Manager is to manage such Collateral Property, as same may be amended, restated,
replaced, supplemented or otherwise modified from time to time with the prior
approval of Lender (which consent shall not be reasonably withheld or delayed),
and after any Secondary Market Transaction, a Rating Comfort Letter (provided,
however, that any modification which does not modify the term or economics of
the Management Agreement or otherwise materially modify the Management
Agreement, shall require prior notice to, but not the consent of, Lender, and
shall not require a Rating Comfort Letter).

    "Management Fee(s)":  as to any Management Agreement, all fees in the nature
of management fees payable to Manager under such Management Agreement.

    "Manager":  as to each Collateral Property, the Approved Manager under the
Management Agreement for such Collateral Property.

    "Material Alteration":  shall have the meaning set forth in Section 6.3.3;
provided, however, that in no event shall (i) tenant improvement work pursuant
to Leases approved by Lender or for which Lender's approval is not required
hereunder or under the other Loan Documents, (ii) alterations performed as part
of a Restoration, or (iii) the Required Repairs constitute a Material
Alteration.

    "Material Lease":  as to any Collateral Property, any Lease (i) which
demises more than ten thousand (10,000) square feet or (ii) the fixed annual
rent under which exceeds five percent (5%) of the aggregate fixed annual rent
payable under all Leases of such Collateral Property.

9

--------------------------------------------------------------------------------

    "Maturity Date":  shall mean the Stated Maturity Date or such earlier date
on which the final payment of principal of the Note becomes due and payable as
therein or herein provided, whether at the Stated Maturity Date, by declaration
of acceleration, or otherwise.

    "Maximum Rate":  the maximum interest rate allowed by applicable law in
effect with respect to the Loan on the date for which a determination of
interest accrued hereunder is made, after taking into account all fees, payments
and other charges that are, under applicable law, characterized as interest.

    "Monthly Debt Service Payment Amount":  shall mean the sum of (i) the
aggregate amount of interest due on each Component calculated at the Interest
Rate (in the manner set forth in Section 3.4.2) and (ii) the principal payment
due on the applicable Payment Date in the amount set forth on the amortization
schedule attached hereto as Schedule 9, as such amount may be adjusted in
connection with any Partial Defeasance under Section 2.4.2.

    "Net Operating Income":  for any period, the excess, if any, of Operating
Income for such period over Operating Expenses for such period.

    "Net Operating Income After Debt Service":  for any period shall mean the
amount obtained by subtracting Debt Service for such period from Net Operating
Income for such period.

    "Non-Consolidation Opinion":  shall mean one or more substantive
Non-Consolidation Opinion letters, dated the date hereof, delivered by
Debevoise & Plimpton on behalf of Borrower in connection with the Loan.

    "Obligations":  all obligations, liabilities and Debt of Borrower to Lender,
whether now existing or hereafter arising, under this Agreement or any of the
other Loan Documents.

    "Officer's Certificate":  as to any Borrower, a certificate delivered to
Lender by such Borrower which is signed by a senior executive officer of such
Borrower's Borrower Representative.

    "One Time Cash Management Event Cure":  In the event that a Cash Management
Event is due to the Debt Service Coverage Ratio being below 1.20:1, the
opportunity one (1) time during the Loan term on the part of Borrower to deposit
cash or a Letter of Credit with Lender in an amount determined by Lender, in its
sole discretion (but substantially in accordance with the methodology previously
approved by Lender and WEA), to be equal to the reduction in the outstanding
principal balance of the Loan necessary to immediately achieve a Debt Service
Coverage Ratio of 1.25:1, provided that such One Time Cash Management Event Cure
shall no longer be effective (and a Cash Management Event shall be deemed to
have occurred) if Borrower has failed to achieve a Debt Service Coverage Ratio
of not less than 1.20:1 on the date that is the final date of the third calendar
month immediately following the posting of the collateral described above, which
Debt Service Coverage Ratio shall be determined without consideration of any
cash or Letter of Credit deposited with Lender.

    "Operating Expenses":  shall mean the total of all expenditures, computed in
accordance with GAAP, of whatever kind relating to the operation, maintenance
and management of the Collateral Property that are incurred on a regular monthly
or other periodic basis, including without limitation, utilities, ordinary
repairs and maintenance, insurance, license fees, property taxes and
assessments, advertising expenses, management fees, payroll and related taxes,
computer processing charges, operational equipment or other lease payments, and
other similar costs, together with assumed tenant improvement expenses, leasing
commissions and replacement expenses equal to the initial underwritten amount of
$1.20 per square foot for the in-line tenant space per annum per Collateral
Property (which assumed amounts for tenant improvement expenses, leasing
commissions and replacement expenditures shall be subject to adjustment in
accordance with a determination made by Lender, in its sole and reasonable
discretion, based on a review by Lender of actual historical tenant improvement
expenses, leasing commissions and replacement expenditures incurred at the
Collateral Property) (which assumed

10

--------------------------------------------------------------------------------

amounts for tenant improvement expenses and leasing commissions shall be subject
to adjustment in accordance with the terms of Section 4.4.1), but excluding
depreciation, Debt Service, Replacement Expenses, non-cash items such as
depreciation and amortization or any extraordinary one time expenditures not
considered operating expenses under GAAP.

    "Operating Income":  as to any Collateral Property or proposed Substitute
Property, for any period, all regular ongoing revenues actually received by
Borrower from the operation of such Collateral Property or proposed Substitute
Property during such period, provided, that Operating Income will not include
(1) income from non-recurring income sources; (2) advance rents or other advance
payments; (3) deposits or escrows; (4) any income otherwise includable in
Operating Income but paid to a Person other than the applicable Borrower;
(5) proceeds of Casualty insurance or Condemnation Awards; (6) interest income
or (7) income from a sale, financing or other capital transaction.

    "Other Charges":  with respect to any Collateral Property, all Ground Rents,
maintenance charges, impositions other than Taxes, and any other charges,
including vault charges and license fees for the use of vaults, chutes and
similar areas adjoining such Collateral Property, now or hereafter levied or
assessed or imposed against such Collateral Property or any part thereof,
including all interest and penalties on any of the foregoing.

    "Parkway Parking Ground Lease" that certain Ground Lease dated January 23,
1989 between Sears, Roebuck and Co. and H&H-El Cajon, as amended by that certain
First Amendment to Parking Ground Lease, dated July 24, 1991 between Sears,
Roebuck and Co. and H & H-El Cajon, as assigned by H&H-El Cajon to Parkway
Plaza LLC pursuant to that certain Assignment of Ground Lease dated as of
September 25, 1998.

    "Partial Defeasance Collateral":  shall mean Defeasance Collateral which
provides payments (i) on or prior to, but as close as possible to, all Payments
Dates and other scheduled payment dates, if any, under the Defeased Note after
the Partial Defeasance Date and up to and including the Maturity Date, and
(ii) in amounts equal to or greater than the Scheduled Defeasance Payments.

    "Payment Date":  the eleventh (11th) day of each calendar month (or such
other day of a calendar month selected by Lender to collect debt service
payments under loans which it makes and securitizes) or, if such day is not a
Business Day, the first Business Day thereafter.

    "Permitted Encumbrances":  as to any Collateral Property: (a) the Liens
created by the Loan Documents, (b) all Liens and other matters disclosed in the
Title Insurance Policies insuring the Mortgage on such Collateral Property,
(c) Liens, if any, for Taxes or Other Charges not yet payable or delinquent,
(d) easements for utilities and rights of way which do not have a material
adverse affect on the use, operation or value of such Collateral Property and
(e) such other title and survey exceptions as Lender approves in writing in
Lender's reasonable discretion.

    "Permitted Investments":  shall mean, subject to the provisions in the last
paragraph of this Definition, any one or more of the following obligations or
securities acquired at a purchase price of not greater than par, including those
issued by Servicer, the trustee under any Secondary Market Transaction or any of
their respective Affiliates, payable on demand or having a maturity date not
later than the Business Day immediately prior to the first Payment Date
following the date of acquiring such investment and meeting one of the
appropriate standards set forth below:

    (1) obligations of, or obligations fully guaranteed as to payment of
principal and interest by, the United States or any agency or instrumentality
thereof provided such obligations are backed by the full faith and credit of the
United States of America including, without limitation, obligations of: the
U.S. Treasury (all direct or fully guaranteed obligations), the Farmers Home
Administration (certificates of beneficial ownership), the General Services
Administration (participation certificates), the U.S. Maritime Administration
(guaranteed Title XI financing), the Small Business

11

--------------------------------------------------------------------------------

Administration (guaranteed participation certificates and guaranteed pool
certificates), the U.S. Department of Housing and Urban Development (local
authority bonds) and the Washington Metropolitan Area Transit Authority
(guaranteed transit bonds); provided, however, that the investments described in
this clause must (A) have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (B) if rated by S&P, must not have an "r"
highlighter affixed to their rating, (C) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;

    (2) Federal Housing Administration debentures;

    (3) obligations of the following United States government sponsored
agencies: Federal Home Loan Mortgage Corp. (debt obligations), the Farm Credit
System (consolidated systemwide bonds and notes), the Federal Home Loan Banks
(consolidated debt obligations), the Federal National Mortgage Association (debt
obligations), the Student Loan Marketing Association (debt obligations), the
Financing Corp. (debt obligations), and the Resolution Funding Corp. (debt
obligations); provided, however, that the investments described in this clause
must (A) have a predetermined fixed dollar of principal due at maturity that
cannot vary or change, (B) if rated by S&P, must not have an "r" highlighter
affixed to their rating, (C) if such investments have a variable rate of
interest, such interest rate must be tied to a single interest rate index plus a
fixed spread (if any) and must move proportionately with that index, and
(D) such investments must not be subject to liquidation prior to their maturity;

    (4) federal funds, unsecured certificates of deposit, time deposits, the
short term obligations of which at all times are rated in the highest short term
rating category by each Applicable Rating Agency; provided, however, that the
investments described in this clause must (A) have a predetermined fixed dollar
of principal due at maturity that cannot vary or change, (B) if rated by S&P,
must not have an "r" highlighter affixed to their rating, (C) if such
investments have a variable rate of interest, such interest rate must be tied to
a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (D) such investments must not be subject to
liquidation prior to their maturity;

    (5) fully Federal Deposit Insurance Corporation-insured demand and time
deposits in, or certificates of deposit of any bank or trust company, savings
and loan association or savings bank, the short term obligations of which at all
times are rated in the highest short term rating category by each Applicable
Rating Agency; provided, however, that the investments described in this clause
must (A) have a predetermined fixed dollar of principal due at maturity that
cannot vary or change, (B) if rated by S&P, must not have an "r" highlighter
affixed to their rating, (C) if such investments have a variable rate of
interest, such interest rate must be tied to a single interest rate index plus a
fixed spread (if any) and must move proportionately with that index, and
(D) such investments must not be subject to liquidation prior to their maturity;

    (6) debt obligations with maturities of not more than 365 days and at all
times rated by each Applicable Rating Agency in its highest long-term unsecured
rating category; provided, however, that the investments described in this
clause must (A) have a predetermined fixed dollar of principal due at maturity
that cannot vary or change, (B) if rated by S&P, must not have an "r"
highlighter affixed to their rating, (C) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;

    (7) commercial paper (including both non-interest-bearing discount
obligations and interest-bearing obligations payable on demand or on a specified
date not more than one year after the date of issuance thereof) with maturities
of not more than 365 days and that at all times is rated

12

--------------------------------------------------------------------------------

by each Applicable Rating Agency in its highest short-term unsecured debt
rating; provided, however, that the investments described in this clause must
(A) have a predetermined fixed dollar of principal due at maturity that cannot
vary or change, (B) if rated by S&P, must not have an "r" highlighter affixed to
their rating, (C) if such investments have a variable rate of interest, such
interest rate must be tied to a single interest rate index plus a fixed spread
(if any) and must move proportionately with that index, and (D) such investments
must not be subject to liquidation prior to their maturity;

    (8) units of taxable money market funds or mutual funds rated AAAm or
AAAm-G, which funds are regulated investment companies, seek to maintain a
constant net asset value per share and invest solely in obligations backed by
the full faith and credit of the United States, which funds have the highest
rating available from each Applicable Rating Agency for money market funds or
mutual funds; and

    (9) any other security, obligation or investment which has been approved as
a Permitted Investment in writing by (a) Lender and (b) each Applicable Rating
Agency, as evidenced by a written confirmation that the designation of such
security, obligation or investment as a Permitted Investment will not, in and of
itself, result in a downgrade, qualification or withdrawal of the initial, or,
if higher, then current ratings assigned to the Securities by such Applicable
Rating Agency;

    provided, however, that no obligation or security shall be a Permitted
Investment if (A) such obligation or security evidences a right to receive only
interest payments, (B) the right to receive principal and interest payments on
such obligation or security are derived from an underlying investment that
provides a yield to maturity in excess of 120% of the yield to maturity at par
of such underlying investment, (C) such obligation or security would represent
more than ten percent (10%) of the total voting power or total value of the
outstanding securities of any one issuer and thus result in a violation of
Section 856(c)(4)(B) of the Code or (D) such obligation or security has a
maturity date in excess of one (1) year.

    "Person":  any individual, corporation, partnership, limited liability
company, joint venture, estate, trust, unincorporated association, any federal,
state, county or municipal government or any bureau, department or agency
thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

    "Plan":  (i) an employee benefit or other plan established or maintained by
Borrower or any ERISA Affiliate or to which Borrower or any ERISA Affiliate
makes or is obligated to make contributions and (ii) which is covered by Title
IV of ERISA or Section 302 of ERISA or Section 412 of the Code.

    "Pooling and Servicing Agreement":  the Trust and Servicing Agreement
entered into with the Servicer in connection with any Secondary Market
Transaction, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

    "Prepayment Lockout Expiration Date":  shall mean the date that is the later
of (a) three (3) years from the Closing Date or (b) two (2) years from the
"startup day" within the meaning of Section 860G(a)(9) of the Code of the REMIC
Trust.

    "Principal Shortfall" shall mean an amount equal to (i) the difference
between (x) the Net Operating Income of the Collateral Pool and (y) the
Stabilized Net Operating Income of the Collateral Pool, (ii) divided by 1.35,
(iii) divided by .09, as determined by Lender in its sole discretion but
substantially in accordance with the methodology previously approved by Lender
and WEA. For purposes of determining the Principal Shortfall, the Net Operating
Income of the Collateral Pool will be deemed to be equal to the annualized
Operating Income of the Collateral Pool based on the Operating Income for the
Collateral Pool for the month in which the LC Extension Date occurs or

13

--------------------------------------------------------------------------------

Lender purchases the LC Replacement Collateral in accordance with the terms and
conditions of Section 4.12, as applicable (it being understood and agreed that
such Operating Income shall be based on a certified rent roll for the Collateral
Pool for such month), less the Operating Expenses of the Collateral Pool for the
twelve (12) month period preceding the month in which the LC Extension Date
occurs or Lender purchases the LC Replacement Collateral in accordance with the
terms and conditions of Section 4.12, as applicable.

    "Principal Shortfall Interest Stated Amount":  shall mean an amount equal to
six (6) months of interest due under the Loan allocable to the Principal
Shortfall as of the LC Extension Date.

    "Qualified Ground Lease":  a ground lease of a Collateral Property under
which a Borrower is the lessee, all of the terms and conditions of which are
acceptable to Lender in its reasonable discretion (or, in the case of a ground
lease which covers only portions of a Collateral Property not material to the
use, operation or legal compliance of such Collateral Property, in Lender's
reasonable discretion) and as to which the Ground Lessor has executed and
delivered to Lender an estoppel certificate in form, scope and substance
satisfactory to Lender in its reasonable discretion.

    "Qualified REA":  an REA all of the terms and conditions of which are
acceptable to Lender in its reasonable discretion and as to which each of the
parties to the REA (other than the applicable Borrower) has executed and
delivered to Lender an estoppel certificate in form, scope and substance
satisfactory to Lender in its reasonable discretion.

    "Rating Agency":  any of S&P, Fitch or any other nationally recognized
statistical rating agency which has issued a rating of any Securities.

    "Rating Comfort Letter":  a letter issued by each of the Applicable Rating
Agencies which confirms that the taking of the action referenced to therein will
not result in any qualification, withdrawal or downgrading of any existing
ratings of Securities created in a Secondary Market Transaction.

    "REA":  any "construction, operation and reciprocal easement agreement" or
similar agreement (including any "separate agreement" or other agreement between
a Borrower and one or more other parties to an REA with respect to an REA)
affecting any Collateral Property or portion thereof.

    "Real Property":  as to any Collateral Property, the portions thereof
constituting land, Improvements thereon and all rights pertaining to such land
and Improvements.

    "REMIC":  a "real estate mortgage investment conduit" within the meaning of
Section 860D of the Code that holds the Note.

14

--------------------------------------------------------------------------------

    "Rents":  with respect to any Collateral Property, all rents, rent
equivalents, moneys payable as damages or in lieu of rent or rent equivalents,
royalties (including, all oil and gas or other mineral royalties and bonuses),
income, fees, receivables, receipts, revenues, deposits (including security,
utility and other deposits), accounts, cash, issues, profits, charges for
services rendered, and other payment and consideration of whatever form or
nature received by or paid to or for the account of or benefit of a Borrower,
Manager (in its capacity as manager of such Collateral Property, and excluding
sums payable by Borrower to Manager pursuant to the Management Agreement) or any
of their agents or employees from any and all sources arising from or
attributable to such Collateral Property and the Improvements therein, including
all receivables, customer obligations, installment payment obligations and other
obligations now existing or hereafter arising or created out of the sale, lease,
sublease, license, concession or other grant of the right of the use and
occupancy of such Collateral Property or rendering of services by the applicable
Borrower or Manager (in its capacity as manager of such Collateral Property, and
excluding sums payable by a Borrower to a Manager pursuant to Management
Agreement), and proceeds, if any, from business interruption or other loss of
income insurance.

    "Replacement Expenses":  expenses incurred to pay for replacements,
improvements and/or Maintenance and Repairs of the Improvements or Equipment or
portions of either, including, without limitation, repairs to, and replacements
of, the structural components, roofing, building systems, parking garages and
parking lots forming a part of any Collateral Property.

    "Required Record":  any financial statement, certificate, report or
information required to be delivered under Section 6.9.

    "Routine Hazardous Substances":  Hazardous Substances typically used in the
ordinary course of business at retail properties, which are generated, used,
stored and disposed of in compliance with all applicable Environmental Laws.

    "S&P":  shall mean Standard & Poor's Ratings Services, a division of
McGraw-Hill, Inc.

    "Scheduled Defeasance Payments":  shall mean scheduled payments of interest
and principal under the Note in the case of a Total Defeasance and under the
Defeased Note in the case of a Partial Defeasance for all Payment Dates
occurring after the Defeasance Date or Partial Defeasance Date, as applicable,
and up to and including the Maturity Date (including, in the case of a Total
Defeasance, the outstanding principal balance on the Note as of the Maturity
Date and, in the case of a Partial Defeasance, the outstanding principal balance
on the Defeased Note as of the Maturity Date), and all payments required after
the Defeasance Date or Partial Defeasance Date, as applicable, if any, under the
Loan Documents for servicing fees, fees to Agent and other similar charges.

    "Security Agreement":  shall mean a security agreement in form and substance
satisfactory to Lender pursuant to which Borrower grants Lender a perfected,
first priority security interest in the Defeasance Collateral Account and the
Total Defeasance Collateral or Partial Defeasance Collateral, as applicable.

    "Servicer":  Midland Loan Services, Inc., or its successor in interest, or
if any successor servicer is appointed pursuant to the Pooling and Servicing
Agreement, such successor servicer.

    "SPE Member":  shall have the meaning set forth in subparagraph (5) of the
definition of "Special Purpose Entity" contained in this Section 1.1.

    "Special Purpose Entity":  shall mean a corporation, limited partnership or
limited liability company which at all times on and after the date hereof:

    (1) is organized solely for the purpose of (A) acquiring, developing,
owning, holding, selling, leasing, transferring, exchanging, managing and
operating a Collateral Property, entering into this Agreement with the Lender,
refinancing a Collateral Property in connection with a permitted repayment of
the Loan, and transacting lawful business that is incident, necessary and
appropriate

15

--------------------------------------------------------------------------------

to accomplish the foregoing; (B) acting as a general partner of the limited
partnership that owns a Collateral Property or managing member of the limited
liability company that owns a Collateral Property; (C) acting as a Borrower
under this Agreement; (D) guaranteeing the obligations under this Agreement and
securing its obligations under such guarantee with a Collateral Property and/or;
(E) acting as the sole managing member or sole general partner of a Borrower or
any entity which owns a partnership interest or a membership interest in (i) a
Borrower or (ii) any parent of a Borrower.

    (2) is not engaged and will not engage in any business unrelated to the
purposes described in subparagraph (1) above;

    (3) does not have and will not have any assets other than those related to a
Collateral Property and other than for the purposes described in subparagraph
(1) above;

    (4) is not engaged in and will not engage in, seek or consent to any
dissolution, winding up, liquidation, consolidation, merger, sale of all or
substantially all of its assets, transfer of partnership or membership interests
(if such entity is a general partner in a limited partnership or a member in a
limited liability company) or amendment of its limited partnership agreement,
articles of incorporation, articles of organization, certificate of formation or
operating agreement (as applicable) with respect to the matters set forth in
this definition;

    (5) if such entity is a limited partnership, has, as its only general
partners, Special Purpose Entities that are corporations, limited partnerships
or limited liability companies (with more than one member) (together with the
members required pursuant to subparagraph (7) below (if applicable), the "SPE
Member");

    (6) if such entity is a corporation, has at least two (2) Independent
Directors, and has not caused or allowed and will not cause or allow the board
of directors or managers of such entity to take any action requiring the
unanimous affirmative vote of 100% of the members of its board of directors or
managers unless all Independent Directors shall have participated in such vote;

    (7) if such entity is a limited liability company (with more than one
member), has at least one member that is a Special Purpose Entity that has at
least two (2) Independent Directors and that owns at least one percent (1%) of
the equity of the limited liability company;

    (8) if such entity is (a) a limited liability company, has articles of
organization, a certificate of formation and/or an operating agreement, as
applicable, (b) a limited partnership, has a limited partnership agreement, or
(c) a corporation, has a certificate of incorporation or articles that, in each
case, provide that such entity will not: (1) dissolve, merge, liquidate,
consolidate; (2) sell all or substantially all of its assets or the assets of
the Borrower (as applicable); (3) engage in any other business activity, or
amend its organizational documents with respect to the matters set forth in this
definition without the consent of the Lender; or (4) without the affirmative
vote of all Independent Directors and of all other directors or managers of the
corporation or entity (that is such entity or the general partner or managing or
co-managing member of such entity), file a bankruptcy or insolvency petition or
otherwise institute insolvency proceedings with respect to itself or to any
other entity in which it has a direct or indirect legal or beneficial ownership
interest;

    (9) if such entity is a limited partnership or a limited liability company
that is the general partner of a limited partnership or the managing member of a
limited liability company (with more than one member) that is the Borrower, has
an entity that owns at least one percent (1%) of the equity of such entity as
its general partner or managing member, as applicable, that is a Special Purpose
Entity;

    (10) is and will remain solvent and pay its debts and liabilities
(including, as applicable, shared personnel and overhead expenses) from its
assets as the same shall become due, and is maintaining

16

--------------------------------------------------------------------------------

and will maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations;

    (11) will not fail to correct any known misunderstanding regarding the
separate identity of such entity;

    (12) maintains and will maintain its accounts, books and records separate
from any other Person and will file its own tax returns, except to the extent
that it is required to file consolidated tax returns by law;

    (13) maintains and will maintain its own records, books, resolutions and
agreements;

    (14) other than as provided in the Cash Management Agreement, (a) does not
and will not commingle its funds or assets with those of any other Person (other
than any other Borrower) and (b) does not participate and will not participate
in any cash management system with any other Person (other than any other
Borrower);

    (15) holds its assets in its own name;

    (16) conducts and will conduct its business in its name or in a name
franchised or licensed to it by an entity, except for services rendered under a
business management services agreement with an Affiliate that complies with the
terms contained in Section 7.14 of this Agreement, so long as the manager, or
equivalent thereof, under such business management services agreement holds
itself out as an agent of the Borrower;

    (17) maintains and will maintain its financial statements, accounting
records and other entity documents separate from any other Person and has not
permitted and will not permit its assets to be listed as assets on the financial
statement of any other entity except as required by GAAP;

    (18) pays and will pay its own liabilities and expenses, including the
salaries of its own employees, out of its own funds and assets, and has
maintained and will maintain a sufficient number of employees in light of its
contemplated business operations;

    (19) observes and will observe all partnership, corporate or limited
liability company formalities, as applicable;

    (20) will not create, incur or assume any indebtedness other than (i) the
Debt, (ii) Taxes, Insurance Premiums, Approved Replacement Expenses and Approved
Leasing Expenses and (iii) other trade debt incurred in the ordinary course of
business relating to the ownership and operation of its Collateral Property
which other trade debt does not exceed, at any time, a maximum aggregate amount
of $1,000,000 for each Collateral Property and such trade debt is paid within
sixty (60) days of the date incurred (other than amounts being disputed in good
faith);

    (21) does not and will not assume or guarantee or become obligated for the
debts of any other Person or hold out its credit as being available to satisfy
the obligations of any other Person except as permitted pursuant to this
Agreement;

    (22) does not and will not acquire obligations or securities of its
partners, members or shareholders or any other Affiliate except as permitted
pursuant to this Agreement;

    (23) allocates and will allocate fairly and reasonably any overhead expenses
that are shared with any Affiliate, including, but not limited to, paying for
shared office space and services performed by any employee of an affiliate;

    (24) the stationary, invoices, and checks utilized by the Special Purpose
Entity or utilized to collect its funds or pay its expenses shall bear its own
name and shall not bear the name of any other entity unless such entity is
clearly designated as being the Special Purpose Entity's Manager.

17

--------------------------------------------------------------------------------

    (25) will not pledge its assets for the benefit of any other Person except
as permitted in this Agreement;

    (26) will hold itself out and identify itself as a separate and distinct
entity under its own name or in a name franchised or licensed to it by an entity
and not as a division or part of any other Person, except for services rendered
under a business management services agreement with an Affiliate that complies
with the terms contained in Section 7.14 herein, so long as the manager, or
equivalent thereof, under such business management services agreement holds
itself out as an agent of the Borrower;

    (27) will maintain its assets in such a manner that it will not be costly or
difficult to segregate, ascertain or identify its individual assets from those
of any other Person;

    (28) will not make loans to any Person or hold evidence of indebtedness
issued by any other person or entity (other than cash and investment-grade
securities issued by an entity that is not an Affiliate of or subject to common
ownership with such entity) except as permitted pursuant to this Agreement;

    (29) will not identify its partners, members or shareholders, or any
Affiliate of any of them, as a division or part of it, and has not identified
itself and shall not identify itself as a division of any other Person;

    (30) is not a party to, and will not enter into or be a party to, any
transaction with its partners, members, shareholders or Affiliates except
(A) those referred to in Section 7.14 of this Agreement, (B) in the ordinary
course of its business and on terms which are intrinsically fair, commercially
reasonable and are no less favorable to it than would be obtained in a
comparable arm's-length transaction with an unrelated third party and (C) in
connection with this Agreement;

    (31) will not have any obligation to, and will not, indemnify its partners,
officers, directors or members, as the case may be, or has such an obligation
that is fully subordinated to the Debt and will not constitute a claim against
it in the event that cash flow in excess of the amount required to pay the Debt
is insufficient to pay such obligation;

    (32) if such entity is a corporation, it shall consider the interests of its
creditors in connection with all corporate actions referred to in clause 8(c)(4)
of this definition;

    (33) will not have any of its obligations guaranteed by any Affiliate other
than those obligations guaranteed in connection with the Loan except as
otherwise permitted pursuant to this Agreement or in connection with obligations
relating to alterations or additions to any Collateral Property; and

    (34) complies and will comply with all of the terms and provisions contained
in its organizational documents.

    "Stabilized Net Operating Income": as of any date, the Net Operating Income
with respect to the Collateral Pool that would be necessary to support a Debt
Service Coverage Ratio with respect to the then outstanding principal balance of
the Loan of 1.35:1 (based on a principal and interest constant of nine percent
(9%) per annum), such amount as determined by Lender in its sole discretion, but
substantially in accordance with the methodology previously approved by Lender
and WEA.

    "State": as to any Collateral Property, the state in which such Collateral
Property or any part thereof is located.

    "Stated Maturity Date" shall mean July 11, 2011.

    "Survey": a current as-built survey of a Collateral Property prepared by a
surveyor licensed by the State in which such Collateral Property is located and
certified to Lender and the Title Company and

18

--------------------------------------------------------------------------------

prepared in accordance with the Minimum Standard Detail Requirements for
ALTA/ACSM Land Title Surveys meeting the Accuracy Standards of an Urban Survey,
with accuracy and precision requirements modified to meet current angular and
linear tolerance requirements of such State, showing the legal description and
street address of the Collateral Property; all visible or recorded easements,
building lines, curb cuts, and party walls; all parking, sewage, water,
electricity, gas and other utility facilities, together with recording
information concerning the documents creating any such easements and building
lines; stating the net, after deduction of land dedicated or used or subject to
easements for roads, highways, fire lanes, utilities, storm drains or any other
public purpose, and gross area of the land; and including the following Table A
items: 1, 2, 3, 4, 6, 7(a), 7(b)(1), 8, 10, 11 and 13.

    "Taxes": as to any Collateral Property, all real estate and personal
property taxes, assessments, water rates or sewer rents, now or hereafter levied
or assessed or imposed against all or any part of such Collateral Property.

    "Tenant": shall mean any Person leasing, subleasing or otherwise occupying
any portion of any Collateral Property under a Lease or other occupancy
agreement with Borrower.

    "Term": the entire term of this Agreement, which shall expire upon repayment
in full of the Debt and full performance of each and every obligation to be
performed by Borrower pursuant to the Loan Documents.

    "Title Company": collectively, Chicago Title Insurance Company and First
American Title Insurance Company of New York, together with any other title
company providing re-insurance in connection with Lender's Title Insurance
Policy, and their respective successors.

    "Title Insurance Policy": as to any Collateral Property, a policy of title
insurance, in form and amount acceptable to Lender, issued by the Title Company
for the benefit of Lender, its successors and assigns, insuring the Lien of the
Mortgage on such Collateral Property subject to no Liens other than Liens
acceptable to Lender, and containing such endorsements and affirmative coverages
(including affirmative coverage as to "creditors' rights" and "tie-in" or
"aggregation" coverage) as Lender may require.

    "Total Defeasance Collateral": shall mean Defeasance Collateral which
provides payments (i) on or prior to, but as close as possible to, all Payment
Dates and other scheduled payment dates, if any, under the Note after the
Defeasance Date and up to and including the Maturity Date, and (ii) in amounts
equal to or greater than the Scheduled Defeasance Payments.

    "Transfer": any sale, conveyance, transfer, lease (including any amendment,
extension, modification, waiver or renewal thereof), assignment, mortgage,
pledge, grant of a security interest or hypothecation, whether by law or
otherwise, of or in (i) all or part of any Collateral Property (including any
legal or beneficial direct or indirect interest therein), (ii) any direct or
indirect interest in any Borrower, or (iii) any direct or indirect interest in
the Borrower Representative of any Borrower.

    "UCC": as to any Collateral Property, the Uniform Commercial Code as in
effect in the State in which such Collateral Property is located.

    "U.S. Obligations": shall mean direct non-callable obligations of the United
States of America or other obligations which are "government securities" within
the meaning of Section 2(a)(16) of the Investment Company Act of 1940, to the
extent acceptable to the Applicable Rating Agencies.

    "Yield Maintenance Premium": shall mean with respect to the principal amount
being prepaid, the amount which, when added to the amount of such principal
prepayment, would be sufficient to purchase U.S. Obligations which provide
payments (a) on or prior to, but as close as possible to, all successive
scheduled payment dates under the Note through the Maturity Date and (b) in
amounts equal to the allocable share of the Monthly Debt Service Payment Amount
required under the Note through the Maturity Date together with a principal
payment on the Maturity Date in the amount

19

--------------------------------------------------------------------------------

equal to the amount of such prepayment. In no event shall the Yield Maintenance
Premium be less than zero.

    1.2  Index of Other Definitions.  The following terms are defined in the
sections or Loan Documents indicated below:

"Account(s)"—4.1.3
"Acquired Property"—6.9.4
"Acquired Property Statements"—6.9.4
"Additional Non-Consolidation Opinion"—5.1.39
"Annual Budget"—6.9.5
"Applicable Taxes"—3.5
"Award"—8.3.2
"Bankruptcy Proceeding"—5.1.8
"Best Buy"—4.11
"Best Buy Repair Deposit"—4.11.1
"Best Buy Repair Fund"—4.11.1
"Best Buy Work"—4.11.1
"Borrower Guarantor"—11.26.1
"Borrower Representative"—5.1.30
"Cash Flow Differential Interest Component"—Definition of "Cash Flow
Differential"
"Cash Flow Differential Letter of Credit"—4.12
"Cash Flow Differential Letter of Credit Stated Amount—4.12
"Cash Management Account"—4.1.2
"Cash Management Accounts"—4.10.1
"Cash Management Termination Notice"—Definition of "Cash Management Termination"
"Casualty"—8.2.1
"Casualty/Condemnation Prepayment"—3.2.2
"Casualty/Condemnation Fund"—4.8
"Closing Estoppels"—6.21
"Condemnation"—8.3.1
"Debt Service Reserve Account"—4.1.3
"Defeasance Collateral Account"—2.4.3
"Defeasance Date"—2.4.1
"Defeased Note"—2.4.2
"Disbursement Request"—4.2.2
"Disclosure Document"—10.1.2
"Enfield Property"—Definition of "Core Properties"
"Environmental Laws"—5.1.32
"Equipment"—Mortgage
"Event of Default"—9.1
"Exchange Act"—10.1.2
"Exchange Act Filing"—6.9.4
"Existing Enfield Anchor Tax Lot Property"—4.3
"Funds"—4.10.1
"Ground Lease"—Mortgage
"Ground Rent Account"—4.1.3
"Ground Rent Escrow Fund"—4.6
"Hazardous Substances"—5.1.32
"Horton Plaza Property"—Definition of "Core Properties"
"Improvements"—Mortgage
"Indemnified Liabilities"—6.16


20

--------------------------------------------------------------------------------

"Indemnified Party"—6.16
"Indemnity"—Definition of "Loan Documents"
"Insurance Funding Deposit"—4.3
"Insurance Funding Event"—4.3
"Insurance Premiums"—8.1.2
"Insurance Premiums Guaranty"—Definition of "Loan Documents"
"Insured Casualty"—8.2.2
"Issuer"—10.1.3
"Late Payment Charge"—3.4.3
"LC Draw Date"—4.12
"LC Extension Date"—4.12
"LC Reduction Request"—4.12
"Lease Termination Payments"—4.5.1
"Lender's Consultant"—6.10.2
"Liabilities"—10.1.3
"Licenses"—5.1.22
"Lockbox Account"—4.1.1
"LTV Ratio"—2.3
"Management Consultant"—6.13.2
"Manager Consent and Subordination Agreement"—6.13.3
"Master Estoppel"—6.21
"Material Alteration"—6.3.3
"Monthly Ground Rent"—4.6.1
"Monthly Operating Expense Deposit"—4.7.1
"Monthly Replacement and Rollover Deposit"—4.4.1
"Monthly Insurance Amount"—4.3
"Monthly Tax Amount"—4.3
"Mortgage(s)"—Definition of "Loan Documents"
"Note(s)"—2.1.2
"Offering Document Date"—6.9.4
"Operating Budget"—6.9.5
"Operating Expense Account"—4.1.3
"Operating Expense Reserve Fund"—4.7.1
"Original Insurance Companies"—4.1.2
"Other Taxes"—3.5
"Parkway Property"—Definition of "Core Properties"
"Partial Defeasance"—2.4.2
"Partial Defeasance Date"—2.4.2
"Policies"—8.1.2
"Proceeds"—8.2.2
"Provided Information"—10.1.1
"Registration Statement"—10.1.3
"Release Documents"—3.3.3
"Release Property"—2.4.2
"Remedial Work"—6.10.2
"Rent Roll"—5.1.26
"Replacement Budget"—6.9.5
"Replacement Guarantor"—6.18
"Replacement and Rollover Reserve Account"—4.1.3
"Replacement and Rollover Reserve Cap"—4.4.1
"Replacement and Rollover Reserve Cap Guaranty"—Definition of "Loan Documents"


21

--------------------------------------------------------------------------------

"Replacement and Rollover Reserve Fund"—4.4.1
"Responsible Officer"—11.2.1
"Restoration"—8.4.1
"Securities"—10.1.1
"Securities Act"—10.1.2
"Secondary Market Transaction"—10.1.1
"Standard Statements"—6.9.4
"Substitute Borrower"—2.3
"Substitute Mortgage"—2.3
"Substitute Property"—2.3
"Substitution"—2.3
"Substitution Date"—2.3
"Successor Borrower"—2.4.4
"Tax and Insurance Escrow Fund"—4.3
"Tax and Insurance Account"—4.1.3
"Total Defeasance"—2.4.1
"Transfer"—7.7
"UBS Group"—10.1.3
"Undefeased Note"—2.4.2
"Underwriter Group"—10.1.3
"Underwriters"—10.1.3
"Voluntary Prepayment"—3.2.1
"WALP"—7.7
"WAT"—7.7
"WEA"—7.7
"WHL"—7.7

    1.3  Principles of Construction.  Unless otherwise specified, (i) all
references to sections and schedules are to those in this Agreement, (ii) the
words "hereof," "herein" and "hereunder" and words of similar import refer to
this Agreement as a whole and not to any particular provision, (iii) all
definitions are equally applicable to the singular and plural forms of the terms
defined, (iv) the word "including" means "including but not limited to," and
(v) accounting terms not specifically defined herein shall be construed in
accordance with GAAP.

II  THE LOAN

    2.1  The Loan.  

    2.1.1  Commitment.  Subject to and upon the terms and conditions of this
Agreement, Lender agrees to make a loan to the Borrower on the Closing Date in
an aggregate maximum principal sum of Eight Hundred Million and No/100 Dollars
($800,000,000). Borrower may request and receive only one borrowing hereunder in
respect of the Loan. The Loan shall mature on the Maturity Date. No amount
borrowed and repaid hereunder in respect of the Loan may be reborrowed.

    2.1.2  Note.  The Loan shall be evidenced by a promissory note in the
maximum principal sum of Eight Hundred Million and No/100 Dollars ($800,000,000)
(as the same may be amended, restated or otherwise modified from time to time
and including any Defeased Note and Undefeased Note that may exist with respect
thereto from time to time, collectively, the "Note") executed by Borrower and
secured by the Mortgages, the Assignments of Leases and the other Loan
Documents.

22

--------------------------------------------------------------------------------

    2.1.3  Use of Loan Proceeds.  The proceeds of the Loan shall be used by the
Borrower to (i) repay and discharge existing loans relating to such Borrower's
Collateral Property; (ii) fund certain of the Funds required to be funded by
Borrower; (iii) pay approved costs and expenses in connection with the foregoing
and the Loan; and (iv) make distributions to the members or partners of such
Borrower to the extent any Loan proceeds remain upon payment of the
aforementioned items.

    2.1.4  Components of the Loan.  For the purpose of computing interest
payable from time to time on the principal amount of the Loan and certain other
computations set forth herein, the principal balance of the Loan shall be
divided into Components A-1 through G. The principal amount of the Components
shall be as follows:

COMPONENT

--------------------------------------------------------------------------------

  PRINCIPAL AMOUNT

--------------------------------------------------------------------------------

A-1   $100,000,000.00 A-2   $100,000,000.00 B   $100,000,000.00 C  
$100,000,000.00 D   $100,000,000.00 E   $100,000,000.00 F   $100,000,000.00 G  
$100,000,000.00

    2.1.5  Modification of Components.  Lender shall have the right, at any time
prior to a Secondary Market Transaction, to modify the Loan in order to create
additional Components, reduce the number of Components, revise the interest rate
for each Component, reallocate the principal balances of the Components,
increase or decrease the Monthly Debt Service Payment for each Component or
eliminate the Component structure of the Loan provided that (a) the total
principal balance of the Loan as of the effective date of such modification
equals the outstanding principal balance of the Loan immediately prior to such
modification, (b) the weighted average of the Interest Rate of all of the
Components (or the Interest Rate for the Loan in connection with an elimination
of the Component structure) as of the effective date of such modification equals
the weighted average of the Interest Rate of all of the Components immediately
prior to such modification, (c) the Interest Rate for each of the Components
shall be a fixed rate and (d) the amortization schedule of the Loan shall not be
affected. Lender shall have the right to modify the Components in accordance
with this Section 2.1.5 upon ten (10) days' prior written notice to Borrower
(and Borrower shall have the right to review the proposed modification during
such period) and, provided that such modification shall comply with the terms of
this Section 2.1.5, it shall become effective as of the end of such ten (10) day
period. If requested by Lender, Borrower shall promptly execute an amendment to
this Agreement and the Note to evidence such modification.

    2.2  Conditions Precedent to Closing.  The obligation of Lender to make the
Loan hereunder is subject to the fulfillment by Borrower or waiver by Lender of
the following conditions precedent no later than the Closing Date.

    2.2.1  Representations and Warranties; Compliance with Conditions.  The
representations and warranties of Borrower, individual and collectively,
contained in this Agreement and the other Loan Documents shall be true and
correct in all material respects on and as of the Closing Date with the same
effect as if made on and as of such date, and no Default or an Event of Default
shall have occurred and be continuing; and Borrower shall be in compliance in
all material respects with all terms and conditions set forth in this Agreement
and in each other Loan Document on its part to be observed or performed.

23

--------------------------------------------------------------------------------

    2.2.2  First Mortgage and Loan Documents.  A Mortgage which shall constitute
a valid first mortgage lien on the fee simple title to (or on Borrower's
Leasehold Estate interest in a valid and subsisting Qualified Ground Lease of)
each Collateral Property, which shall secure the Debt, subject only to such
Liens as are acceptable to Lender, and such Borrower shall have delivered UCC-1
financing statements covering fixtures owned or to be owned by such Borrower and
affixed to, or used in connection with, such Collateral Property, in each case
appropriately completed and duly executed and delivered to Lender, or at
Lender's discretion, the Title Company, for filing in the appropriate county and
state offices. Lender shall have also received from Borrower fully executed and
duly delivered counterparts of this Agreement, the Note and each of the other
Loan Documents.

    2.2.3  Title Insurance.  Lender shall have received a Title Insurance Policy
(or a marked commitment to issue a Title Insurance Policy) for each Collateral
Property and the Borrower shall have paid to the Title Company (and shall have
delivered to Lender evidence of such payment) all premiums, and expenses of the
Title Company in connection with the issuance of such Title Insurance Policy and
an amount equal to the recording and the applicable stamp taxes (including
mortgage recording taxes), if any, payable in connection with recording the
insured Mortgages in the appropriate county land offices. Such Title Insurance
Policies shall (i) provide coverage in amounts satisfactory to Lender,
(ii) insure Lender that the relevant Mortgage creates a valid first priority
lien on the Collateral Property, or the Borrower's Leasehold Estate therein, as
applicable, encumbered thereby, free and clear of all exceptions from coverage
other than Permitted Encumbrances and standard exceptions and exclusions from
coverage (as modified by the terms of any endorsements), (iii) contain such
endorsements and affirmative coverages as Lender may request, and (iv) name
Lender and its successors and assigns as the insured. The Title Insurance
Policies shall be assignable.

    2.2.4  Environmental Audit.  Lender shall be satisfied that (A) there are no
pending or threatened claims, suits, actions or proceedings arising out of or
relating to the existence of any Hazardous Substances at, in, on or under the
Collateral Property, (B) the Collateral Property is in compliance in all
material respects with all applicable Environmental Laws, and (C) no Hazardous
Substances exist at, in, on or under the Collateral Property except in
compliance in all material respects with applicable Environmental Laws. Lender
shall have received, without limitation, (1) a comprehensive environmental audit
of each Collateral Property (which shall include a visual survey, a record
review, an area reconnaissance and a Phase I environmental study and, if the
Phase I study shall so require, a Phase II environmental study), reasonably
satisfactory in form and substance to Lender, conducted and certified by a
qualified, independent environmental consultant within six (6) months of the
Closing Date, (2) evidence that all required approvals have been obtained from
all governmental and quasi-governmental authorities having jurisdiction with
respect to the Collateral Property, and (3) such other environmental reports,
inspections and investigations pertaining to the Collateral Property as Lender
shall reasonably require, prepared, in each instance, by engineers or other
consultants reasonably satisfactory to Lender.

    2.2.5  Insurance.  Lender shall have received evidence of the existence of
all insurance required to be maintained by each Borrower pursuant to the Loan
Documents and the designation of Lender as the mortgagee and loss payee or
additional insured, as applicable, thereunder to the extent required by the Loan
Documents, in form and substance specified in the Loan Documents, and evidence
of the payment of all premiums payable for the existing policy period.

24

--------------------------------------------------------------------------------



    2.2.6  Financial Statements.  Lender shall have received, with respect to
each Collateral Property, (i) an unaudited operating statement for the trailing
twelve (12) month period, certified by the Chief Financial Officer or Treasurer
of Borrower or the Borrower Representative and a statement of current operations
certified by the applicable Borrower Representative and (ii) audited combined
financial statements for all Borrowers for calendar year 2000. If Lender
determines, in its sole discretion, that there have been significant changes at
any Collateral Property since the most recent audited financial statement
delivered to Lender, Borrower shall deliver to Lender a letter from an
accounting firm acceptable to Lender in its sole discretion verifying current
expenses and revenue of the applicable Collateral Property.

    2.2.7  Searches.  Lender shall have received copies of UCC filing searches,
tax lien searches, judgment searches and real estate tax searches and municipal
department searches setting forth any and all building violations (if available)
in each county where any Collateral Property is located (and in the case of UCC
filing searches, in the office of the Secretary of State or other applicable
state office of the State where any Collateral Property is located),
demonstrating as of a recent date the existence of no other financing statements
(other than those in respect to the loans to be repaid with the proceeds of the
Loan), tax liens, judgments, building violations or delinquent real estate
taxes, together with evidence that all fees payable in connection with any such
searches have been paid.

    2.2.8  Survey.  Lender shall have received a Survey of each Collateral
Property that is satisfactory to Lender and certified to Lender and its
successors and assigns, the Title Company and any other parties requested by
Lender as of a certification date satisfactory to the Title Company and
reasonably satisfactory to Lender.

    2.2.9  Management.  The Manager of each Collateral Property shall have
executed and delivered a manager consent and subordination in accordance with
Section 6.13.3.

    2.2.10  Leases and Material Contracts.  Lender shall have received certified
copies of all Leases, reciprocal easement agreements and material contracts
relating to each Collateral Property, including all amendments and modifications
thereto, and such Leases, reciprocal easement agreements and contracts shall be
in form and substance reasonably satisfactory to Lender.

    2.2.11  Intentionally Deleted.  

    2.2.12  Tenant Estoppels.  Lender shall have received an executed tenant
estoppel letter, which shall be in form and substance satisfactory to Lender,
from (a) each Anchor Tenant, (b) each Tenant paying base rent in an amount equal
to or exceeding five percent (5%) of the Operating Income from the applicable
Collateral Property occupied by such Tenant and (c) disregarding the area leased
by those described in clauses (a) and (b), lessees of not less than seventy-five
percent (75%) of the remaining gross leasable area of each Collateral Property.

    2.2.13  Property Condition Report.  Lender shall have received reports
covering the physical and structural condition of each Collateral Property in
form and substance, and prepared by a qualified independent engineer, reasonably
satisfactory to Lender and dated no more than six (6) months prior to the
Closing Date, which shall (i) identify code and ADA compliance, (ii) include a
schedule of deferred maintenance and the cost thereof, (iii) include a schedule
of all capital expenditures projected to be required in the twelve (12) year
period following the Closing Date, and (iv) for any Collateral Property in
States in which Lender reasonably determines that there has been a history of
earthquakes, assess the probable maximum loss in the event of the occurrence of
an earthquake.

    2.2.14  Appraisal.  Lender shall have received an Acceptable Appraisal of
each Collateral Property.

25

--------------------------------------------------------------------------------

    2.2.15  Zoning Compliance, Etc.  Lender shall have received, with respect to
each Collateral Property, evidence, in the form of (i) letters or other evidence
from the appropriate municipal authorities, (ii) an ALTA 3.1 zoning endorsement
(including parking coverage) for the applicable Title Insurance Policy, or
(iii) a zoning opinion, in each case in substance reasonably satisfactory to
Lender, that all improvements constituting part of the Collateral Property have
been constructed and are being used and operated in compliance in all material
respects with (A) all applicable zoning, subdivision and other similar laws,
orders, rules, regulations and requirements of all governmental or
quasi-governmental authorities having jurisdiction with respect to each
Collateral Property, (B) all building permits issued in respect of each
Collateral Property and (C) the certificates of occupancy for each Collateral
Property (copies of which certificates of occupancy shall have been delivered to
Lender).

    2.2.16  Recording Taxes.  Borrower shall have paid or, with the proceeds of
the Loan, pay all mortgage recording taxes payable (if any) in each jurisdiction
in which the Collateral Property is located in connection with the recordation
of any Mortgage required under this Agreement.

    2.2.17  Perfection of Security Interests.  Lender shall have received
evidence that all actions necessary or, in the opinion of Lender, desirable to
perfect and protect the Liens and security interests created by the Loan
Documents have been or will be taken, including evidence that each Mortgage on
the Collateral Property has been or will be duly filed and recorded in the
appropriate governmental offices and that the related UCC financing statements
have been or will be duly filed in the appropriate governmental offices.

    2.2.18  Opinions of Borrower's Counsel.  Lender shall have received an
opinion of counsel as to the applicable Borrower and an opinion of local counsel
to Borrower in the State in which the proposed Collateral Property is located,
in each case with respect to such matters as Lender may request (including as to
enforceability of the Loan Documents against such Borrower) and a
Non-Consolidation Opinion with respect to such Borrower, its partners, the
Manager of the Collateral Property and such other persons as Lender shall
designate, which Non-Consolidation Opinion must be in form and substance
reasonably satisfactory to Lender.

    2.2.19  Ground Lease.  If any Collateral Property is subject to a Ground
Lease, such Ground Lease is a Qualified Ground Lease.

    2.2.20  REA.  If any Collateral Property is subject to an REA, such REA is a
Qualified REA.

    2.2.21  Reserves and Escrows.  Each Borrower shall have made such initial
deposits into the Funds as Lender may require in accordance with this Agreement
and the other Loan Documents.

    2.2.22  Rent Roll.  A Rent Roll (in spread sheet format, containing such
information as Lender may reasonably require) for each Collateral Property,
certified by the Borrower Representative on behalf of the Borrower, shall have
been delivered to Lender.

    2.2.23  Further Documents.  Each Borrower shall have executed and delivered
to Lender such documents, opinions and agreements and taken such action
including executing such amendments or supplements to, and assumptions of, the
Loan Documents, which Lender may reasonably require.

    2.2.24  Completion of Proceedings.  All corporate and other proceedings
taken or to be taken by each Borrower in connection with the transactions
contemplated by this Agreement and other Loan Documents and all documents
incidental thereto shall be satisfactory in form and substance to Lender, and
Lender shall have received all such counterpart originals or certified copies of
such documents as Lender may reasonably request.

26

--------------------------------------------------------------------------------

    2.2.25  Delivery of Organizational Documents.  Each Borrower shall have
delivered or caused to be delivered to Lender copies certified by the Borrower
of all organizational documentation related to that Borrower and/or the
formation, structure, existence, good standing and/or qualification to do
business, as Lender may request, including, without limitation, good standing
certificates, qualifications to do business in the appropriate jurisdictions,
resolutions authorizing the entering into of the Loan and incumbency
certificates as may be reasonably requested by Lender.

    2.2.26  Expenses.  Borrower shall have paid all amounts required to be paid
by Borrower under Section 6.15.

    2.2.27  Tax Lot.  Lender shall have received evidence that each Collateral
Property constitutes one (1) or more separate tax lots, which evidence shall be
reasonably satisfactory in form and substance to Lender.

    2.2.28  Encumbrances.  Each Borrower shall have taken or caused to be taken
such actions in such a manner so that Lender has a valid and perfected first
Lien as of the Closing Date with respect to each Mortgage on the applicable
Collateral Property, or the Borrower's Leasehold Estate therein, as applicable,
subject only to applicable Permitted Encumbrances and such other Liens as are
permitted pursuant to the Loan Documents, and Lender shall have received
satisfactory evidence thereof.

    2.3  Substitution of Collateral Properties.  

    (a) Subject to the terms and conditions set forth in this Section 2.3,
Borrower may, at any time after the first (1st) anniversary of the Closing Date
until thirty (30) days prior to the Maturity Date, but in no event on more than
one occasion per calendar year, obtain a release of Lender's Lien against one or
more Collateral Properties other than any of the Core Properties by substituting
(a "Substitution") one or more other comparable real estate assets (a
"Substitute Property") for the Collateral Property or Collateral Properties so
released. From and after the Substitution of a Substitute Property in accordance
herewith, such Substitute Property shall thereafter be deemed a Collateral
Property under this Agreement and the Allocated Loan Amount of such Substitute
Property shall be the same as the Allocated Loan Amount of the Collateral
Property it is replacing. In the event of a Substitution, the Note shall remain
in full force and effect, and a new Mortgage encumbering the Substitute Property
(the "Substitute Mortgage") shall be executed and delivered by the entity owning
the Substitute Property (the "Substitute Borrower") to Lender to encumber the
Substitute Property, which Substitute Mortgage shall secure the Borrower's
Obligations under the Note and the other Loan Documents and which shall be
cross-defaulted with the other Mortgages. Concurrently with the completion of
all steps necessary to substitute a Substitute Property as provided herein,
Lender shall execute or cause to be executed all such documents requested by
Borrower as are necessary or appropriate to release all Liens granted to Lender
and affecting the replaced Collateral Property (or to assign the Mortgage
relating thereto). Borrower shall prepare at its expense all such documents. The
Substitute Borrower shall execute and become party to each of the Loan Documents
to which the applicable Borrower was a party pursuant to amendments to the Loan
Documents as would be reasonably satisfactory in form and substance to a prudent
lender holding a similar loan in its portfolio, and the Substitute Borrower
shall be deemed a "Borrower" hereunder and under the other Loan Documents. The
Substitute Borrower shall be a Special Purpose Entity and satisfy the
representations and warranties set forth in Section 5.1.1 of this Agreement.
Borrower shall deliver to Lender a non-consolidation opinion with respect to the
Substitute Borrower in form and substance reasonably satisfactory to a prudent
lender originating a similar loan for its portfolio and as may be necessary to
obtain the Rating Comfort Letter required in connection with the Substitution.
The Borrower that owns the Collateral Property being replaced in the
Substitution shall be released automatically from all of its obligations under
the Loan Documents other than

27

--------------------------------------------------------------------------------

those obligations that pursuant to the terms of any of the Loan Documents
survive the termination of the Loan or the repayment by the Borrower of the
Obligations.

    (b) To qualify as a Substitute Property, the property must at the time of
substitution:

     (i) be a property as to which the applicable Borrower will hold
indefeasible fee or ground leasehold title free and clear of any Lien or other
encumbrance except for Permitted Encumbrances and easements, restrictive
covenants and other title exceptions and Leases which do not have a material
adverse effect on the utility or value of such property for its current use;

    (ii) be the subject of an environmental report issued and certified by a
recognized environmental consultant at Borrower's expense and in form and
substance acceptable to the Applicable Rating Agencies, which shall demonstrate
that the Substitute Property materially complies with all Environmental Laws and
that an assessment of the Substitute Property does not contain any material
amounts of Hazardous Substances (except for Routine Hazardous Substances) and
there is no further action required with regard to such Substitute Property,
unless the Borrower has agreed to deposit with the Lender such sums reasonably
required to remediate any environmental problems set forth in the applicable
environmental report;

    (iii) be the subject of an engineering report which shall demonstrate that
the property is in good repair and condition, provided that Borrower shall
deposit into the Required Repair Fund an amount equal to one hundred twenty-five
percent (125%) of the deferred maintenance costs as reasonably estimated by
Lender based on third-party engineering reports, provided further that Lender
shall not require such deposit into the Required Repair Fund so long as (i) no
Event of Default has occurred and is continuing, (ii) Guarantor shall satisfy
the Liquidity Requirement, (iii) the Required Repairs Guaranty remains in full
force and effect and (iv) the Debt Service Coverage Ratio is not less than
1.20:1; and

    (iv) be in compliance, in all material respects, with Legal Requirements, as
shall be certified in an Officer's Certificate in form and substance reasonably
acceptable to Lender.

    (c) In addition to the conditions in Section 2.3(b) above, Substitution of
any Collateral Property pursuant to this Section 2.3 shall be subject to the
satisfaction of the following, all of which shall be prepared or obtained at
Borrower's or Substitute Borrower's expense:

     (i) Borrower shall have delivered to Lender a legal opinion from counsel to
Borrower opining that any REMIC Trust formed pursuant to a Secondary Market
Transaction will not fail to maintain its status as a "real estate mortgage
investment conduit" within the meaning of Internal Revenue Code Section 860D, as
amended from time to time, or any successor statute, as a result of the
Substitution;

    (ii) Borrower shall have delivered to Lender a Rating Comfort Letter;

    (iii) Receipt by Lender and the Applicable Rating Agencies of written notice
thereof from Borrower at least forty-five (45) days before the date of the
proposed Substitution (the "Substitution Date"), together with (1) written
evidence that the property proposed to be a Substitute Property complies with
Sections 2.3(a) and (b) above and (2) such other information, including
financial information, as Lender or the Applicable Rating Agencies may
reasonably request;

    (iv) Lender shall have received any due diligence materials requested by
Lender with respect to each Substitute Property at least forty-five (45) days
before the Substitution Date (other than items such as title reports and
estoppels which are typically not delivered forty-five (45) days before a
closing, provided such items are delivered within a reasonable period of time
before the Substitution Date); provided that the Borrower shall only be

28

--------------------------------------------------------------------------------

required to provide to Lender the due diligence required pursuant to Section 2.2
of this Agreement and as otherwise required by the Rating Agencies in connection
with the Substitute Property and the Substitution;

    (v) After giving effect to such Substitution, the Debt Service Coverage
Ratio of the Collateral Pool shall be equal to or greater than each of
(x) 1.35:1 and (y) the Debt Service Coverage Ratio of the Collateral Pool
immediately before such Substitution;

    (vi) The Net Operating Income of the proposed Substitute Property shall be
equal to or greater than the Net Operating Income of the Collateral Property it
is replacing (calculated on the trailing twelve (12) month period);

   (vii) After giving effect to such Substitution, the Net Operating Income of
the Collateral Pool as a whole shall be equal to or greater than (x) the Net
Operating Income of the Collateral Pool as a whole as of the Closing Date, and
(y) the Net Operating Income of the Collateral Pool as a whole immediately prior
to such Substitution;

   (viii) After giving effect to such Substitution, the ratio of unpaid
principal to the Appraised Value of the Collateral Pool (the "LTV Ratio") shall
not exceed either of (x) the LTV Ratio as of the day after the Closing Date, or
(y) the LTV Ratio immediately prior to such Substitution;

    (ix) After giving effect to such Substitution, the Lease Rollover
Percentage, as reasonably determined by Lender in accordance with prudent
lending principles, will not for any calendar year all or any portion of which
occurs prior to the Maturity Date exceed the Lease Rollover Percentage for such
calendar year (or portion thereof) as of immediately prior to such Substitution
by more than thirty percent (30%);

    (x) The Borrower or Substitute Borrower shall deposit into the Replacement
and Rollover Reserve Fund for such Substitute Property such amount as may be
reasonably required pursuant to the then current underwriting standards of a
prudent lender originating a similar loan for its portfolio and as may be
necessary to obtain the Rating Comfort Letter required in connection with such
Substitution, provided that any amount required to be deposited by Borrower or
Substitute Borrower hereunder that would cause the balance of the Replacement
and Rollover Reserve Fund to exceed the Replacement and Rollover Reserve Cap
shall not be required to be made by Borrower or Substitute Borrower if (i) no
Event of Default has occurred, (ii) the Replacement and Rollover Reserve Cap
Guaranty remains in full force and effect, (iii) the Debt Service Coverage Ratio
is not less than 1:20:1 and (iv) Guarantor shall satisfy the Liquidity
Requirement;

    (xi) Borrower shall have provided such evidence which would be reasonably
satisfactory to a prudent lender originating a similar loan for its portfolio
that the credit (taking into account any lease guarantees or other forms of
credit enhancement) of the tenant or tenants at the Substitute Property equals
or exceeds that of the tenant or tenants at the Collateral Property being
substituted and as may be necessary to obtain the Rating Comfort Letter required
in connection with the Substitution;

   (xii) After giving effect to such Substitution the number of Collateral
Properties in the Collateral Pool shall be at least nine (9);

   (xiii) Borrower shall have demonstrated that there is no Environmental Event
affecting any Collateral Property that has a material adverse effect on the
value of the Collateral Pool as a whole;

29

--------------------------------------------------------------------------------

   (xiv) After giving effect to such Substitution, the Collateral Pool must
include at least eight (8) of the nine (9) Collateral Properties that
constituted the Collateral Pool as of the Closing Date;

   (xv) After giving effect to such Substitution, the Net Operating Income of
each Collateral Property in the Collateral Pool shall be less than twenty
percent (20%) of the Net Operating Income of the Collateral Pool as a whole;

   (xvi) With respect to each Substitute Property, Substitute Borrower, in its
capacity as a Borrower, shall have complied with all of the conditions precedent
set forth in Section 2.2, except that all references in Section 2.2 to Closing
Date shall be deemed to refer to the Substitution Date;

  (xvii) No Event of Default shall be continuing;

  (xviii) Borrower shall have executed and/or delivered such other consents,
enforceability and tax opinions, certificates, documents, agreements or
instruments as Lender may reasonably request (including any modifications to
this Agreement or the other Loan Documents amending, e.g., the schedules
hereto);

   (xix) Borrower shall have paid all amounts required to be paid by Borrower
under Section 6.15;

   (xx) Borrower shall have delivered to Lender an Officer's Certificate
certifying that all information delivered to Lender by or on behalf of Borrower
in connection with the Substitution is true, accurate and complete in all
material respects and that all of the requirements of this Section 2.3 have been
satisfied;

   (xxi) Borrower shall have paid to, or deposited with, Lender all amounts
required under Article IV in connection with the Substitute Property;

  (xxii) Each Substitute Property shall be located in the United States;

  (xxiii) Borrower shall have delivered to Lender, in form and substance as
would be reasonably satisfactory to a prudent lender originating a similar loan
for its portfolio, originals of the following:

(A)a Substitute Mortgage duly executed and acknowledged by the Substitute
Borrower; a substitute Assignment of Leases; an amendment to the Cash Management
Agreement with respect to the Substitute Property; each of the other Loan
Documents Substitute Borrower is required to execute and become a party to
pursuant to Section 2.3(a) above and such other amendments to the Loan Documents
as may be necessary to evidence the Substitution; each duly executed and
acknowledged by the Substitute Borrower, assigning and transferring to Lender a
first priority security interest in all Rents, revenues, issues, profits and
proceeds arising under the Leases relating to the Substitute Property, subject
to the Permitted Encumbrances;

(B)Uniform Commercial Code financing statements (Form UCC-1) (or other forms
required in any jurisdiction), duly executed by the applicable Borrower,
covering all fixtures, equipment and other personal property collateral and all
proceeds thereof, naming the applicable Borrower as debtor and Lender as secured
party;

(C)insurance certificates issued by an Approved Insurer evidencing the insurance
coverage required under Section 8.1.1 hereof; and

30

--------------------------------------------------------------------------------

(D)payment of all costs and expenses anticipated to be incurred in connection
with such Substitution (including, without limitation, reimbursement of Lender's
reasonable costs, title premiums, mortgage recording taxes, transfer taxes,
recording fees, appraisal fees and reasonable attorneys' fees and disbursements
actually incurred).

  (xxiv) Borrower shall have provided Lender with a Title Insurance Policy
reasonably acceptable to Lender insuring the Lien of the Substitute Mortgage and
Borrower shall have paid all title insurance premiums associated with the
issuance of such Title Insurance Policy;

  (xxv) Borrower shall have represented to Lender the representation in
Section 5.1.32 of this Agreement with respect to the Substitute Property; and

  (xxvi) Borrower shall have represented to Lender the representation in
Section 5.1.24 of this Agreement with respect to the Substitute Property.

    (d) For purposes of calculating Net Operating Income and Debt Service
Coverage Ratio under Section 2.3(c), if any Collateral Property being
substituted for has suffered a Casualty or Condemnation or an Environmental
Event, then, at Lender's option, the Net Operating Income of such Collateral
Property shall be calculated as of the end of the last full calendar month
preceding such Casualty, Condemnation or Environmental Event, as the case may
be.

    (e) Upon completion of a Substitution and Borrower's fulfillment of the
requirements of Section 2.3, the applicable Collateral Property shall be
released from the Lien of its Mortgage and the Substitute Property, pledged to
the Lender pursuant to a Substitute Mortgage, shall become part of the
collateral securing the Loan. In connection with the release of the applicable
Lien, Borrower shall submit to Lender, not less than thirty (30) days prior to
the Substitution Date, a release of Lien (and related Loan Documents) for
execution by Lender. Such release shall be in a form appropriate in the
jurisdiction in which the respective Collateral Property is located and would be
reasonably satisfactory to a prudent lender originating a similar loan for its
portfolio. In addition, Borrower shall provide all other documentation Lender
reasonably requires to be delivered by Borrower in connection with such
releases. Borrower shall pay all costs, taxes and expenses associated with the
releases of the Lien of the Mortgage on the Collateral Property which has been
replaced pursuant to a Substitution, including Lender's reasonable attorneys'
fees. Except as set forth in Section 2.3 or otherwise in this Agreement, no
repayment, prepayment, substitution or defeasance of all or any portion of the
Note shall cause, give rise to a right to require, or otherwise result in, the
release of the Lien of any Mortgage on the Collateral Properties. Upon the
completion of the Substitution, the Borrower shall have no liability to Lender
relating to such released Collateral Property for any actions (or inaction)
occurring thereon, or pertaining thereto, after the date of the Substitution.

    2.4  Defeasance.  

    2.4.1  Total Defeasance.  

    (a) Provided no Event of Default shall have occurred and remain uncured,
Borrower shall have the right at any time after the Prepayment Lockout
Expiration Date and prior to the Maturity Date to obtain a release of the Liens
of the Mortgages encumbering all of the Collateral Properties (a "Total
Defeasance") upon satisfaction of the following conditions:

     (i) Borrower shall provide Lender thirty (30) days prior written notice
specifying a Payment Date (the "Defeasance Date") by which Borrower shall have
satisfied the conditions in this Section 2.4.1 and on which it shall effect the
defeasance;

    (ii) Borrower shall pay to Lender (A) all accrued and unpaid interest on the
principal balance of the Note to and including the Defeasance Date and (B) all
other sums, then due under the Note, this Agreement, the Mortgages and the other
Loan Documents;

31

--------------------------------------------------------------------------------

    (iii) Borrower shall deposit the Total Defeasance Collateral into the
Defeasance Collateral Account and otherwise comply with the provisions of
Sections 2.4.3 and 2.4.4 hereof;

    (iv) Borrower shall execute and deliver to Lender a Security Agreement in
respect of the Defeasance Collateral Account and the Total Defeasance
Collateral;

    (v) Borrower shall deliver to Lender (1) an opinion of counsel for Borrower
reasonably satisfactory to a prudent lender opining, among other things, that
(A) Lender has a legal and valid perfected first priority security interest in
the Defeasance Collateral Account and the Total Defeasance Collateral and (B) if
a Secondary Market Transaction has occurred, the REMIC Trust formed pursuant to
such Secondary Market Transaction will not fail to maintain its status as a
"real estate mortgage investment conduit" within the meaning of Section 860D of
the Code as a result of the defeasance pursuant to this Section 2.4.1, and (2) a
non-consolidation opinion with respect to the Successor Borrower;

    (vi) Borrower shall deliver to Lender a Rating Comfort Letter with respect
to the defeasance;

   (vii) Borrower shall deliver an Officer's Certificate certifying that the
requirements set forth in this Section 2.4.1(a) have been satisfied;

   (viii) Borrower shall deliver a certificate of Borrower's independent
certified public accountant certifying that the Total Defeasance Collateral will
generate monthly amounts equal to or greater than the Scheduled Defeasance
Payments;

    (ix) Borrower shall deliver such other certificates, opinions, documents and
instruments as Lender may reasonably request; and

    (x) Borrower shall pay all reasonable costs and expenses of Lender incurred
in connection with the defeasance, including Lender's reasonable attorneys' fees
and expenses and Applicable Rating Agency fees and expenses.

    (b) If Borrower has elected to defease the entire Note and the requirements
of this Section 2.4.1 have been satisfied, the Collateral Properties shall be
released from the Liens of the Mortgages and the other Loan Documents and the
Total Defeasance Collateral, pledged pursuant to the Security Agreement, shall
be the sole source of collateral securing the Note. In connection with the
release of the Liens, Borrower shall submit to Lender, not less than
thirty (30) days prior to the Defeasance Date, releases of Liens (and related
Loan Documents) for execution by Lender. Such releases shall be in a form
appropriate in the jurisdiction in which the respective Collateral Properties
are located and would be reasonably satisfactory to a prudent lender originating
a similar loan for its portfolio. In addition, Borrower shall provide all other
documentation Lender reasonably requires to be delivered by Borrower in
connection with such releases, together with an Officer's Certificate certifying
that such documentation (i) is in compliance with all Legal Requirements, and
(ii) will effect such releases in accordance with the terms of this Agreement.
Borrower shall pay all costs, taxes and expenses associated with the releases of
the Liens of the Mortgages and the other Loan Documents, including Lender's
reasonable attorneys' fees. Except as set forth in this Section 2.4.1, in
Section 2.4.2 or otherwise in this Agreement, no repayment, prepayment or
defeasance of all or any portion of the Note shall cause, give rise to a right
to require, or otherwise result in, the releases of the Liens of the Mortgages
on the Collateral Properties. Notwithstanding anything contained herein to the
contrary, Borrower may prepay the Loan in accordance with Section 3.2 at any
time within six (6) months of the Maturity Date without any obligation to
satisfy any of the conditions of Section 2.4.1 with respect to a Total
Defeasance and/or Section 2.4.2 with respect to a Partial Defeasance.

32

--------------------------------------------------------------------------------

    2.4.2  Partial Defeasance.  

    (a) Provided no Event of Default shall have occurred and remain uncured,
Borrower shall have the right at any time after the Prepayment Lockout
Expiration Date and prior to the Maturity Date to obtain a release of the Lien
of a Mortgage or Mortgages and the other related Loan Documents encumbering one
or more Collateral Properties (a "Partial Defeasance") upon satisfaction of the
following conditions:

     (i) Borrower shall provide Lender thirty (30) days prior written notice
specifying (A) a Payment Date (the "Partial Defeasance Date") by which Borrower
shall have satisfied the conditions in this Section 2.4.2 and on which it shall
effect the defeasance, and (B) the Collateral Property proposed to be released
from the Lien of its Mortgage and the other related Loan Documents (the "Release
Property");

    (ii) Borrower shall pay to Lender (A) all accrued and unpaid interest on the
principal balance of the Note to and including the Partial Defeasance Date and
(B) all other sums, then due under the Note, this Agreement and the other
related Loan Documents;

    (iii) Borrower shall deposit the Partial Defeasance Collateral into the
Defeasance Collateral Account and otherwise comply with the provisions of
Sections 2.4.3 and 2.4.4 hereof;

    (iv) Borrower shall prepare all necessary documents to modify this Agreement
and to amend and restate the Note and issue two substitute notes, one note
having a principal balance equal to 125% of the Allocated Loan Amount for the
Release Property (the "Defeased Note"), and the other note having a principal
balance equal to the excess of (A) the then outstanding principal amount of the
Loan, over (B) the amount of Defeased Note (the "Undefeased Note"). The Defeased
Note and the Undefeased Note will each be divided into Components which
correspond with the Components that existed on the Note prior to the Partial
Defeasance. The amount of the Loan being defeased will be applied to reduce the
principal balance of each Component of the Undefeased Note in the priority and
method set forth in Section 3.2.3 hereof. Each Component of the Defeased Note
will have an initial principal balance equal to the amount of the reduction in
connection with such Partial Defeasance of the corresponding Component of the
Undefeased Note. The Defeased Note and Undefeased Note shall have identical
terms as the Note except for the principal balance. The Defeased Note and the
Undefeased Note shall be cross defaulted and cross collateralized. A Defeased
Note may not be the subject of any further defeasance;

    (v) After giving effect to the release of the Lien of the Mortgage
encumbering the Release Property proposed by Borrower to be released, the Debt
Service Coverage Ratio for the trailing twelve (12) month period with respect to
the remaining Collateral Properties is not less than the greater of (A) the Debt
Service Coverage Ratio of all Collateral Properties encumbered by the Mortgages
immediately prior to the release and (B) the Debt Service Coverage Ratio of all
of the Collateral Properties as of the date hereof.

    (vi) Borrower shall have delivered to Lender and the Applicable Rating
Agencies shall have received from Borrower with respect to the matters referred
to in clause (v), (A) statements of the Net Operating Income and Debt Service
(both on a consolidated basis and separately for the applicable Collateral
Property to be released) for the applicable measuring period and (B) based on
the foregoing statements of Net Operating Income and Debt Service, calculations
of the Debt Service Coverage Ratio both with and without giving effect to the
proposed release, and (C) calculations of the ratios referred to in such
clause (v), accompanied by an Officer's Certificate stating that such
statements, calculations and information are true, correct and complete in all
material respects;

33

--------------------------------------------------------------------------------

   (vii) Borrower shall execute and deliver to Lender a Security Agreement in
respect of the Defeasance Collateral Account and the Partial Defeasance
Collateral;

   (viii) Borrower shall deliver to Lender an opinion of counsel for Borrower
reasonably satisfactory to a prudent lender opining, among other things, that
(A) Lender has a legal and valid perfected first priority security interest in
the Defeasance Collateral Account and the Partial Defeasance Collateral, (B) if
a Secondary Market Transaction has occurred, the REMIC Trust formed pursuant to
such Secondary Market Transaction will not fail to maintain its status as a
"real estate mortgage investment conduit" within the meaning of Section 860D of
the Code as a result of the defeasance pursuant to this Section 2.4.2, and (C) a
non-consolidation opinion with respect to the Successor Borrower;

    (ix) Borrower shall deliver to Lender a Rating Comfort Letter with respect
to the defeasance;

    (x) Borrower shall deliver an Officer's Certificate certifying that the
requirements set forth in this Section 2.4.2(a) have been satisfied;

    (xi) Borrower shall deliver a certificate of Borrower's independent
certified public accountant certifying that the Partial Defeasance Collateral
will generate monthly amounts equal to or greater than the Scheduled Defeasance
Payments;

   (xii) Borrower shall deliver such other certificates, opinions, documents and
instruments as Lender may reasonably request; and

   (xiii) Borrower shall pay all reasonable costs and expenses of Lender
incurred in connection with the defeasance, including Lender's reasonable
attorneys' fees and expenses and Applicable Rating Agency fees and expenses.

    (b) If Borrower has elected to partially defease the Note and the
requirements of this Section 2.4.2 have been satisfied, the related Release
Property shall be released from the Lien of its Mortgage and the other related
Loan Documents. In connection with the release of the Lien, Borrower shall
submit to Lender, not less than thirty (30) days prior to the Partial Defeasance
Date, a release of Lien (and related Loan Documents) for execution by Lender.
Such release shall be in a form appropriate in the jurisdiction in which the
Release Property is located and would be reasonably satisfactory to a prudent
lender originating a similar loan for its portfolio. In addition, Borrower shall
provide all other documentation Lender reasonably requires to be delivered by
Borrower in connection with such release, together with an Officer's Certificate
certifying that such documentation (i) is in compliance with all Legal
Requirements, and (ii) will effect such release in accordance with the terms of
this Agreement. Borrower shall pay all costs, taxes and expenses associated with
the release of the Lien of the Mortgage and the other related Loan Documents,
including Lender's reasonable attorneys' fees. Borrower shall cause title to the
Collateral Property so released from the Lien of its Mortgage and the other
related Loan Documents to be transferred to and held by a Person other than
Borrower. Except as set forth in this Section 2.4.2, in Section 2.4.1 or
otherwise in this Agreement, no repayment, prepayment or defeasance of all or
any portion of the Note shall cause, give rise to a right to require, or
otherwise result in, the release of any Lien of any Mortgage and the other
related Loan Documents on any of the Collateral Properties.

34

--------------------------------------------------------------------------------



    2.4.3  Defeasance Collateral Account.  On or before the date on which
Borrower delivers the Total Defeasance Collateral or Partial Defeasance
Collateral, Borrower shall open at any Eligible Institution the defeasance
collateral account (the "Defeasance Collateral Account") which shall at all
times be an Eligible Account. The Defeasance Collateral Account shall contain
only (i) the Total Defeasance Collateral or Partial Defeasance Collateral, and
(ii) cash from interest and principal paid on the Total Defeasance Collateral or
Partial Defeasance Collateral. All cash from interest and principal payments
paid on the Total Defeasance Collateral or Partial Defeasance Collateral shall
be paid over to Lender on each Payment Date and applied first to accrued and
unpaid interest and then to principal. Any cash from interest and principal paid
on the Total Defeasance Collateral or Partial Defeasance Collateral not needed
to pay accrued and unpaid interest or principal shall be retained in the
Defeasance Collateral Account as additional collateral for the Loan. Borrower
shall cause the Eligible Institution at which the Total Defeasance Collateral or
Partial Defeasance Collateral are deposited to enter an agreement with Borrower
and Lender, satisfactory to Lender in its reasonable discretion, pursuant to
which such Eligible Institution shall agree to hold and distribute the Total
Defeasance Collateral and Partial Defeasance Collateral in accordance with this
Agreement. Successor Borrower shall be the owner of the Defeasance Collateral
Account and shall report all income accrued on the Total Defeasance Collateral
and Partial Defeasance Collateral for federal, state and local income tax
purposes in its income tax return. Borrower shall prepay all costs and expenses
associated with opening and maintaining the Defeasance Collateral Account.
Lender shall not in any way be liable by reason of any insufficiency in the
Defeasance Collateral Account.

    2.4.4  Successor Borrower.  In connection with a Total Defeasance or Partial
Defeasance under this Section 2.4, Borrower shall establish or designate a
successor entity unaffiliated with the Borrower (the "Successor Borrower") which
shall be a Special Purpose Entity approved by Lender. Lender hereby specifically
reserves the right to require that the Successor Borrower be an Affiliate of
Lender or Servicer. Borrower shall transfer and assign all obligations, rights
and duties under and to the Note or the Defeased Note, as applicable, together
with the Total Defeasance Collateral or Partial Defeasance Collateral, as
applicable, to such Successor Borrower. Such Successor Borrower shall assume the
obligations under the Note or the Defeased Note, as applicable, and the Security
Agreement and Borrower shall be relieved of its obligations under such
documents. Borrower shall pay $1,000 to any such Successor Borrower as
consideration for assuming the obligations under the Note or the Defeased Note,
as applicable, and the Security Agreement. Borrower shall pay all costs and
expenses incurred by Lender, including Lender's attorney's fees and expenses,
incurred in connection therewith.

III INTEREST; PAYMENTS

    3.1  Interest; Monthly Loan Payments.  

    3.1.1  Interest Generally.  Interest on the outstanding principal balance of
the Loan shall accrue from the Closing Date to but excluding the Maturity Date
at the Interest Rate corresponding to each of the Components comprising the
Loan.

    3.1.2  Payment Before Maturity Date.  Borrower shall pay to Lender (a) on
the first Payment Date following the Closing Date, an amount equal to interest
only on the outstanding principal balance of the Loan from the Closing Date up
to but not including such Payment Date and (b) on each Payment Date thereafter
up to but not including the Maturity Date, an amount equal to the Monthly Debt
Service Payment Amount, which payments shall be applied, (i) first, to accrued
and unpaid interest due on the Components in alphabetical and numerical order
until the interest due thereon for each Component has been paid in full and
(ii) second, to the principal balance of each Component in alphabetical and
numerical order until the principal due thereon for each Component has been paid
in full.

35

--------------------------------------------------------------------------------

    3.1.3  Intentionally Deleted.  

    3.1.4  Payment on Maturity Date.  Borrower shall pay to Lender on the
Maturity Date the outstanding principal balance, all accrued and unpaid interest
and all other amounts due hereunder and under the Note, the Mortgages and other
the Loan Documents.

    3.1.5  Property Cash Flow Allocation.  

    (a) Upon the occurrence of a Cash Management Event and continuing on each
Payment Date occurring prior to the earlier to occur of (x) the first Cash
Management Termination to occur following the Cash Management Event during the
term of the Loan and (y) with respect to any Cash Management Event to occur
thereafter, the Maturity Date, except following the acceleration of all or any
part of the Debt, all Rents with respect to the Collateral Property shall be
applied as follows on a daily basis in the following order of priority: (i) 
First, to make the required payment of any sums required to be deposited into
the Ground Rent Escrow Fund under Section 4.6.1, (ii) Second, to make payments
to the Tax and Insurance Escrow Fund if, and to the extent, required to be made
by Borrower under Section 4.3 hereof; (iii) Third, to pay the monthly portion of
the Cash Management Fee due and payable by Borrower; (iv) Fourth, to Lender to
pay the interest payment and principal payment required under Section 3.1.2
(plus, if applicable, interest at the Default Rate and any other charges then
due to Lender under the Loan Documents); (v) Fifth, to Borrower to make payments
for Approved Operating Expenses pertaining to the Collateral Property;
(vi) Sixth, to make payments to the Replacement and Rollover Reserve Fund if,
and to the extent, required to be made by Borrower; (vii) Lastly, payments to
Borrower of any excess amounts unless an Event of Default has occurred and is
then continuing.

    (b) Subject to the provisions of the Cash Management Agreement, the failure
of any Borrower to make all of the payments required under clauses (i) through
(vi) of Section 3.1.5(a) in full on each Payment Date shall constitute an Event
of Default under this Agreement.

    (c) At any time after the Maturity Date or after the acceleration of all or
any portion of the Debt, Lender may, in its sole discretion, permit the
application of Rents in any order, and to any portion or portions of the Debt,
as Lender shall determine.

    3.1.6  Payments after Default; Default Rate.  After the occurrence and
during the continuance of an Event of Default, the entire unpaid Debt shall bear
interest at the Default Rate, and shall be payable upon demand from time to time
to the extent permitted by applicable law. Payment or acceptance of interest at
the Default Rate is not a permitted alternative to timely payment and shall not
constitute a waiver of any Default or Event of Default or an amendment to this
Agreement or any other Loan Document and shall not otherwise prejudice or limit
any rights or remedies of Lender.

    3.2  Loan Repayment; Voluntary Prepayment; Prepayment After Default.  

    3.2.1  Repayment.  Subject to the provisions of Section 8.4 of this
Agreement, Borrower shall repay the Loan in full on the Maturity Date, together
with interest thereon to (but excluding) the date of repayment and any other
amounts due and owing under the Note, this Agreement and the other Loan
Documents. Borrower shall not have the right to prepay all or any portion of the
principal before the Stated Maturity Date; provided, however, if no Event of
Default shall then exist, and Borrower provides not less than thirty (30) days
prior written notice to Lender, Borrower may prepay the Loan in full (but not in
part) without penalty or premium at any time within six (6) months of the
Maturity Date (such repayment being referred to as a "Voluntary Prepayment"). In
the event any such Voluntary Prepayment is not made on a Payment Date, Borrower
shall also pay interest that would have accrued on such prepaid principal to but
not

36

--------------------------------------------------------------------------------

including the next Payment Date. Except during the continuance of an Event of
Default, all proceeds of a Voluntary Prepayment of the Loan shall be applied by
Lender as follows in the following order of priority: (i) First, to reasonable
costs and expenses, including without limitation, reasonable attorneys' fees
incurred in connection with the Voluntary Prepayment, (ii) Second, to accrued
and unpaid interest due on the Components in alphabetical and numerical order
until the interest thereon for each Component has been paid in full;
(iii) Third, to the principal balance of each Component in alphabetical and
numerical order; and (iv) Fourth, to any other amounts then due and owing under
the Loan Documents. If at any time prior to the Maturity Date, the Debt is
accelerated by reason of an Event of Default, any principal payment received by
Lender (whether as a result of a foreclosure of any Mortgage, the exercise of
any of Lender's other rights or remedies under the Loan Documents or otherwise),
then Lender shall be entitled to receive, in addition to all other sums due
under the Loan Documents, an amount equal to the Yield Maintenance Premium
applicable to such prepayment. During the continuance of an Event of Default,
all proceeds of repayment, including any payment or recovery on any Collateral
Property (whether as a result of foreclosure of any Mortgage, the exercise of
any of Lender's other rights or remedies or otherwise) shall, unless otherwise
provided in the Loan Documents, be applied in such order and in such manner as
Lender shall elect in Lender's discretion.

    3.2.2  Mandatory Prepayments.  The Loan is subject to mandatory prepayment,
without premium or penalty, in certain instances of Insured Casualty or
Condemnation (each a "Casualty/Condemnation Prepayment"), in the manner and to
the extent set forth in Section 8.4.2. Each Casualty/Condemnation Prepayment
shall be made on a Payment Date and shall be applied as follows in the following
order of priority: (i) First, to costs and expenses of Lender (if any),
including reasonable attorney's fees and disbursements, in connection with such
prepayment or reasonably expended by Lender to protect the collateral value of
the Collateral Property; (ii) Second, accrued and unpaid interest at the
Interest Rate; (iii) Third, to principal (with each Casualty/Condemnation
Prepayment being applied first to reduce the Allocated Loan Amount of the
Borrower whose Collateral Property was the subject of the
Casualty/Condemnation); and (iv) Fourth, to any other amounts then due and owing
under the Loan Documents. If such Casualty/Condemnation Prepayment is not paid
on a Payment Date, the payment amount will include interest that would have
accrued on the principal prepaid to but not including the next Payment Date.

    3.2.3  Application of Prepayments to Components.  Any prepayment of the
principal balance of the Loan, in whole or in part, shall be applied to reduce
the principal balances of each of the Components in alphabetical and numerical
order, until the principal balance of each Component is reduced to zero;
provided, however, if a Partial Defeasance has occurred, prepayments of
principal will only be allocated to the Components of the Undefeased Note (in
the same priority and method set forth in this Section 3.2.3) and will not be
allocated to reduce the principal balance of the Components of the Defeased
Note.

    3.3  Release of Property.  Except as set forth in this Section 3.3 and
otherwise set forth in this Agreement, no repayment or prepayment shall cause,
give rise to a right to require, or otherwise result in, the release of the Lien
of any Mortgage and the other related Loan Documents.

    3.3.1  Release of Collateral Properties.  A Borrower on one or more
occasions may obtain (i) the release of the Collateral Property owned by it from
the Lien of the Mortgage thereon (and related Loan Documents) and (ii) the
release of such Borrower's obligations under the Loan Documents with respect to
such Collateral Property (other than those expressly stated to survive), upon
satisfaction of each of the following conditions:

    (a) Either (i) the conditions for Voluntary Prepayment of the entire Loan
pursuant to Section 3.2.1 hereof are satisfied, (ii) Lender is required to
release such Collateral Property

37

--------------------------------------------------------------------------------

pursuant to Section 2.3 in connection with a Substitution (it being understood
that a release pursuant to Section 2.3 need not satisfy any release conditions
not expressly set forth in Section 2.3); or (iii) Lender is required to release
such Collateral Property pursuant to Section 2.4 in connection with a Total
Defeasance or a Partial Defeasance other than a Partial Defeasance pursuant to
Section 4.12(d) (it being understood that a release pursuant to Section 2.4 need
not satisfy any release conditions not expressly set forth in Section 2.4); and

    (b) Such Borrower shall submit to Lender the Release Documents set forth in
Section 3.3.3 below, together with all other documentation Lender reasonably
requires to be delivered by such Borrower in connection with such release,
together with an Officer's Certificate of such Borrower.

    3.3.2  Release on Payment in Full.  Lender shall, upon the written request
and at the expense of Borrower, upon payment in full of the Debt in accordance
herewith, release the Liens of the Mortgages and the other Loan Documents if not
theretofore released.

    3.3.3  Release Documents.  When the terms of Section 3.3 are satisfied with
respect to a Collateral Property or when Lender has consented to a Substitution
pursuant to Section 2.3, Lender shall execute and deliver to the Borrower such
documents (collectively, the "Release Documents") as may be necessary or
appropriate to release such Borrower from its obligations under the Loan
Documents and to release all liens held by Lender on such Collateral Property.
All such documents shall be prepared by Borrower's counsel, shall be in a form
appropriate in the jurisdiction in which such Collateral Property is located,
shall be reasonably acceptable to Lender in form and substance and shall be
delivered to Lender at least thirty (30) days before the proposed release date.

    3.3.4  Release of Funds.  Upon the completion of the release of a Collateral
Property pursuant to Section 3.3.1 or the completion of a Substitution pursuant
to Section 2.3, the Lender shall refund to the Borrower all amounts on deposit
in the Lockbox Account, the Cash Management Account or the Funds with respect to
the released Collateral Property or if such release is pursuant to a
Substitution, at Lender's option, Lender shall offset such amounts against the
sums required to be deposited into the Funds for the Substitute Collateral
Property.

    3.4  Payments and Computations.  

    3.4.1  Making of Payments. Each payment by a Borrower hereunder or under the
Note shall be made in funds settled through the New York Clearing House
Interbank Payments System or other funds immediately available to Lender by
1:00 p.m., New York City time, on the date such payment is due, to Lender by
deposit to such account as Lender may designate by written notice to Borrower.
Whenever any payment hereunder or under the Note shall be stated to be due on a
day that is not a Business Day, such payment shall be made on the first Business
Day succeeding such scheduled Payment Date. All payments made by any Borrower
hereunder or under the other Loan Documents, shall be without any deduction,
set-off or counterclaim, whatsoever and are payable without relief from
valuation and appraisement laws and with all costs and charges incurred in the
collection or enforcement thereof, including attorneys' fees and court costs.
Payments to Lender made from the Accounts shall be deemed to have been made
before 1:00 p.m., New York City time, on the date such payment is due, provided
that on the date such payment is due there are sufficient funds in such Accounts
to make the payment in question.

    3.4.2  Interest Calculation.  Interest on the outstanding principal balance
of each Component shall be calculated by multiplying (a) the actual number of
days elapsed in the period for which the calculation is being made by (b) a
daily rate (based on the Interest Rate for the applicable Component) based on a
three hundred sixty (360) day year by (c) the outstanding principal balance of
the applicable Component.

38

--------------------------------------------------------------------------------

    3.4.3  Late Payment Charge.  If any principal, interest or other sum due
under any Loan Document is not paid on the date on which it is due, Borrower
shall pay to Lender upon demand an amount equal to the lesser of five percent
(5%) of such unpaid sum or the maximum amount permitted by applicable law (the
"Late Payment Charge"), in order to defray the expense incurred by Lender in
handling and processing such delinquent payment and to compensate Lender for the
loss of the use of such delinquent payment; provided that if no such late
payment has occurred within the prior twelve (12) month period, Borrower shall
only be required to pay the late payment charge provided for in this
Section 3.4.3, if such failure to pay continues for two (2) Business Days after
notice from Lender. Such amount shall be secured by the Loan Documents. Any
action by Lender regarding the collection of a Late Payment Charge will be
without prejudice to any other rights, nor act as a waiver of any other rights,
that Lender may have as provided herein, at law or in equity. No Late Payment
Charge shall be due in connection with any payment to be made from the Accounts,
provided that on the date such payment is due there are sufficient funds in such
Accounts to make the payment in question.

    3.5  Taxes.  Any and all payments by Borrower hereunder and under the other
Loan Documents shall be made free and clear of and without deduction for any and
all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding taxes imposed
on Lender's income, and franchise or other taxes (imposed in lieu of income
taxes) imposed on Lender by the law or regulation of any Governmental Authority
(all such non-excluded taxes, levies, imposts, deductions, charges, withholdings
and liabilities being hereinafter referred to in this Section 3.5 as "Applicable
Taxes"). If Borrower shall be required by law to deduct any Applicable Taxes
from or in respect of any sum payable hereunder to Lender, the following shall
apply provided the Applicable Taxes do not result because the Lender (due to
permitted succession or assignment) is not a United States person as defined at
section 7701(a)(30) of the Code or the Lender has failed to provide information
necessary to avoid back-up withholding pursuant to section 3406 of the Code:
(i) the sum payable shall be increased as may be necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 3.5), Lender receives an amount equal to the sum it
would have received had no such deductions been made, (ii) Borrower shall make
such deductions and (iii) Borrower shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
law. Borrower also agrees to pay any present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies which
arise from any payment made hereunder or from the execution, delivery or
recordation of, or otherwise with respect to, this Agreement or any other Loan
Document ("Other Taxes"). Borrower shall indemnify Lender for the full amount of
Applicable Taxes or Other Taxes (including any Applicable Taxes or Other Taxes
imposed by any jurisdiction on amounts paid or payable under this Section 3.5)
paid by Lender and any liability (including penalties, interest and expenses)
arising therefrom or with respect thereto, whether or not such Applicable Taxes
or Other Taxes were correctly or legally asserted. Payments pursuant to this
Section 3.5 shall be made within fifteen (15) days after the date Lender makes
written demand therefor. Borrower shall have the right to contest such
Applicable Taxes and Other Taxes referred to in this Section 3.5 in accordance
with the terms of Section 6.2 of this Agreement.

IV  CASH MANAGEMENT; ESCROWS AND RESERVES

    4.1  Cash Management Arrangements.  

    4.1.1  Lockbox Account.  On or before the Closing Date, Borrower shall open
an account for each Collateral Property (the "Lockbox Account"), pursuant to the
Lockbox Account Agreement which shall be the depository account for each
Borrower into which all sums due to such Borrower will be deposited. Each
Lockbox Account shall be in the related Borrower's name. The Lockbox Account
shall be under the sole dominion and control of Lender. The Lockbox Account will
be

39

--------------------------------------------------------------------------------

opened and maintained as an Eligible Account. At all times prior to a Cash
Management Event, Borrower shall be entitled to direct the disbursement of funds
deposited in the Lockbox Accounts and such funds shall be swept on a daily basis
to an account controlled by Borrower.

    4.1.2  Deposits into Lockbox Account.  Borrower shall cause all Tenants at
each Collateral Property to pay Rent directly into the Lockbox Account on or
before the date such Rent is due under the terms of the applicable Lease. In the
event that Borrower, its Affiliates or the Manager receives any Rents directly,
Borrower shall hold such Rents in trust for the benefit of Lender and deposit,
or cause to be deposited, all such Rents into the Lockbox Account within one
(1) Business Day. During a Cash Management Event, all sums deposited into the
Lockbox Account shall be swept daily into a cash management account established
by Borrower with Agent on or before the Closing Date (the "Cash Management
Account") (the Cash Management Account shall be held and administered in
accordance with the Deposit Account Agreement). The Cash Management Account
shall be in Lender's name, or at Lender's option, in the Servicer's name. The
Cash Management Account shall be under the sole dominion and control of Lender.
The Cash Management Account will be opened and maintained as an Eligible
Account. Neither the Lockbox Account, the Cash Management Account, the Deposit
Account Agreement nor the Lockbox Account Agreement shall alter or diminish in
any way Borrower's obligation to make timely payment and deposits to all sums
required to be paid or deposited under any Loan Document.

    4.1.3  The Accounts.  On or before the Closing Date, Borrower shall open
with Agent separate accounts (each of which, other than the account for the Tax
and Insurance Escrow Fund, at the option of Borrower, may be subaccounts of the
Cash Management Account) for each of the following Funds (hereinafter defined):
Tax and Insurance Escrow Fund (the "Tax and Insurance Account"), Replacement and
Rollover Reserve Fund (the "Replacement and Rollover Reserve Account"), Ground
Rent Escrow Fund (the "Ground Rent Account"), Operating Expense Reserve Fund
(the "Operating Expense Account"), the Debt Service Reserve Fund (the "Debt
Service Reserve Account"), the Required Repair Fund (the "Required Repair
Account") and the Best Buy Repair Fund (the "Best Buy Repair Account"). Tax and
Insurance Escrow Funds shall be held in the Tax and Insurance Account.
Replacement and Rollover Reserve Funds shall be held in the Replacement and
Rollover Reserve Account. Ground Rent Escrow Funds shall be held in the Ground
Rent Account. Operating Expense Reserve Funds shall be held in the Operating
Expense Account. The Debt Service Reserve Fund shall be held in the Debt Service
Reserve Account. Required Repair Funds shall be held in the Required Repair
Account. The Best Buy Repair Funds shall be held in the Best Buy Repair Account.
The accounts defined in this Section may be hereinafter referred to from to time
as an "Account" or collectively as the "Accounts." At Lender's option, each of
the Accounts shall be opened in Lender's name or in Servicer's name. Each of the
Accounts shall be under the sole dominion and control of Lender. Each of the
Accounts shall be opened and maintained as an Eligible Account. All interest or
income on Funds in the Accounts shall accrue for the benefit of Borrower, in
accordance with Section 4.10.2 (except that for funds held in the Tax and
Insurance Escrow Account Borrower shall be entitled to interest or income
accrued at the "PNC Premium Business Money Market Account" rate (or a comparable
rate if the "PNC Premium Business Money Market Account" is not available) to the
extent that the funds actually invested in Permitted Investments yields at least
such rate of return).

    4.2  Required Repair Reserves.  

    4.2.1  Required Repair Fund.  On or before the Closing Date, but subject to
the last sentence of Section 4.2.2 below, Borrower shall deposit with Lender the
amount of $38,750 ("Required Repair Deposit") (such payment with respect to the
entire Collateral Pool, less disbursements pursuant hereto, being called the
"Required Repair Fund"). Borrower shall construct, erect, undertake and complete
all of the work set forth on Schedule 3 hereto (the "Required Repairs") no later
than one hundred twenty (120) days from the Closing Date. Borrower shall pay for
and

40

--------------------------------------------------------------------------------

obtain or cause to be paid for and obtained all permits, licenses and approvals
required by all applicable laws with regard to the Required Repairs, whether
necessary for commencement, completion, use or otherwise. Borrower shall perform
or cause to be performed all work in connection with the Required Repairs in a
good and workmanlike manner, in compliance in all material respects with all
applicable laws, ordinances, rules and regulations of federal, state, county or
municipal government or agencies now in force or that may be enacted hereafter
and without regard to the sufficiency of the funds in the Required Repair Fund.
Borrower covenants and agrees that the Required Repairs shall be constructed,
installed or completed, as applicable, free and clear of any and all liens
(including mechanic's, materialman's or other liens), claims and encumbrances
whatsoever subject to Borrower's right to contest as specified in the Mortgages.
If any lien should become perfected, subject to Borrower's right to contest,
Borrower shall satisfy and remove the lien within ten (10) calendar days after
receiving notice thereof. Upon Borrower's failure to remove or bond over the
lien within twenty (20) calendar days after receiving notice thereof, Lender may
pay the amount of the lien from the Required Repair Fund. Borrower specifically
agrees in this event that Lender may consider the amount of the lien as
presumptively correct. Borrower shall also be responsible for the amount of any
premium for any bond obtained by Lender to obtain the discharge of any lien, or
for the interest on any money deposited for the purpose of discharging any lien.
Each contractor or subcontractor performing the Required Repairs shall be
licensed by the appropriate state agency. Upon Lender's request, Borrower shall
provide written evidence that each contractor and subcontractor meets the
requirements of this paragraph. Borrower agrees to pay and discharge all claims
for labor done and material and services furnished in connection with the
Required Repairs and to diligently file or procure the filing of a valid notice
of completion upon completion of the Required Repairs (if required by applicable
governmental agencies). If a notice or claim of lien or the like concerning the
Collateral Property alleging non-payment for Required Repairs performed should
be filed, recorded, or served upon Borrower or Lender by a contractor or
subcontractor, Lender shall have the right to retain in the Required Repair
Fund, in lieu of any payment to Borrower then or thereafter due, an amount
sufficient to completely satisfy said potential lien. Nothing herein contained
shall require Borrower to pay any claims for labor, materials, or services that
Borrower in good faith disputes and that Borrower, at Borrower's own expense, is
currently and diligently contesting in accordance with the provisions of the
Mortgages.

    4.2.2  Payment of Required Repair Expenses.  Lender shall disburse to
Borrower the funds from the Required Repair Fund from time to time upon
satisfaction by Borrower of each of the following conditions: (a) receipt of
Lender's standard form of draw request specifying the amount requested and the
Required Repairs to be paid for with the requested funds from the Required
Repair Fund (a "Disbursement Request") and Lender shall, subject to the
inspection rights and objection rights contained herein, release to Borrower the
funds from the Required Repair Fund requested in the Disbursement Request;
(b) Borrower shall provide evidence reasonably satisfactory to Lender
(including, without limitation, access to the Collateral Property to Lender and
an architect and/or engineer specified by Lender for the purpose of an
inspection of work done, if requested by Lender) that the Required Repairs (or a
part thereof) for which the funds from the Required Repair Fund are being
requested have been completed in full in a good and workmanlike manner and in
accordance with all applicable laws in all material respects; (c) Borrower shall
submit to Lender copies of invoices for which funds from the Required Repair
Fund are being requested under the Disbursement Request, together with evidence
of payment therefor (or evidence that such invoice will be paid with the funds
released from the Required Repair Fund) reasonably satisfactory to Lender,
including, if required by Lender and customarily obtained in the location where
the Required Repairs shall have been constructed, waivers of lien; and
(d) Borrower shall provide Lender with such additional documents, certificates
and affidavits as Lender may reasonably request. Lender shall not be obligated
to release any funds from the

41

--------------------------------------------------------------------------------

Required Repair Fund for the payment of the cost of an improvement or other item
other than a Required Repair as set forth on Schedule 3 hereto or for costs of
Required Repairs in excess of one hundred and twenty-five percent (125%) of the
costs specified therefor on Schedule 3. After full completion of all of the
Required Repairs in accordance with the terms of this Agreement and the payment
of all costs in connection therewith, Lender shall release any remaining funds
from the Required Repair Fund to Borrower, unless otherwise specified in
Schedule 3. Lender shall not be obligated to honor any Disbursement Request or
release any of the funds from the Required Repair Fund to Borrower if, in
addition to the conditions set forth above, an Event of Default shall then exist
under this Agreement or any of the other Loan Documents. Notwithstanding
anything to the contrary contained herein, Lender shall not require Borrower to
make any deposits into the Required Repair Fund so long as (i) no Event of
Default has occurred and is continuing, (ii) Guarantor shall satisfy the
Liquidity Requirement, (iii) the Required Repairs Guaranty remains in full force
and effect and (iv) the Debt Service Coverage Ratio is not less than 1.20:1.

    4.3  Tax and Insurance Escrow Fund.  Borrower shall pay to Lender on each
Payment Date (i) one-twelfth (1/12th) of the product of (x) the Taxes for the
Collateral Property and for all property (the "Existing Enfield Anchor Tax Lot
Property") forming a part of the tax lot that includes the property demised
pursuant to the Enfield Anchor Parcel Ground Lease, as such Taxes are reflected
on the most recent tax bill and (y) 105%, in order to accumulate with Lender
sufficient funds to pay all such Taxes prior to their respective due dates
("Monthly Tax Amount"), and (ii) one-twelfth (1/12th) of the Insurance Premiums
that Lender reasonably estimates will be payable for the renewal of the coverage
afforded by the Policies relating to the Collateral Property upon the expiration
thereof in order to accumulate with Lender sufficient funds to pay all such
Insurance Premiums at least thirty (30) days prior to the expiration of such
Policies ("Monthly Insurance Amount") (the amounts paid under the foregoing
clauses (i) and (ii) with respect to the Collateral Property, less disbursements
thereof pursuant hereto, being called the "Tax and Insurance Escrow Fund").
Lender will (a) apply the Tax and Insurance Escrow Fund to payments of Taxes and
Insurance Premiums required to be made by the respective Borrower pursuant to
Sections 6.2 and 8.1 prior to the date upon which interest or penalties would be
imposed, provided that the Borrower has promptly supplied Lender with notices of
all Taxes and Insurance Premiums due for each Collateral Property, or
(b) reimburse the applicable Borrower for such amounts and release to the
applicable Borrower amounts deposited with respect to the Existing Enfield
Anchor Tax Lot Property upon presentation of evidence of payment and an
Officer's Certificate in form and substance reasonably satisfactory to Lender;
subject, however, to the Borrower's right to contest Taxes in accordance with
Section 6.2. Following the payment by Lender of any Taxes pursuant to this
Section 4.3, Lender shall send a "paid" receipt to the Borrower. Provided the
Borrower has deposited funds into the Tax and Insurance Escrow Fund as required
under this Section and given Lender timely notice of the amount and due date of
such taxes, Borrower shall not be liable for interest or penalties resulting
from late payment of such Taxes by Lender, and, so long as no portion of the
Debt has been accelerated, Lender or Servicer shall be responsible for such
interest and penalties. In making any payment relating to the Tax and Insurance
Escrow Fund, Lender may do so according to any bill, statement or estimate
procured from the appropriate public office (with respect to Taxes) or insurer
or agent (with respect to Insurance Premiums), without inquiry into the accuracy
of such bill, statement or estimate or into the validity of any tax, assessment,
sale, forfeiture, tax lien or title or claim thereof. If the amount of the Tax
and Insurance Escrow Fund shall exceed the amounts next coming due for Taxes and
Insurance Premiums pursuant to Sections 6.2 and 8.1, Lender shall, in its sole
discretion, return any excess to the applicable Borrower or credit such excess
against future payments to be made to the Tax and Insurance Escrow Fund. If at
any time Lender determines that the Tax and Insurance Escrow Fund is not or will
not be sufficient to pay the Taxes or Insurance Premiums next coming due, Lender
shall notify the Borrower of such determination and the Borrower shall increase
the monthly payments to Lender by the amount that Lender estimates is sufficient
to make up the deficiency by the later to occur of (i) ten (10) days after
Borrower receipt of such notice from Lender

42

--------------------------------------------------------------------------------

and (ii) at least thirty (30) days prior to delinquency of the Taxes and/or
expiration of the Policies, as the case may be. Following delivery to Lender of
evidence reasonably satisfactory to Lender that the property demised pursuant to
the Enfield Anchor Parcel Ground Lease has been designated as a segregated tax
lot, which tax lot shall not include any property that does not constitute a
portion of the Collateral Property, the Monthly Tax Amount will no longer be
required to include amounts with respect to any portion of the Existing Enfield
Tax Lot Property that is not demised pursuant to the Enfield Anchor Parcel
Ground Lease. Lender acknowledges that Borrower currently causes its Premiums to
be paid by Afco Acceptance Corp. ("Afco") through an agreement with Guarantor,
and Lender agrees that amounts for the Borrower's Premiums held in the Tax and
Insurance Escrow Fund shall be released to reimburse the Borrower for payments
made by it to reimburse Guarantor for the amounts paid to Afco with respect to
the Borrower's Premiums (subject to compliance by Borrower with clause (b) of
this Section 4.3 or any other similar arrangements reasonably acceptable to
Lender. Notwithstanding anything to the contrary contained herein, Lender shall
not require any deposits into the Tax and Insurance Escrow Fund for the Monthly
Insurance Amount provided that (i) no Event of Default has occurred and is
continuing, (ii) Guarantor shall satisfy the Liquidity Requirement, (iii) the
Insurance Premiums Guaranty remains in full force and effect and (iv) the Debt
Service Coverage Ratio is not less than 1.20.1. Upon the occurrence and during
the continuance of an Insurance Funding Event, provided that Borrower maintains
blanket Policies, Borrower shall be required to immediately commence making the
Monthly Insurance Amount deposit into the Tax and Insurance Escrow Fund until
the amount on deposit equals one-half of the Insurance Premiums that Lender
reasonably estimates will be payable for the renewal of the coverage relating to
the Collateral Property afforded by the blanket Policies upon the expiration
thereof (the "Insurance Funding Deposit"). Provided that Borrower maintains
blanket Policies, the Insurance Funding Deposit shall satisfy Borrower's
obligations with respect to its obligations to make any additional deposits into
the Tax and Insurance Escrow Fund for the Monthly Insurance Amount. Upon the
occurrence of an Insurance Funding Termination, Lender shall disburse to
Borrower all funds held by Lender in the Tax and Insurance Escrow Fund deposited
by Borrower in connection with an Insurance Funding Event.

    4.4  Replacement and Rollover Reserves.  

    4.4.1  Replacement and Rollover Reserve Fund.  On each Payment Date (in
addition to other payments required hereunder) after the date hereof, Borrower
shall pay to Lender monthly deposits in the amount of one-twelfth of the product
of $1.20 and the gross rentable square feet of in-line tenant space at the
Improvements (which for purposes of this Section 4.4.1 is agreed to be 4,036,482
square feet unless there is a Substitution, Partial Defeasance or Lender
determines in its reasonable discretion that a material expansion of the
Collateral Property has occurred) (the "Monthly Replacement and Rollover
Deposit") (such payments with respect to the entire Collateral Pool, less
disbursements thereof pursuant hereto, being called the "Replacement and
Rollover Reserve Fund"); provided, however, that in the event that an Additional
Replacement and Rollover Reserve Funding Event is not occurring (A) Borrower
shall not be required to make the Monthly Replacement and Rollover Deposit in
the event that $19,873,345 (the "Replacement and Rollover Reserve Cap") has been
accumulated in the Replacement and Rollover Reserve Fund and (B) Borrower shall
only be required to pay to Lender monthly deposits in the amount of one-twelfth
of the product of $1.00 and the gross rentable square feet of in-line tenant
space at the Improvements. As of the Closing Date, the Monthly Replacement and
Rollover Reserve Deposit shall be in the amount of $336,373.50. At any time that
funds from the Replacement and Rollover Reserve Fund are disbursed to Borrower
for Approved Replacement Expenses and/or Approved Leasing Expenses, the
Replacement and Rollover Reserve Fund contains an amount of funds less than the
Replacement and Rollover Reserve Cap, Borrower shall immediately commence making
the Monthly Replacement and Rollover Deposit until the amount of Replacement and
Rollover Reserve Fund equals the Replacement and Rollover Reserve Cap. Borrower
shall also deposit into the Replacement and Rollover Reserve Fund all payments
("Lease Termination Payments") received

43

--------------------------------------------------------------------------------

from any Tenant leasing (i) more than 30,000 square feet of gross leasable area
in any single Collateral Property and/or (ii) any space for use as a movie
theater in connection with the termination or cancellation of any Lease more
than one year prior to its expiration date, including fees, penalties and
commissions (provided that, upon the releasing of all or any portion of the
space demised under such cancelled or terminated Lease, Lender shall, upon the
applicable Borrower's request and provided no Event of Default then exists,
release to such Borrower the portion, if any, of the Lease Termination Payment
which exceeds the actual Leasing Expenses incurred or to be incurred in
connection with such releasing). Provided that no Event of Default then exists,
Lender shall deposit on a monthly basis, a portion of the funds held in the
Replacement and Rollover Reserve Fund with respect to Lease Termination
Payments, into the Lockbox Account (or, upon the occurrence, and during the
continuance, of a Cash Management Event, into the Cash Management Account) to be
applied in accordance with the terms of Section 3.1.5 hereof in an amount equal
to the Rents that the Tenant that made the related Lease Termination Payment
would have paid to such Borrower pursuant to such Tenant's Lease if such Tenant
had not terminated or cancelled its Lease. If the amount of the Replacement and
Rollover Reserve Fund shall exceed the amounts due for Approved Replacement
Expenses and/or Approved Leasing Expenses, pursuant to the terms hereof, Lender
shall, in its discretion, return any excess to the Borrower or, if future
Replacement and Rollover Reserve Fund payments are then required, credit such
excess against such future payments. If Lender determines in its reasonable
judgment that the amount of the Replacement and Rollover Reserve Fund will be
insufficient to pay the amounts due or to become due for Approved Replacement
Expenses and Approved Leasing Expenses (after taking into account any additional
amounts that may become due with respect to any Substitution Property and any
other changes with respect to the Collateral Pool), Lender may reasonably adjust
the monthly amounts required to be deposited into the Replacement and Rollover
Reserve Fund upon thirty (30) days' notice to Borrower.

    4.4.2  Payment of Replacement Expenses and Leasing Expenses.  From time to
time (but not more often than monthly), Lender shall disburse funds held in the
Replacement and Rollover Reserve Fund to the applicable Borrower, within fifteen
(15) days after the delivery by the applicable Borrower to Lender of a request
therefor, in increments of at least $5,000; provided, that (i) on the day of the
request and on the day of payment no Event of Default shall have occurred and be
continuing; (ii) such disbursement is for an Approved Replacement Expense or an
Approved Leasing Expense; (iii) Lender shall have (if it desires) verified (by
an inspection conducted at the Borrower's expense) performance of the work
associated with such Approved Replacement Expense or Approved Leasing Expense;
and (iv) the request for disbursement is accompanied by (A) an Officer's
Certificate certifying (v) the amount of funds to be disbursed, (w) that such
funds will be used to pay or reimburse the applicable Borrower for Approved
Replacement Expenses and/or Approved Leasing Expenses and a description thereof,
(x) that all outstanding trade payables (other than those to be paid from the
requested disbursement or those otherwise permitted to be outstanding under
Section 7.8) have been paid in full, (y) that the same has not been the subject
of a previous disbursement, and (z) that all previous disbursements have been
used to pay (or reimburse the applicable Borrower(s) for) the previously
identified Approved Replacement Expenses and/or Approved Leasing Expenses, and
(B) reasonably detailed documentation as to the amount, necessity and purpose
therefor. During the continuance of a Cash Management Event, any such
disbursement to pay (rather than reimburse) Approved Replacement Expenses or
Approved Leasing Expenses may, at Lender's option, be made by joint check
payable to the applicable Borrower(s) and the payee of such Approved Replacement
Expenses or Approved Leasing Expenses.

    4.5  Intentionally Omitted.  

44

--------------------------------------------------------------------------------

    4.6  Ground Rent Escrow.  

    4.6.1  Ground Rent Escrow Fund.  On or before the Closing Date, but subject
to the last sentence of this Section 4.6.1 below, Borrower shall deposit with
Lender the amount of $78,519.39 (the "Ground Rent Deposit") (such payments with
respect to all Ground Leases, less disbursements thereof pursuant hereto, the
"Ground Rent Escrow Fund"). In the event that Borrower fails to make any payment
of rent under a Ground Lease when due (subject to any applicable notice and/or
cure period), Lender may apply the Ground Rent Escrow Fund to payments of such
rent required to be made by the applicable Borrower under its Ground Lease. In
making any payment relating to the Ground Rent Escrow Fund, Lender may do so
according to any bill, statement or estimate procured from the landlord under
the applicable Ground Lease, without inquiry into the accuracy of such bill,
statement or estimate or into the validity of any claim by such landlord. If at
any time (i) Borrower fails to make any payment of rent under a Ground Lease
when due (subject to any applicable notice and/or cure period) or (ii) Lender
reasonably determines that the portion of the Ground Rent Escrow Fund allocable
to any Ground Lease is not or will not be sufficient to pay one-quarter of the
annual rent under such Ground Lease, Lender shall notify the applicable
Borrower(s) of such determination and the applicable Borrower(s) shall deposit
with Lender the amount that Lender reasonably estimates is sufficient to
reimburse Lender or make up the deficiency, as applicable, within thirty
(30) days of such determination. Notwithstanding anything to the contrary
contained herein, Lender shall not require Borrower to make any deposits into
the Ground Rent Escrow Fund so long as (i) no Event of Default has occurred and
is continuing, (ii) Guarantor shall satisfy the Liquidity Requirement, (iii) the
Ground Rent Guaranty remains in full force and effect and (iv) the Debt Service
Coverage Ratio is not less than 1.20:1.

    4.7  Operating Expense Reserves.  

    4.7.1  Operating Expense Reserve Fund.  Upon the occurrence and during the
continuance of a Cash Management Event, Borrower shall pay to Lender an amount
equal to the Approved Operating Expenses for each Collateral Property for the
next Current Month (the "Monthly Operating Expense Deposit") (such payments with
respect to the entire Collateral Pool, less disbursements thereof pursuant
hereto, being called the "Operating Expense Reserve Fund"). If the amount of the
Operating Expense Reserve Fund shall exceed the amounts due for Approved
Operating Expenses pursuant to the terms hereof, Lender shall release excess
Operating Expense Reserve Funds unless an Event of Default shall have occurred
and is then continuing.

    4.7.2  Payment of Approved Operating Expenses.  From time to time (but not
more than once per month) following the occurrence and during the continuance of
a Cash Management Event, Lender shall disburse funds held in the Operating
Expense Reserve Fund to Borrower, provided (i) on the day of the request and on
the date of payment no Event of Default shall be occurring; (ii) such
disbursement is for an Approved Operating Expense; and (iii) such disbursement
is requested by Borrower in writing, accompanied by (A) an Officer's Certificate
certifying (v) the amount of funds to be disbursed, (w) that such funds will be
used to pay Approved Operating Expenses and a description thereof, (x) that all
outstanding trade payables (other than those to be paid from the requested
disbursement or those otherwise permitted to be outstanding under Section 7.8)
have been paid in full, (y) that the same has not been the subject of a previous
disbursement, and (z) that all previous disbursements have been or will be used
to pay the previously identified Approved Operating Expenses, and (B) reasonably
detailed documentation as to the amount, necessity and purpose therefor. Subject
to satisfaction of the preceding conditions, if Lender receives from a Borrower
a valid request for a disbursement for payment of Approved Operating Expenses
for the then Current Month at least five (5) Business Days prior to the Payment
Date occurring in such Current Month, then the disbursement in respect of such
Approved Operating Expenses shall be made to such Borrower on such Payment Date.
Notwithstanding anything to the contrary in the foregoing, during the
continuance of an Event of Default Lender shall have the right, in lieu of
disbursing to Borrower funds from the Operating Expense Reserve Fund, to pay
such funds directly to the obligees or to pay such funds to the applicable
Borrower and the obligee in question jointly.

45

--------------------------------------------------------------------------------

    4.8  Casualty/Condemnation Fund.  The Borrower shall pay, or cause to be
paid, to Lender all Proceeds or Awards due to any Casualty or Condemnation (such
amounts, less disbursements thereof pursuant hereto, the "Casualty/Condemnation
Fund"), in accordance with the provisions of Sections 8.2.2 and 8.3.2. All
amounts in the Casualty/Condemnation Fund shall be disbursed in accordance with
the provisions of Article VIII.

    4.9  Security Deposits.  

    (a) Security deposits under Leases shall not be commingled with any other
funds of any Borrower (unless permitted by applicable Legal Requirements) and
all security deposits paid in cash under Leases, shall be deposited by the
applicable Borrower into an account with the Agent (unless such security
deposits may be commingled with any Borrower's other funds under applicable
Legal Requirements). After the occurrence of a Cash Management Event, each
Borrower shall, upon Lender's request, if permitted by applicable Legal
Requirements, turn over to Lender the security deposits (and any interest
theretofore earned thereon) under Leases, to be held by Lender subject to the
terms of the Leases. If applicable Legal Requirements prohibit any Borrower from
turning over to Lender security deposits under Leases, such Borrower shall keep
such security deposits at a separately designated account at the Agent so that
the security deposits shall not be commingled with any other funds of such
Borrower. Security deposits held by the Lender will be released by Lender upon
notice from the Borrower together with such evidence as Lender may reasonably
request that such security deposit is required to be returned to a Tenant
pursuant to the terms of a Lease or may be applied as Rent pursuant to the
rights of such Borrower under the applicable Lease.

    (b) Any letter of credit or other instrument that a Borrower receives in
lieu of a cash security deposit shall (i) be maintained in full force and effect
in the full amount unless replaced by a cash deposit as hereinabove described,
(ii) if pertaining to a Material Lease, be issued by an institution reasonably
satisfactory to Lender, (iii) if permitted pursuant to any Legal Requirements,
name Lender as payee or mortgagee thereunder (or be fully assignable to Lender)
and (iv) in all respects, comply with any applicable Legal Requirements and, if
pertaining to a Material Lease, otherwise be reasonably satisfactory to Lender.
Each Borrower shall, upon request, provide Lender with evidence reasonably
satisfactory to Lender of such Borrower's compliance with the foregoing.

    4.10  Funds, Generally.  

    4.10.1  Grant of Security Interest; Application of Funds.  As additional
security for Borrower's payment of the Debt and the performance by Borrower of
all other terms, conditions and provisions of the Loan Documents, each Borrower
hereby pledges and assigns to Lender, and grants to Lender a security interest
in, all right, title and interest of such Borrower in and to all Rents and in
and to all payments to or monies held in the Lockbox Account, the Cash
Management Account, the Accounts (collectively, the "Cash Management Accounts")
and in the Casualty/Condemnation Fund (all amounts held in the Accounts, the
Casualty/Condemnation Fund, together with all other funds designated as or
deemed to be "Funds" under this Agreement, are referred to herein as the
"Funds"). Each Borrower for itself and on behalf of each of its Affiliates and
the Manager hereby grants to Lender a continuing security interest in, and
agrees to hold in trust for the benefit of Lender, all Rents in its possession
prior to the (i) payment of such Rents to Lender or (ii) deposit of such Rents
into the Lockbox Account in accordance with this Agreement and the Cash
Management Agreement. No Borrower shall, without obtaining the prior written
consent of Lender, further pledge, assign or grant any security interest in any
Cash Management Account or Fund, or permit any Lien to attach thereto, or any
levy to be made thereon, or any UCC-1 Financing Statements, except those naming
Lender as the secured party, to be filed with respect thereto. This Agreement
is, among other things, intended by the parties to be a security agreement for
purposes of the UCC. Upon the occurrence and during the continuance

46

--------------------------------------------------------------------------------

of an Event of Default, Lender may apply any sums in the Cash Management Account
as provided under Section 3.1.5(c).

    4.10.2  Investments of Funds.  Lender shall direct the Agent to invest any
balances in the Accounts only in Permitted Investments as instructed by Borrower
(other than the balance of the Tax and Insurance Account, which shall be
invested only in Permitted Investments as instructed by Lender), provided that
(i) if Borrower fails to so instruct Lender, or upon the occurrence and
continuation of a Cash Management Event, Lender may direct the Agent to invest
and reinvest such balances of the Funds only in Permitted Investments as Lender
shall determine in its sole discretion, (ii) the maturities of the Permitted
Investments on deposit in the Accounts shall be selected and coordinated to
become due not later than one day before any disbursements from the Accounts
must be made, (iii) all such Permitted Investments shall be held in the name of
and be under the sole dominion and control of Lender and subject at all times to
the terms hereof, and (iv) no Permitted Investment shall be made unless Lender
shall have and continue to have a perfected first priority Lien in such
Permitted Investment securing the obligations of Borrower hereunder and under
the other Loan Documents and all filings and other actions necessary to ensure
the validity, perfection, and first priority of such Lien shall have been taken.
Lender shall have no liability for any loss investments of Funds in the Accounts
that are invested in Permitted Investments and no such loss shall affect
Borrower's obligations to make the deposits into the Funds pursuant to this
Agreement. Borrower shall report on its federal, state and local income tax
reports all interest or income accrued on Funds in the Accounts.

    4.11  Best Buy Reserve.  

    4.11.1  Best Buy Reserve Fund.  On or before the Closing Date, Borrower
shall deposit with Lender the amount of $1,875,000 ("Best Buy Repair Deposit")
(such payment, less disbursements thereof pursuant hereto, being called the
"Best Buy Repair Fund"). Borrower shall repair the retention wall (the "Best Buy
Work"), no later than nine (9) months from the Closing Date, with respect to the
demised premises leased by Best Buy Stores, L.P. ("Best Buy") pursuant to that
certain Lease Agreement ("Best Buy Lease"), dated August 10, 1998, between Mid
Rivers Land LLC and Best Buy, as amended by that certain First Amendment to
Lease, dated May 3, 1999 between Mid Rivers Land LLC and Best Buy. Borrower
shall pay for and obtain or cause to be paid for and obtained all permits,
licenses and approvals required by all applicable laws with regard to the Best
Buy Work, whether necessary for commencement, completion, use or otherwise.
Borrower shall perform or cause to be performed all work in connection with the
Best Buy Work in a good and workmanlike manner, in compliance in all material
respects with all applicable laws, ordinances, rules and regulations of federal,
state, county or municipal government or agencies now in force or that may be
enacted hereafter and without regard to the sufficiency of the funds in the Best
Buy Repair Fund. Borrower covenants and agrees that the Best Buy Work shall be
constructed, installed or completed, as applicable, free and clear of any and
all liens (including mechanic's, materialman's or other similar liens), claims
and encumbrances whatsoever subject to Borrower's right to contest as specified
in the related Mortgage. If any lien should become perfected, subject to
Borrower's right to contest, Borrower shall satisfy and remove the lien within
ten (10) calendar days after receiving notice thereof. Upon Borrower's failure
to remove or bond over the lien within twenty (20) calendar days after receiving
notice thereof, Lender may pay the amount of the lien from the Best Buy Repair
Fund. Borrower specifically agrees in this event that Lender may consider the
amount of the lien as presumptively correct. Borrower shall also be responsible
for the amount of any premium for any bond obtained by Lender to obtain the
discharge of any lien, or for the interest on any money deposited for the
purpose of discharging any lien. Each contractor or subcontractor performing the
Best Buy Work shall be licensed by the appropriate state agency. Upon Lender's
request, Borrower shall provide written evidence reasonably satisfactory to
Lender that each contractor and subcontractor meets the requirements

47

--------------------------------------------------------------------------------

of this paragraph. Borrower agrees to pay and discharge all claims for labor
done and material and services furnished in connection with the Best Buy Work
and to diligently file or procure the filing of a valid notice of completion
upon completion of the Best Buy Work (if required by applicable governmental
agencies). If a notice or claim of lien or the like concerning the applicable
Collateral Property alleging non-payment for Best Buy Work performed should be
filed, recorded, or served upon Borrower or Lender by a contractor or
subcontractor, Lender shall have the right to retain in the Best Buy Repair
Fund, in lieu of any payment to Borrower then or thereafter due, an amount
sufficient to completely satisfy said potential lien. Nothing herein contained
shall require Borrower to pay any claims for labor, materials, or services that
Borrower in good faith disputes and that Borrower, at Borrower's own expense, is
currently and diligently contesting in accordance with the provisions of the
related Mortgage.

    4.11.2  Release of Best Buy Repair Fund.  Lender shall disburse to Borrower
the funds from the Best Buy Reserve Fund upon satisfaction by Borrower of each
of the following conditions: (a) Borrower shall provide evidence reasonably
satisfactory to Lender (and in connection therewith shall provide reasonable
access to the Collateral Property to Lender and an architect and/or engineer
specified by Lender for the purpose of an inspection of work done, if requested
by Lender) that the Best Buy Work has been completed in full in a good and
workmanlike manner and in accordance with all applicable laws in all material
respects, including without limitation, the delivery of appropriate lien
waivers; and (b) Borrower shall provide Lender with such additional documents,
certificates and affidavits as Lender may reasonably request, including, if
reasonably required by Lender, a written confirmation from Best Buy indicating
that Borrower has completed the Best Buy Work in accordance with the terms and
conditions of the Best Buy Lease. In addition, Lender hereby agrees that it
shall not unreasonably withhold its consent to the periodic disbursement of
funds to Borrower from the Best Buy Repair Fund in the event that the conditions
set forth in (a)-(d) of Section 4.2.2 with respect to Required Repairs are
satisfied in connection with the Best Buy Work. Lender shall not be obligated to
release any of the funds from the Best Buy Repair Fund to Borrower if, in
addition to the conditions set forth above, an Event of Default shall then exist
and be continuing under this Agreement or any of the other Loan Documents.

    4.12  Letter of Credit.  

    (a) On the date hereof, as additional security for the Debt, Borrower shall
cause WALP to deliver and maintain a Letter of Credit in favor of Lender in the
amount equal to the sum of one hundred and twenty-five percent (125%) of the
Cash Flow Differential (excluding the Cash Flow Differential Interest
Component), plus one hundred percent (100%) of the Cash Flow Differential
Interest Component (the "Cash Flow Differential Letter of Credit Stated Amount")
determined as of the Closing Date (the "Cash Flow Differential Letter of
Credit"). The Cash Flow Differential Letter of Credit shall be for a term of not
less than eighteen (18) months, provided that on the date that is the first
anniversary of the date hereof (the "LC Extension Date"), the amount of the Cash
Flow Differential Letter of Credit shall be increased by an amount equal to the
Principal Shortfall Interest Stated Amount. In no event, shall any Borrower be
an obligor under the Cash Flow Differential Letter of Credit or any other
documents executed and delivered to the issuer thereof or shall any portion of
the Collateral Pool or other security for the Loan constitute security for the
Cash Differential Letter of Credit or such other documents, it being understood
that WALP shall serve as such obligor and post any related security.

    (b) In the event that Lender draws upon the Cash Flow Differential Letter of
Credit in accordance with the provisions of this Section 4.12, any and all such
amounts not applied to the purchase of any LC Replacement Collateral as provided
herein shall be deposited into the LC Replacement Collateral Account under the
sole dominion and control of Lender and shall constitute additional security for
the Debt and Lender shall be entitled to draw upon and apply

48

--------------------------------------------------------------------------------

such amounts at the time and in the manner provided herein. Notwithstanding
anything to the contrary contained herein, Lender shall not be obligated to draw
on the Cash Flow Differential Letter of Credit upon the happening of an event
specified in this subsection and shall not be liable for any losses sustained by
Borrower due to the insolvency of the issuer of the Cash Flow Differential
Letter of Credit.

    (c) Provided no Event of Default has occurred and is continuing, any time
after September 15, 2001 the Cash Flow Differential Letter of Credit may be
reduced from time to time based on the then applicable Cash Flow Differential
(and in the event that the Cash Flow Differential Letter of Credit is reduced to
zero pursuant to an LC Reduction Request, Borrower's obligations with respect to
this Section 4.12 shall terminate) when and if Borrower provides to Lender, not
less than fifteen (15) days prior to the date on which such reduction is to be
effective, a written request to reduce the Cash Flow Differential Letter of
Credit (the "LC Reduction Request"); provided however, that:

     (i) Borrower may not make an LC Reduction Request more frequently than
(x) once every calendar month and (y) four (4) times any Fiscal Year;

    (ii) Borrower shall have delivered to Lender a Rating Comfort Letter;

    (iii) Borrower shall not be entitled to a reduction in the amount of the
Cash Differential Letter of Credit pursuant to this Section 4.12(c) if the LC
Reduction Amount is less than $5,000,000; and

    (iv) Borrower shall have delivered to Lender any financial reporting
information reasonably requested by Lender.

    (d) Provided (A) the date that is ten (10) days prior to the LC Expiration
Date (the "LC Draw Date") shall have occurred and the Net Operating Income as of
the LC Draw Date (it being understood and agreed that the Net Operating Income
of the Collateral Pool as of the LC Draw Date shall be deemed to be equal to:
(1) the annualized Operating Income of the Collateral Pool based on the
Operating Income for the Collateral Pool for the month in which the LC Draw Date
occurs (it being further understood and agreed that such Operating Income shall
be based on a certified rent roll for the Collateral Pool for such month), less
(2) the Operating Expenses of the Collateral Pool for the twelve (12) month
period preceding the occurrence of the LC Draw Date)), determined by Lender in
its sole discretion but substantially in accordance with the methodology
previously approved by Lender and WEA, fails to equal or exceed the Stabilized
Net Operating Income, or (B) an Event of Default shall have occurred and be
continuing, Lender shall have the right to draw on the Cash Flow Differential
Letter of Credit in whole and apply the proceeds thereof (x) to the purchase of
the LC Replacement Collateral, or subject to Borrower's obligation to deposit
additional amounts pursuant to clause (i) below, such portion of the LC
Replacement Collateral for which the proceeds of such draw are sufficient to
purchase, or (y) if an Event of Default shall have occurred and be continuing,
to any Obligations in such order or priority as Lender may determine in its sole
discretion; provided, however that with respect to any purchase of LC
Replacement Collateral pursuant to this Section 4.12(d): (i) if such proceeds
are not sufficient to purchase the LC Replacement Collateral due solely to
fluctuations in the purchase price of the LC Replacement Collateral (in contrast
to insufficient Net Operating Income of the Collateral Pool) as reasonably
determined by Lender, Borrower shall promptly deposit with Lender such
additional amounts as shall be necessary for the purchase of such LC Replacement
Collateral, (ii) no Collateral Property shall be released from the Lien of the
related Mortgage in connection with the transactions contemplated by this
Section 4.12(d) and (iii) the proceeds from the LC Replacement Collateral (other
than proceeds applied to the Loan on the Maturity Date) shall be deposited into
the Lockbox Account (or upon the occurrence of a Cash Management Event into the
Cash Management Account) and applied in accordance with the terms of
Section 3.1.5 hereof.

49

--------------------------------------------------------------------------------

In connection with the purchase of such LC Replacement Collateral, Borrower
shall satisfy the following conditions: (A) Borrower shall execute and deliver
to Lender a Security Agreement in respect of the LC Replacement Collateral
Account and the LC Replacement Collateral; (B) Borrower shall deliver to Lender
an opinion of counsel for Borrower satisfactory to a reasonably prudent lender
opining, among other things, that (i) Lender has a legal and valid perfected
security interest in the LC Replacement Collateral Account and the LC
Replacement Collateral and (ii) if a Secondary Market Transaction has occurred,
the REMIC Trust formed pursuant to such Secondary Market Transaction will not
fail to maintain its status as a "real estate mortgage investment conduit"
within the meaning of Section 860D of the Code as a result of the transactions
contemplated by this Section 4.12(d); (C) Borrower shall deliver to Lender a
Rating Comfort Letter with respect to the transactions contemplated by this
Section 4.12(d); (D) Borrower shall deliver an Officer's Certificate certifying
that the requirements set forth in this Section 4.12(d) have been satisfied;
(E) Borrower shall deliver such other certificates, opinions, documents and
instruments as Lender may reasonably request; and (F) Borrower shall pay all
reasonable costs and expenses of Lender incurred in connection with the
transactions contemplated by this Section 4.12(d), including Lender's reasonable
attorneys' fees and expenses and Applicable Rating Agency fees and expenses.

V  REPRESENTATIONS AND WARRANTIES

    5.1  Borrower Representations.  Each Borrower represents and warrants as to
itself, as of the date hereof that, except to the extent (if any) disclosed on
Schedule 5 with reference to a specific subsection of this Section 5.1:

    5.1.1  Organization; Special Purpose.  Each Borrower has been duly organized
and is validly existing and in good standing under the laws of the State of
formation, with requisite power and authority, and all rights, licenses, permits
and authorizations, governmental or otherwise, necessary to own its properties
and to transact the business in which it is now engaged. Each Borrower is duly
qualified to do business and is in good standing in each jurisdiction where it
is required to be so qualified in connection with its properties, business and
operations. Each Borrower is a Special Purpose Entity, and the sole business of
each Borrower is the ownership, management and operation of the Collateral
Property owned by it.

    5.1.2  Proceedings; Enforceability.  Each Borrower has taken all necessary
action to authorize the execution, delivery and performance of the Loan
Documents to which it is a party. The Loan Documents to which any Borrower is a
party have been duly executed and delivered by such Borrower and constitute
legal, valid and binding obligations of such Borrower enforceable against such
Borrower in accordance with their respective terms, subject to applicable
bankruptcy, insolvency and similar laws affecting rights of creditors generally,
and general principles of equity (regardless of whether enforcement is sought in
a proceeding in equity or at law).

    5.1.3  No Conflicts.  The execution, delivery and performance by each
Borrower of the Loan Documents to which it is a party will not conflict with or
result in a breach of any of the terms or provisions of, or constitute a default
under, or result in the creation or imposition of any Lien (other than pursuant
to the Loan Documents) upon any of the property of such Borrower pursuant to the
terms of, any agreement or instrument to which such Borrower is a party or by
which its property is subject (including any Ground Lease), nor will such action
result in any violation of the provisions of any statute or any order, rule or
regulation of any Governmental Authority having jurisdiction over such Borrower
or any of its properties. Each Borrower's rights under the Licenses and the
Management Agreement pertaining to the Collateral Property owned by such
Borrower will not be adversely affected by the execution and delivery of the
Loan Documents, such Borrower's performance thereunder, the recordation of any
Mortgage executed by such Borrower, or the exercise of any remedies by Lender.
Any consent, approval,

50

--------------------------------------------------------------------------------

authorization, order, registration or qualification of or with any Governmental
Authority required for the execution and delivery by any Borrower of the Loan
Documents has been obtained and is in full force and effect.

    5.1.4  Litigation.  There are no actions, suits or other proceedings at law
or in equity by or before any Governmental Authority now pending or threatened
against or affecting any Borrower, any Borrower Representative, the Manager,
Guarantor (or any Affiliate of Borrower, any Borrower Representative, Manager or
Guarantor) or any Collateral Property, which, if adversely determined, might
materially adversely affect the condition (financial or otherwise) or business
of any Borrower, any Borrower Representative, Guarantor, Manager or the
condition or ownership of any Collateral Property.

    5.1.5  Agreements.  No Borrower is a party to any agreement or instrument or
subject to any restriction which might materially adversely affect such Borrower
or its Collateral Property, or such Borrower's business, properties, operations
or condition, financial or otherwise. No Borrower is in default in any material
respect in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any Permitted Encumbrance or any other
agreement or instrument to which it is a party or by which it or any Collateral
Property is bound.

    5.1.6  Title.  Each Borrower has good fee title (or, if the Mortgages
granted by such Borrower are leasehold mortgages, leasehold title) to the
portion of its Collateral Property constituting Real Property, and good title to
the balance of the Collateral Property, free and clear of all Liens except the
Permitted Encumbrances. The Mortgage and Assignment of Leases executed by each
Borrower, when properly recorded in the appropriate records, together with any
UCC financing statements required to be filed in connection therewith, will
create (i) valid, perfected first priority lien on the fee interest in the
Collateral Property (or, if the Mortgage granted by such Borrower are leasehold
mortgages, the Leasehold Estate), and (ii) perfected security interests in and
to, and perfected collateral assignments of, all personalty purported to be
covered by such Mortgages and Assignment of Leases (including the Leases
affecting such Collateral Property), all in accordance with the terms thereof,
in each case subject only to any applicable Permitted Encumbrances. The
Permitted Encumbrances do not materially adversely affect the value or use of
any Collateral Property, or the ability of Borrower to repay the Loan. There are
no claims for payment for work, labor or materials affecting any Collateral
Property which are or may become a Lien prior to, or of equal priority with, any
Liens created by the Loan Documents.

    5.1.7  Survey.  To the best of each Borrower's knowledge, the survey for
each Collateral Property delivered to Lender does not fail to reflect any
material matter affecting such Collateral Property or the title thereto which is
required to be reflected thereon in accordance with the standards for a Survey
described in the definition thereof.

    5.1.8  No Bankruptcy Filing.  None of the Borrowers is contemplating either
the filing of a petition by it under any state or federal bankruptcy or
insolvency law or the liquidation of all or a major portion of its property (a
"Bankruptcy Proceeding"), and none of the Borrowers has any knowledge of any
Person contemplating the filing of any such petition against any Borrower. In
addition, no Borrower or Borrower Representative or any principal or Affiliate
of any Borrower or Borrower Representative has been a party to, or the subject,
of a Bankruptcy Proceeding for the past ten (10) years.

    5.1.9  Full and Accurate Disclosure.  No statement of fact made by Borrower
in any Loan Document contains any untrue statement of a material fact or omits
to state any material fact necessary to make statements contained therein not
misleading. There is no material fact presently known to any Borrower that has
not been disclosed to Lender which materially adversely affects,

51

--------------------------------------------------------------------------------

or, as far as any Borrower can foresee, might materially adversely affect, the
Collateral Property or the business, operations or condition (financial or
otherwise) of any Borrower.

    5.1.10  No Plan Assets.  Borrower is not an "employee benefit plan," as
defined in Section 3(3) of ERISA, subject to Title I of ERISA, and none of the
assets of Borrower constitutes or will constitute "plan assets" of one or more
such plans within the meaning of 29 C.F.R. Section 2510.3-101. In addition,
(a) Borrower is not a "governmental plan" within the meaning of Section 3(32) of
ERISA and (b) transactions by or with Borrower are not subject to state statutes
regulating investment of, and fiduciary obligations with respect to,
governmental plans similar to the provisions of Section 406 of ERISA or
Section 4975 of the Code currently in effect, which prohibit or otherwise
restrict the transactions contemplated by this Loan Agreement.

    5.1.11  Compliance.  Each Borrower and its Collateral Property and the use
thereof comply in all material respects with all applicable Legal Requirements.
No Borrower is in default or violation of any order, writ, injunction, decree or
demand of any Governmental Authority, the violation of which might materially
adversely affect the condition (financial or otherwise) or business of such
Borrower. There has not been and shall never be committed by any Borrower or any
other Person in occupancy of or involved with the operation or use of any
Collateral Property any act or omission affording any Governmental Authority the
right of forfeiture as against any Collateral Property or any part thereof or
any monies paid in performance of any Borrower's obligations under any Loan
Document.

    5.1.12  Contracts.  As of the date hereof, there are no material service,
maintenance or repair contracts affecting any Collateral Property other than
those identified on Schedule 5. All information set forth in Schedule 5 is true,
accurate and complete in all material respects as of the date hereof. Except as
disclosed on Schedule 5, there are no material service, maintenance or repair
contracts that are not terminable on one month's notice or less without cause
and without penalty or premium. All service, maintenance or repair contracts
affecting any Collateral Property have been entered into at arms-length in the
ordinary course of a Borrower's business and provide for the payment of fees in
amounts and upon terms comparable to existing market rates.

    5.1.13  Financial Information.  All financial data, including the
information required pursuant to Section 2.2.6 hereof and any statements of cash
flow and income and operating expense, that have been delivered to Lender in
respect of any Collateral Property (i) are true, complete and correct in all
material respects, (ii) accurately represent the financial condition of such
Collateral Property as of the date of such reports, and (iii) to the extent
prepared by an independent certified public accounting firm, have been prepared
in accordance with GAAP consistently applied throughout the periods covered,
except as disclosed therein. No Borrower has any contingent liabilities,
liabilities for taxes, unusual forward or long-term commitments or unrealized or
anticipated losses from any unfavorable commitments that would have a material
adverse affect on the financial condition of such Borrower or on any Collateral
Property or the operation thereof as retail shopping centers, except as referred
to or reflected in said financial statements. Since the date of such financial
statements, there has been no materially adverse change in the financial
condition, operations or business of any Borrower from that set forth in said
financial statements.

    5.1.14  Condemnation.  No Condemnation or other proceeding has been
commenced or, to any Borrower's best knowledge, is contemplated with respect to
all or part of any Collateral Property or for the relocation of roadways
providing access to any Collateral Property.

    5.1.15  Federal Reserve Regulations.  No part of the proceeds of the Loan
will be used for the purpose of purchasing or acquiring any "margin stock"
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System or for any other purpose that would be inconsistent with such
Regulation U or any other regulation of such Board of Governors, or for any
purpose prohibited by Legal Requirements or any Loan Document.

52

--------------------------------------------------------------------------------

    5.1.16  Utilities and Public Access.  Each Collateral Property has rights of
access to public ways and is served by water, sewer, sanitary sewer and storm
drain facilities adequate to service such Collateral Property for its respective
intended uses. All public utilities necessary or convenient to the full use and
enjoyment of each Collateral Property are located either in the public
right-of-way abutting such Collateral Property (which are connected so as to
serve such Collateral Property without passing over other property) or in
recorded easements serving such Collateral Property and such easements are set
forth in and insured by the Title Insurance Policies. All roads necessary for
the use of each Collateral Property for their current respective purposes have
been completed and dedicated to public use and accepted by all Governmental
Authorities.

    5.1.17  Not a Foreign Person.  No Borrower is a "foreign person" within the
meaning of § 1445(f)(3) of the Code.

    5.1.18  Separate Lots.  Each Collateral Property is comprised of one (1) or
more parcels which constitute a separate tax lot or lots and does not constitute
a portion of any other tax lot not a part of such Collateral Property.

    5.1.19  Assessments.  There are no pending or proposed material special or
other assessments for public improvements or otherwise affecting any Collateral
Property, or any contemplated improvements to any Collateral Property that may
result in such special or other assessments.

    5.1.20  Enforceability.  The Loan Documents are not subject to, and no
Borrower has asserted, any right of rescission, set-off, counterclaim or
defense, including the defense of usury. No proper exercise of any of the terms
of the Loan Documents, or any right thereunder, will render any Loan Document
unenforceable.

    5.1.21  Insurance.  Borrower has obtained and has delivered to Lender
certified copies of all insurance policies reflecting the insurance coverages,
amounts and other requirements set forth in this Agreement. No Person, including
Borrower, has done, by act or omission, anything which would impair the coverage
of any such policy.

    5.1.22  Use of Property; Licenses.  Each Collateral Property is used
exclusively for retail and other appurtenant and related uses (including office
uses). Except as heretofore discussed in writing to Lender, all material
certifications, permits, licenses and approvals, including certificates of
completion and occupancy permits required for the legal use, occupancy and
operation of the Collateral Property (collectively, the "Licenses"), have been
obtained and are in full force and effect. Borrower shall keep and maintain all
licenses necessary for the operation of each Collateral Property as a retail
shopping center. The uses being made of each Collateral Property are in
conformity in all material respects with, and are permitted under, the
certificate of occupancy issued for such Collateral Property.

    5.1.23  Flood Zone.  Other than as set forth on Schedule 10, none of the
Improvements on any Collateral Property is located in an area as identified by
the Federal Emergency Management Agency as an area having special flood hazards.

    5.1.24  Physical Condition.  Except as otherwise disclosed in the written
physical inspection reports heretofore delivered to Lender and except as to the
retention wall referenced in Section 4.11.1, each Collateral Property,
including, without limitation, all buildings, improvements, parking facilities,
sidewalks, storm drainage systems, roofs, plumbing systems, HVAC systems, fire
protection systems, electrical systems, equipment, elevators, exterior sidings
and doors, landscaping, irrigation systems and all structural components, are in
good condition, order and repair in all material respects; there exists no
structural or other material defects or damages in any Collateral Property,
whether latent or otherwise, and Borrower has not received notice from any
insurance company or bonding company of any defects or inadequacies in any
Collateral Property, or any part thereof, which would adversely affect the
insurability of the same or cause the imposition of

53

--------------------------------------------------------------------------------

extraordinary premiums or charges thereon or of any termination or threatened
termination of any policy of insurance or bond.

    5.1.25  Boundaries and Encroachments.  All of the Improvements on any
Collateral Property included in determining the appraised value of such
Collateral Property lie wholly within the boundaries and building restriction
lines of such Collateral Property, and no improvement on an adjoining property
encroaches upon such Collateral Property, and no easement or other encumbrance
upon such Collateral Property encroaches upon any of the Improvements, so as to
affect the value or marketability of such Collateral Property, except those
insured against by the Title Insurance Policy.

    5.1.26  Leases and Rent Roll.  Borrowers have delivered to Lender a true,
correct and complete rent roll for each Collateral Property (each a, "Rent
Roll"), which includes all Leases affecting each Collateral Property (including
schedules for all executed Leases for Tenants not yet in occupancy or under
which the rent commencement date has not occurred). Except as set forth in the
Rent Rolls and estoppel certificates delivered to Lender on or prior to the
Closing Date for the applicable Collateral Property: (i) to the best of each
Borrower's knowledge, each Lease is in full force and effect; (ii) the Tenants
under the Leases have accepted possession of and are in occupancy of all of
their respective demised premises, have commenced the payment of rent under the
Leases, and, to the best of each Borrower's knowledge, there are no offsets,
claims or defenses to the enforcement thereof; (iii) to the best of each
Borrower's knowledge, all rents due and payable under the Leases have been paid
and no portion thereof has been paid for any period more than thirty (30) days
in advance; (iv) the rent payable under each Lease is the amount of fixed rent
set forth in the Rent Roll, and, to the best of each Borrower's knowledge, there
is no claim or basis for a claim by the Tenant thereunder for an adjustment to
the rent; (v) to the best of each Borrower's knowledge, and except as set forth
in tenant estoppels delivered to Lender as of the Closing Date, no Tenant has
made any written claim of a material default against the landlord under any
Lease which remains outstanding nor, to the best of each Borrower's knowledge,
has Borrower or Manager received, by telephonic, in-person, e-mail or other
communication, received any notice of a material default under any Lease;
(vi) to the best of each Borrower's knowledge, there is no present material
default by the Tenant under any Lease; (vii) no Borrower holds any security
deposits under the Leases; (viii) a Borrower is the sole owner of the entire
lessor's or sublessor's interest in each Lease; (ix) to the best of each
Borrower's knowledge, each Lease is the valid, binding and enforceable
obligation of a Borrower and the applicable Tenant thereunder; (x) to the best
of each Borrower's knowledge, no Person (other than the Ground Lessors) has any
possessory interest in, or right to occupy, any Collateral Property except under
the terms of a Lease; and (xi) Borrower has not received any written notice of
default on the part of Landlord under any Lease. Notwithstanding the foregoing,
the breach of any of the representations contained in the preceding sentence
shall not constitute an Event of Default provided that (i) the relevant Lease is
not a Material Lease and (ii) the facts resulting in such breach do not, after
taking into account all other facts resulting in other breaches of the
representations contained in the preceding sentence, do not have a material
adverse affect on the value, Net Operating Income, use or operation of any
Collateral Property. None of the Leases contains any option to purchase or right
of first refusal to purchase any Collateral Property or any part thereof.
Neither the Leases nor the Rents have been assigned or pledged except to Lender,
and no other Person has any interest therein except the Tenants thereunder or
the Ground Lessors pursuant to the Ground Leases.

    5.1.27  Filing and Recording Taxes.  All transfer taxes, deed stamps,
intangible taxes or other amounts in the nature of transfer taxes required to be
paid by any Person under applicable Legal Requirements currently in effect in
connection with the transfer of any Collateral Property to any Borrower have
been paid. All mortgage, mortgage recording, stamp, intangible or other similar
tax

54

--------------------------------------------------------------------------------

required to be paid by any Person under applicable Legal Requirements currently
in effect in connection with the execution, delivery, recordation, filing,
registration, perfection or enforcement of any of the Loan Documents, including,
without limitation, the Mortgages, have been paid (or will be paid with the
proceeds of the Loan), and, under current Legal Requirements, each of the
Mortgages is enforceable in accordance with their respective terms by Lender (or
any subsequent holder thereof).

    5.1.28  Investment Company Act.  No Borrower is (i) an "investment company"
or a company "controlled" by an "investment company," within the meaning of the
Investment Company Act of 1940, as amended; (ii) a "holding company" or a
"subsidiary company" of a "holding company" or an "affiliate" of either a
"holding company" or a "subsidiary company" within the meaning of the Public
Utility Holding Company Act of 1935, as amended; or (iii) subject to any other
federal or state law or regulation which purports to restrict or regulate its
ability to borrow money.

    5.1.29  Fraudulent Transfer.  No Borrower has entered into the Loan or any
Loan Document with the actual intent to hinder, delay, or defraud any creditor,
and each Borrower has received reasonably equivalent value in exchange for its
obligations under the Loan Documents. Giving effect to the transactions
contemplated by the Loan Documents, the fair saleable value of Borrower's assets
exceeds and will, immediately following the execution and delivery of the Loan
Documents, exceed Borrower's total liabilities, including subordinated,
unliquidated, disputed or contingent liabilities. The fair saleable value of
Borrower's assets is and will, immediately following the execution and delivery
of the Loan Documents, be greater than Borrower's probable liabilities,
including the maximum amount of its contingent liabilities or its debts as such
debts become absolute and matured. Borrower's assets do not and, immediately
following the execution and delivery of the Loan Documents will not, constitute
unreasonably small capital to carry out its business as conducted or as proposed
to be conducted. Borrower does not intend to, nor believes that it will, incur
debts and liabilities (including contingent liabilities and other commitments)
beyond its ability to pay such debts as they mature (taking into account the
timing and amounts to be payable on or in respect of obligations of Borrower).

    5.1.30  Ownership of Borrower.  WEA is the owner of all of the issued and
outstanding capital stock of each Borrower Representative, all of which capital
stock has been validly issued and fully paid and is non-assessable. The only
limited partners or members of each Borrower are identified on Schedule 6
hereto. The stock of and all limited partnership or membership interests in each
Borrower and Borrower Representative are owned free and clear of all Liens,
warrants, options and rights to purchase. No Borrower has an obligation to any
Person to purchase, repurchase or issue any ownership interest in it. Attached
hereto as Schedule 6 is an organizational chart for each Borrower indicating the
ownership interests in each Borrower and its Borrower Representative.

    5.1.31  Management Agreement.  The Management Agreement for each Collateral
Property is in full force and effect. There is no default, breach or violation
existing thereunder, and no event has occurred (other than payments due but not
yet delinquent) that, with the passage of time or the giving of notice, or both,
would constitute a default, breach or violation thereunder, by either party
thereto. The Management Fee and the terms and provisions of the Management
Agreement are subordinate to the Loan Documents in accordance with the term set
forth in the applicable Manager Consent and Subordination of Management
Agreement, Lender approves the terms of the Management Agreements heretofore
delivered to Lender.

    5.1.32  Hazardous Substances.  To the best of each Borrower's knowledge
after due inquiry, except as disclosed in the written environmental reports
delivered to Lender prior to the date hereof: (i) no Collateral Property is in
violation of any Legal Requirement pertaining to or imposing liability or
standards of conduct concerning environmental regulation, contamination or
clean-up, including the Comprehensive Environmental Response, Compensation and
Liability Act,

55

--------------------------------------------------------------------------------

the Resource Conservation and Recovery Act, the Emergency Planning and Community
Right-to-Know Act of 1986, the Hazardous Substances Transportation Act, the
Solid Waste Disposal Act, the Clean Water Act, the Clean Air Act, the Toxic
Substance Control Act, the Safe Drinking Water Act, the Occupational Safety and
Health Act, any state super-lien and environmental clean-up statutes, any local
law requiring related permits and licenses and all amendments to and regulations
in respect of the foregoing laws (collectively, "Environmental Laws"); (ii) no
Collateral Property is subject to any private or governmental Lien or judicial
or administrative notice or action or inquiry, investigation or claim relating
to hazardous, toxic, dangerous and/or regulated substances, wastes, materials,
raw materials which include hazardous constituents, pollutants or contaminants,
including asbestos, asbestos containing materials, petroleum, tremolite,
anthlophylite, actinolite, polychlorinated biphenyls and any other substances or
materials which are included under or regulated by Environmental Laws or which
are considered by scientific opinion to be otherwise dangerous in terms of the
health, safety and welfare of humans (collectively, "Hazardous Substances");
(iii) no Hazardous Substances are or have been (including the period prior to
the acquisition of any Collateral Property by the Borrower that owns it),
discharged, generated, treated, stored on, incorporated in, or removed from any
Collateral Property other than in compliance with all Environmental Laws;
(iv) except for Routine Hazardous Substances, no Hazardous Substances are or
have been (including the period prior to the acquisition of any Collateral
Property by the Borrower that owns it), disposed of or transported from any
Collateral Property other than in compliance with all Environmental Laws; (v) no
Hazardous Substances are present in, on or under any nearby real property which
could migrate to or otherwise affect any Collateral Property; and (vi) no
underground storage tanks exist on any Collateral Property. There have been no
environmental investigations, studies, audits, reviews or other analyses
conducted by or on behalf of any Borrower which have not been provided to
Lender.

    5.1.33  Name; Principal of Business.  No Borrower uses or will use any trade
name and has done or will do business under any name other than its actual name
set forth herein, Westfield Shoppingtown or the name of its Collateral Property.
The principal place of business of each Borrower is its primary address for
notices as set forth in Section 11.2, and no Borrower has any other place of
business (other than its Collateral Property).

    5.1.34  Subordinated Debt.  No Borrower has any indebtedness with respect to
its Collateral Property or any excess cash flow or any residual interest
therein, whether secured or unsecured, other than Permitted Encumbrances and the
permitted indebtedness described in Section 7.8.

    5.1.35  Ground Leases.  Borrower hereby represents, warrants, covenants to
Lender the following with respect to each Ground Lease:

    (1)  Recording; Modification.  The Ground Lease (or a memorandum thereof)
has been duly recorded. The Ground Lease permits the interest of Borrower to be
encumbered by a mortgage or the ground lessor has approved and consented to the
encumbrance of the applicable Collateral Property by the respective Mortgage.
There have not been amendments or modifications to the terms of the Ground Lease
since its recordation, with the exception of written instruments which have been
recorded. Borrower will not cancel, terminate, surrender or amend the Ground
Lease without the prior written consent of Lender.

    (2)  No Liens.  Except for the Permitted Encumbrances, Borrower's interest
in the Ground Lease is not subject to any Liens or encumbrances superior to, or
of equal priority with, the related Mortgage other than the ground lessor's
related fee interest.

    (3)  Ground Lease Assignable.  Borrower's interest in the Ground Lease is
assignable to Lender upon notice to, but without the consent of, the ground
lessor (or, if any such

56

--------------------------------------------------------------------------------

consent is required, it has been obtained prior to the Closing Date). The Ground
Lease is further assignable by Lender, its successors and assigns without the
consent of the ground lessor; provided, however, that the Parkway Parking Ground
Lease is assignable only in connection with an assignment of the portion of the
Parkway Property identified as the "Developer Tract" (which "Developer Tract"
constitutes a part of the Collateral Property financed pursuant to the Loan) and
Borrower only has the right to encumber its leasehold interest therein in
connection with the financing of such Developer Tract.

    (4)  Default.  As of the date hereof, the Ground Lease is in full force and
effect and no default has occurred under the Ground Lease and there is no
existing condition which, but for the passage of time or the giving of notice,
could result in a default under the terms of the Ground Lease.

    (5)  Notice.  The Ground Lease or estoppel letters received by Lender from
the ground lessor requires the ground lessor to give notice of any default by
Borrower to Lender. The Ground Lease, or estoppel letters received by Lender
from the ground lessor, further provides that notice of termination given under
the Ground Lease is not effective against Lender unless a copy of the notice has
been delivered to Lender in the manner described in the Ground Lease.

    (6)  Cure.  Lender is permitted the opportunity (including, where necessary,
sufficient time to gain possession of the interest of Borrower under the Ground
Lease) to cure any default under the Ground Lease, which is curable after the
receipt of notice of any of the default before the ground lessor thereunder may
terminate the Ground Lease.

    (7)  Term.  Other than the Enfield Parking Ground Lease, the Ground Lease
has a term (including all available renewals) which extends through the date
that is the twentieth anniversary of the Stated Maturity Date. The Enfield
Parking Ground Lease has a term (including all available renewals) which extends
to June 30, 2016, subject to the rights of either lessor or lessee to terminate
such lease on not less than 180 days notice as provided in Section 6 thereof.

    (8)  Subleasing.  The Ground Lease does not impose any restrictions on
subleasing other than obtaining Ground Lessor's prior consent.

    (9)  Enfield Property.  The value of the Enfield Property, excluding the
value of the related Borrower's leasehold interest pursuant to Enfield Parking
Ground Lease, is greater than the Allocated Loan Amount for the Enfield
Property.

    (10)  Zoning.  Either the parking spaces provided by the Enfield Parking
Ground Lease and the Parkway Parking Ground Lease are not required for the
Enfield Property and the Parkway Property, as applicable, to comply with all
applicable zoning laws and parking requirements under applicable Leases and REAs
with respect to the Enfield Property and the Parkway Property, as applicable,
and for the continued operation of the Enfield Property and the Parkway
Property, as applicable, in substantially the same manner as each such
Collateral Property is currently operated, or there is sufficient undeveloped
land at such Collateral Properties to replace the parking provided by those
parcels by constructing new parking spaces and/or restriping existing parking
spaces.

    (11)  New Lease.  The Enfield Anchor Parcel Ground Lease requires the ground
lessor to enter into a new lease upon termination of the Ground Lease by reason
of the rejection of the Enfield Anchor Parcel Ground Lease in bankruptcy.

    (12)  Insurance Proceeds.  Under the relevant terms of the Ground Lease (if
any) and the Loan Documents, taken together, any related insurance and
condemnation

57

--------------------------------------------------------------------------------

proceeds payable to Borrower will be applied either to the repair or restoration
of all or part of the applicable Collateral Property, with Lender having the
right to hold and disburse the proceeds, or to the payment of the outstanding
principal balance of the Loan together with any accrued interest thereon.

    5.1.36  REA.  With respect to each REA: (i) the applicable Borrower has
delivered to Lender a true and correct copy of such REA, together with all
amendments and modifications thereto. Such REA is in full force and effect and
has not otherwise been modified or amended; (ii) except as disclosed in
estoppels delivered to Lender prior to the Closing Date, Borrower has received
no written claim of a default (other than a technical, non-material default
which would not entitle a party to terminate or exercise any remedies with
respect to an REA) under such REA; (iii) all sums due and payable by Borrower
under such REA have been paid in full; (iv) no party thereto has commenced any
action or given or received any notice for the purpose of terminating such REA;
and (v) the applicable Borrower's interest in such REA may be encumbered by the
Mortgage granted in connection with the Loan and is assignable without the
consent of any other party to the REA.

    5.1.37  Tenant Estoppels.  No modifications have been made to any of the
terms and conditions of any of the Leases that would cause any of the statements
made by each of the Tenants in the tenant estoppel certificates delivered to
Lender prior to the date hereof to be false or misleading in any material
respect.

    5.1.38  No Prior Assignment.  There are no prior assignments of the Leases
or any portion of the Rents due and payable or to become due and payable which
are presently outstanding.

    5.1.39  Special Purpose Entity/Separateness  

    (a) Until the Debt has been paid in full, each Borrower hereby represents,
warrants and covenants that each Borrower is, shall be and shall continue to be
a Special Purpose Entity.

    (b) The representations, warranties and covenants set forth in
Section 5.1.39(a) shall survive for so long as any portion of the Debt remains
payable to Lender under this Agreement, the Note or any other Loan Document.

    (c) All of the assumptions made in the Non-Consolidation Opinion, including,
but not limited to, any exhibits attached thereto, are true and correct in all
respects and any assumptions made in any subsequent non-consolidation opinion
delivered in connection with the Loan Documents or a Substitution, Total
Defeasance, Partial Defeasance or Transfer of any Collateral Property (an
"Additional Non-Consolidation Opinion"), including, but not limited to, any
exhibits attached thereto, will have been and shall at all times be true and
correct in all respects. Each Borrower has complied and will comply with all of
the assumptions made with respect to it in the Non-Consolidation Opinion. Each
Borrower will have complied and will comply with all of the assumptions made
with respect to it in any Additional Non-Consolidation Opinion. Each entity
other than a Borrower with respect to which an assumption shall be made in any
Additional Non-Consolidation Opinion will have complied and will comply with all
of the assumptions made with respect to it in any Additional Non-Consolidation
Opinion.

    5.1.40  Illegal Activity.  No portion of any Collateral Property has been or
will be purchased with proceeds of any illegal activity.

    5.2  Survival of Representations and Covenants.  All of the representations
and warranties in Section 5.1 and elsewhere in the Loan Documents (i) shall
survive for so long as any portion of the Debt remains owing to Lender and
(ii) shall be deemed to have been relied upon by Lender notwithstanding any
investigation heretofore or hereafter made by Lender or on its behalf. The
representations, warranties and covenants set forth in Sections 5.1.39 and 6.10
shall not be subject to the exculpation provisions of Section 11.1.

58

--------------------------------------------------------------------------------

VI  AFFIRMATIVE COVENANTS

    From the date hereof and until payment and performance in full of all
obligations of Borrower under the Loan Documents or the earlier release of the
Liens of all Mortgages and the other Loan Documents encumbering the Collateral
Properties (and all related obligations) in accordance with the terms of this
Agreement and the other Loan Documents, Borrower hereby covenants and agrees
with Lender that:

    6.1  Existence.  Each Borrower shall (i) do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its existence,
rights, and franchises, (ii) continue to engage in the business presently
conducted by it, (iii) obtain and maintain all Licenses applicable to it or its
Collateral Property, and (iv) qualify to do business and remain in good standing
under the laws of each jurisdiction, in each case as and to the extent required
for the ownership, maintenance, management and operation of the Collateral
Property owned by it.

    6.2  Taxes and Other Charges.  Each Borrower shall pay all Taxes and Other
Charges applicable to such Borrower and the Collateral Property owned by it as
the same become due and payable, and deliver to Lender receipts for payment or
other evidence satisfactory to Lender that such Taxes and Other Charges have
been so paid no later than thirty (30) days before they would be delinquent if
not paid (provided, however, that a Borrower need not furnish such receipts for
payment of Taxes paid by Lender pursuant to Section 4.3). No Borrower shall
suffer and shall promptly cause to be paid and discharged any Lien against its
Collateral Property other than Permitted Encumbrances, and shall promptly pay
for all utility services provided to such Collateral Property. Notwithstanding
the foregoing, after prior notice to Lender, a Borrower, at its own expense, may
contest by appropriate legal proceeding, promptly initiated and conducted in
good faith and with due diligence, the amount or validity or application of any
Taxes or Other Charges, provided that (i) no Event of Default has occurred and
remains uncured, (ii) such proceeding shall suspend the collection of such Taxes
or Other Charges or the Taxes shall have been paid, (iii) such proceeding shall
be permitted under and be conducted in accordance with the provisions of any
other instrument to which such Borrower is subject and shall not constitute a
default thereunder, (iv) no part of or interest in any Collateral Property will
be in danger of being sold, forfeited, terminated, canceled or lost, (v) such
Borrower shall have furnished such security as may be required in the
proceeding, or as may be requested by Lender, to insure the payment of any such
Taxes or Other Charges, together with all interest and penalties thereon, which
shall not be less than 125% of the unpaid Taxes and Other Charges being
contested (and in the case of any Taxes being contested, any sums in the Tax and
Insurance Escrow fund dedicated to payment of such contested Taxes shall count
toward such 125%), and (vi) such Borrower shall promptly upon final
determination thereof pay the amount of such Taxes or Other Charges, together
with all costs, interest and penalties. Provided that no Event of Default shall
have occurred and be continuing, Lender hereby agrees to return to Borrower any
security furnished to Lender pursuant to clause (v) of the preceding sentence
remaining with Lender after resolution of such contest. Lender may pay over any
such security or part thereof held by Lender to the claimant entitled thereto at
any time when, in the judgment of Lender, the entitlement of such claimant is
established.

    6.3  Repairs; Maintenance and Compliance; Alterations; Required Repairs.  

    6.3.1  Repairs and Maintenance.  Each Borrower shall at all times maintain,
preserve and protect all franchises and trade names, and each Borrower shall
cause its Collateral Property (including any Substitute Property) to be
maintained in a good and safe condition and repair and shall not, without
Lender's prior written consent, remove or demolish the Improvements or Equipment
(except for removal of Equipment being replaced with Equipment of the same or
greater value and utility, and demolition necessary to perform alterations
permitted under Section 6.3.3).

59

--------------------------------------------------------------------------------

    6.3.2  Legal Compliance.  Each Borrower shall promptly comply in all
material respects with all Legal Requirements applicable to itself or its
Collateral Property and cure properly any violation of a Legal Requirement
within thirty (30) days after such Borrower receives notice of such violation.
Each Borrower shall promptly repair, replace or rebuild any part of its
Collateral Property that becomes damaged, worn or dilapidated and shall complete
and pay for any Improvements constituting part of its Collateral Property at any
time in the process of construction or repair. Notwithstanding the foregoing, a
Borrower may defer compliance with a Legal Requirement pending such Borrower's
contest thereof; provided that (1) such Borrower is permitted by the applicable
Legal Requirement to delay compliance therewith pending such proceedings,
(2) neither the affected Collateral Property nor any part thereof or interest
therein will be sold, forfeited or lost if such Borrower fails to promptly
comply with the Legal Requirement being contested, and if Borrower fails to
prevail in contest, such Borrower would thereafter have the opportunity to
comply with such Legal Requirement, (3) Lender would not, by virtue of such
permitted contest, be exposed to any risk of any civil liability for which such
Borrower has not furnished additional security as provided in clause (4) below,
or to any risk of criminal liability, and neither the Collateral Property nor
any interest therein would be subject to the imposition of any Lien for which
such Borrower has not furnished additional security as provided in clause (4)
below, as a result of the failure to comply with such Legal Requirement and
(4) if requested by Lender at any time, such Borrower shall have furnished to
Lender additional security in respect of the Legal Requirement being contested
and the loss or damage that may result from such Borrower's failure to prevail
in such contest in such amount as may be reasonably requested by Lender but in
no event less than one hundred twenty-five percent (125%) of the cost of
complying such Legal Requirement and any loss or damage that may result from
such Borrower's failure to prevail in such contest.

    6.3.3  Alterations.  Borrower may, without Lender's consent, perform
alterations to the Improvements and Equipment at a Collateral Property which do
not constitute a Material Alteration and which do not materially adversely
affect such Borrower's financial condition or the value or net operating income
of such Collateral Property. Borrower shall not perform an alteration (i) at the
Collateral Property known as (x) Westfield Shoppingtown Enfield or the
Collateral Property known as Westfield Shoppingtown West Park the cost of which
(including all other alterations then ongoing with respect to such Collateral
Property) exceed twenty five percent (25%) of the Allocated Loan Amount for such
Collateral Property or (y) with respect to any of the other Collateral
Properties the cost of which (including all other alterations then ongoing with
respect to such Collateral Property) exceed fifteen percent (15%) of the
Allocated Loan Amount for such Collateral Property, (ii) at a Collateral
Property which is likely to result in a decrease of Net Operating Income of the
applicable Collateral Property by two percent (2%) or more during the period of
such alteration, (iii) at a Collateral Property which after giving effect to
such alteration (taking into account as a consequence of such alteration any
rights of Tenants to cancel Leases or abate Rents), the Net Operating Income of
such Collateral Property shall be less than either (x) the Net Operating Income
of such Collateral Property as of the Closing Date or (y) the Net Operating
Income of such Collateral Property immediately prior to such alteration; or
(iv) at a Collateral Property such that the alteration results in the ability of
any Anchor Tenant to terminate its Lease (each, a "Material Alteration"),
without Lender's prior written consent, which consent shall not be unreasonably
withheld or delayed. Lender as a condition to giving its consent to a Material
Alteration, (A) shall require that the Borrower deliver to Lender a Rating
Comfort Letter and (B) may require as security for payment of the cost of such
Material Alteration and as additional security for Borrower's payment of the
Debt any of the following, at Borrower's option: (1) cash, (2) U.S. Treasury
securities, (3) other securities having a rating acceptable to Lender,
(4) either (x) a Letter of Credit from an entity rated at least "AA-" or its
equivalent by one or more Applicable Rating Agency, (y) a construction bond from
an entity rated at least "AA-" or its

60

--------------------------------------------------------------------------------

equivalent by one or more Applicable Rating Agency or (z) a completion guaranty
from (i) WEA (provided that WEA satisfies the Liquidity Requirement), (ii) an
entity rated at least "AA" or its equivalent by one or more Applicable Rating
Agency, or (iii) any other entity approved by Lender and the Applicable Rating
Agencies. Such security shall be in an amount equal to the cost of the Material
Alteration as reasonably estimated by Lender. Upon the occurrence of an Event of
Default, Lender may apply such security to payment of the Debt. If the security
posted is other than cash, upon substantial completion of the Material
Alteration and submission to Lender of evidence satisfactory to Lender that
(i) the Material Alteration was constructed in accordance with applicable Legal
Requirements and substantially in accordance with plans and specifications
approved by Lender (which approval shall not be unreasonably withheld or
delayed), (ii) all contractors, subcontractors, materialmen and professionals
who provided work, materials or services in connection with the Material
Alteration have been paid in full and have delivered unconditional releases of
lien and (iii) all material Licenses necessary for the use, operation and
occupancy of the Material Alteration (other than those which depend on the
performance of tenant improvement work) have been issued, Lender shall, provided
no Event of Default then exists, return the security (or the unapplied portion
thereof) to the Borrower. At the Borrower's request, Lender shall, provided no
Event of Default then exists, return one-half of the security to Borrower when
Lender has determined, in its reasonable discretion, that seventy-five percent
(75%) of the Material Alteration has been completed and paid for and that the
remaining security is sufficient to ensure payment in full for all work,
services and materials necessary to complete the Material Alteration as
contemplated in clauses (i), (ii) and (iii) of the preceding sentence. If the
security posted is cash, Lender shall disburse such cash in accordance with the
same procedures as are applicable to disbursement of Proceeds or an Award under
Section 8.4.3. The Borrower shall reimburse Lender upon demand for all
reasonable out-of-pocket costs and expenses (including the reasonable fees of
all professionals) incurred by Lender in reviewing plans and specifications or
in making any determinations necessary to implement the provisions of this
Section 6.3.3.

    6.3.4  Required Repairs.  In the event that a Substitute Property becomes
subject to the terms of this Loan Agreement pursuant to Section 2.3 hereof, the
Borrower hereby agrees that all repairs recommended in the engineering report
for the Substitute Property which was obtained in connection with the
Substitution and reasonably required by Lender shall be performed in accordance
with the schedule set forth in the reports and otherwise in material compliance
with such engineering report. All required repairs shall be done in a good and
workmanlike manner, shall be completed free of liens, shall comply in all
material respects with all applicable Legal Requirements.

    6.4  Litigation.  Each Borrower shall give prompt written notice to Lender
of any litigation, governmental proceedings or claims or investigations
regarding an alleged actual violation of a Legal Requirement pending or
threatened against such Borrower which would, if adversely determined,
materially adversely affect such Borrower's condition (financial or otherwise)
or business or its Collateral Property.

    6.5  Performance of Other Agreements.  Each Borrower shall observe and
perform in all material respects each and every term to be observed or performed
by it pursuant to the terms of any agreement or instrument affecting or
pertaining to its Collateral Property, including any Ground Lease affecting such
Collateral Property.

    6.6  Notices.  Each Borrower shall promptly advise Lender of any material
adverse change in such Borrower's condition, financial or otherwise, or of the
occurrence of any Default or Event of Default of which such Borrower has
knowledge, including any notice sent by any Ground Lessor concerning any Ground
Lease under which such Borrower is the lessee. Each Borrower shall cause to be
delivered to Lender any Securities and Exchange Commission or other public
filings, if any, of such Borrower, its

61

--------------------------------------------------------------------------------

Borrower Representative, Manager, or any Affiliate of any of the foregoing
within ten (10) Business Days of such filing.

    6.7  Cooperate in Legal Proceedings.  Each Borrower shall cooperate fully
with Lender with respect to, and permit Lender, at its option, to participate
in, any proceedings before any Governmental Authority which may in any way
affect the rights of Lender under any Loan Document.

    6.8  Further Assurances.  Each Borrower shall, at Borrower's sole cost and
expense, (i) furnish to Lender all then existing instruments, documents,
boundary surveys, footing or foundation surveys, certificates, plans and
specifications, appraisals, title and other insurance reports and agreements,
reasonably requested by Lender; (ii) execute and deliver to Lender such
documents, instruments, certificates, assignments and other writings, and do
such other acts necessary or desirable, to evidence, preserve and/or protect the
collateral at any time securing or intended to secure the Debt, as Lender may
reasonably require from time to time; (iii) do and execute all and such further
lawful and reasonable acts, conveyances and assurances for the better and more
effective carrying out of the intents and purposes of the Loan Documents, as
Lender shall reasonably require from time to time and (iv) upon Lender's request
therefor given from time to time after the occurrence of any Default or Event of
Default pay for (a) reports of UCC, federal tax lien, state tax lien judgment
and pending litigation searches with respect to such Borrower and (b) searches
of title to any Collateral Property, each such search to be conducted by search
firms reasonably designated by Lender in each of the locations reasonably
designated by Lender.

    6.9  Financial Reporting.  

    6.9.1  Bookkeeping.  Each Borrower shall keep on a Fiscal Year basis, in
accordance with GAAP, proper and accurate books, records and accounts reflecting
all of the financial affairs of such Borrower and all items of income and
expense and any services, Equipment or furnishings provided in connection with
the operation of such Borrower's Collateral Property, whether such income or
expense is realized by such Borrower, Manager or any Affiliate of such Borrower
or Manager. Lender shall have the right from time to time during normal business
hours upon reasonable notice to examine such books, records and accounts at the
office of such Borrower or other Person maintaining them, and to make such
copies or extracts thereof as Lender shall desire. After an Event of Default,
Borrower shall pay any costs incurred by Lender to examine such books, records
and accounts, as Lender shall determine to be necessary or appropriate in the
protection of Lender's interest.

    6.9.2  Annual Reports.  Each Borrower shall furnish to Lender annually,
(i) within forty (40) days after each Fiscal Year, unaudited financial
statements of such Borrower, and (ii) within one-hundred twenty (120) days after
each Fiscal Year, a complete copy of such Borrower's annual financial statements
audited by a "Big Five" accounting firm, including, but not limited to, Ernst &
Young, L.L.P., or another independent certified public accountant (accompanied
by an unqualified opinion from such accounting firm or other independent
certified public accountant) reasonably acceptable to Lender, each in accordance
with GAAP and containing balance sheets and statements of profit and loss for
such Borrower and its Collateral Property in such detail as Lender may request.
Each such statement (x) shall set forth the financial condition and the income
and expenses for its Collateral Property for the immediately preceding calendar
year, including statements of annual Net Operating Income, and (y) shall be
accompanied by an Officer's Certificate certifying (1) that such statement
presents fairly the financial condition of such Collateral Property and has been
prepared in accordance with GAAP, (2) whether there exists a Default or Event of
Default, and if so, the nature thereof, the period of time it has existed and
the action then being taken to remedy it, (3) a list of Tenants, if any,
occupying more than twenty percent (20%) of the rentable space of such
Collateral Property, and (4) a breakdown showing (a) the year in which each
Lease then in effect expires, (b) the percentage of rentable space

62

--------------------------------------------------------------------------------

covered by such Lease, (c) the percentage of base rent with respect to which
Leases shall expire in each such year, expressed both on a per year and a
cumulative basis. At Borrower's option, Borrower may submit a combined annual
statement with individual Collateral Property schedules setting forth all
information required under this Section 6.9.2.

    6.9.3  Monthly and Quarterly Reports.  Each Borrower shall furnish to Lender
(x) within thirty (30) days after the end of each calendar month the following
items: (i) monthly and year-to-date operating statements, noting Net Operating
Income and other information necessary and sufficient under GAAP to fairly
represent the financial position and results of operation of its Collateral
Property during such calendar month, all in form reasonably satisfactory to
Lender; (ii) a statement that such Borrower has not incurred any indebtedness
other than indebtedness permitted hereunder; and (iii) occupancy rates, rent
rolls (identifying the leased premises, names of all Tenants, units leased,
monthly rental and all other charges payable under each Lease, date to which
paid, term of Lease, date of occupancy, date of expiration, material special
provisions, concessions or inducements granted to Tenants, and a year-by-year
schedule showing by percentage the rentable area of the Improvements and the
total base rent attributable to Leases expiring each year) and a delinquency
report for such Collateral Property; and (y) within forty (40) days after the
end of each calendar quarter the following items: (i) a balance sheet for such
calendar month; (ii) a comparison of the budgeted income and expenses and the
actual income and expenses for each month and year-to-date for such Collateral
Property, together with a detailed explanation of any variances of ten percent
(10%) or more between budgeted and actual amounts for such period and
year-to-date; (iii) a statement of the actual Replacement Expenses made by such
Borrower during each calendar quarter as of the last day of such calendar
quarter; (iv) an aged receivables report; (v) occupancy cost ratios for such
Collateral Property; and (vi) a comparison of estimated store sales for the
preceding twelve (12) month period for such Collateral Property. Each such
statement shall be accompanied by an Officer's Certificate certifying (1) that
such items are true, correct, accurate, and complete and fairly present the
financial condition and results of the operations of such Borrower and its
Collateral Property in accordance with GAAP (subject to normal year-end
adjustments) and (2) whether there exists a Default or Event of Default, and if
so, the nature thereof, the period of time it has existed and the action then
being taken to remedy it.

    6.9.4  Other Reports.  Each Borrower shall furnish to Lender, within ten
(10) Business Days after request, such further detailed information with respect
to the operation of its Collateral Property and the financial affairs of such
Borrower or Manager as may be reasonably requested by Lender or any Applicable
Rating Agency, all such information to conform to any related requirements of
the Securities and Exchange Commission.

    (a) If requested by Lender, Borrower shall provide Lender, promptly upon
request, with the following financial statements if, at the time a preliminary
or final prospectus, prospectus supplement, private placement memorandum,
offering circular or other offering document (the "Disclosure Document") is
being prepared for a Secondary Market Transaction, it is expected that the
principal amount of the Loan together with any Affiliated Loans at the time of
Secondary Market Transaction may, or if the principal amount of the Loan
together with any Affiliated Loans at any time during which the Loan and any
Affiliated Loans are included in a Secondary Market Transaction does, equal or
exceed 20% of the aggregate principal amount of all mortgage loans included or
expected to be included, as applicable, in the Secondary Market Transaction:

     (i) A balance sheet with respect to each Collateral Property for the two
most recent fiscal years, meeting the requirements of Section 210.3-01 of
Regulation S-X of the Securities Act and statements of income and statements of
cash flows with respect to each Collateral Property for the three most recent
fiscal years, meeting the requirements of Section 210.3-02 of Regulation S-X,
and, to the extent that such balance sheet is more than 135 days old as of

63

--------------------------------------------------------------------------------

the date of the document in which such financial statements are included,
interim financial statements of each Collateral Property meeting the
requirements of Section 210.3-01 and 210.3-02 of Regulation S-X (all of such
financial statements, collectively, the "Standard Statements"); provided,
however, that with respect to each Collateral Property (other than properties
that are hotels, nursing homes, or other properties that would be deemed to
constitute a business and not real estate under Regulation S-X or other legal
requirements) that has been acquired by Borrower from an unaffiliated third
party (such Collateral Property, "Acquired Property"), as to which the other
conditions set forth in Section 210.3-14 of Regulation S-X for provision of
financial statements in accordance with such Section have been met, in lieu of
the Standard Statements otherwise required by this Section, Borrower shall
instead provide the financial statements required by such Section 210.3-14 of
Regulation S-X ("Acquired Property Statements").

    (ii) Not later than thirty (30) days after the end of each fiscal quarter
following the date hereof, a balance sheet of each Collateral Property as of the
end of such fiscal quarter, meeting the requirements of Section 210.3-01 of
Regulation S-X, and statements of income and statements of cash flows of each
Collateral Property for the period commencing following the last day of the most
recent fiscal year and ending on the date of such balance sheet and for the
corresponding period of the most recent fiscal year, meeting the requirements of
Section 210.3-02 of Regulation S-X (provided, that if for such corresponding
period of the most recent fiscal year Acquired Property Statements were
permitted to be provided hereunder pursuant to subsection (i) above, Borrower
shall instead provide Acquired Property Statements for such corresponding
period).

    (iii) Not later than seventy-five (75) days after the end of each fiscal
year following the date hereof, a balance sheet of each Collateral Property as
of the end of such fiscal year, meeting the requirements of Section 210.3-01 of
Regulation S-X, and statements of income and statements of cash flows of the
each Collateral Property for such fiscal year, meeting the requirements of
Section 210.3-02 of Regulation S-X.

    (iv) Within ten (10) Business Days after notice from the Lender in
connection with the Secondary Market Transaction of this Loan, such additional
financial statements, such that, as of the date (each an "Offering Document
Date") of each Disclosure Document, Borrower shall have provided Lender with all
financial statements as described in subsection (f)(i) above; provided that the
fiscal year and interim periods for which such financial statements shall be
provided shall be determined as of such Offering Document Date.

    (b) If requested by Lender, Borrower shall provide Lender, promptly upon
request, with summaries of the financial statements referred to in
Section 6.9.4(a) hereof if, at the time a Disclosure Document is being prepared
for a Secondary Market Transaction, it is expected that the principal amount of
the Loan and any Affiliated Loans at the time of Secondary Market Transaction
may, or if the principal amount of the Loan and any Affiliated Loans at any time
during which the Loan and any Affiliated Loans are included in a Secondary
Market Transaction does, equal or exceed 10% (but is less than 20%) of the
aggregate principal amount of all mortgage loans included or expected to be
included, as applicable, in a Secondary Market Transaction. Such summaries shall
meet the requirements for "summarized financial information," as defined in
Section 210.1-02(bb) of Regulation S-X, or such other requirements as may be
determined to be necessary or appropriate by Lender.

    (c) All financial statements provided by Borrower hereunder pursuant to
Section 6.9.4(a) and (b) hereof shall be prepared in accordance with GAAP, and
shall meet the requirements of Regulation S-X and other applicable legal
requirements. All financial statements referred to in Subsections 6.9.4(a)(i)
and 6.9.4(a)(iii) above shall be audited by independent accountants of

64

--------------------------------------------------------------------------------

Borrower acceptable to Lender in accordance with Regulation S-X and all other
applicable legal requirements, shall be accompanied by the manually executed
report of the independent accountants thereon, which report shall meet the
requirements of Regulation S-X and all other applicable legal requirements, and
shall be further accompanied by a manually executed written consent of the
independent accountants, in form and substance acceptable to Lender, to the
inclusion of such financial statements in any Disclosure Document and any
Exchange Act Filing and to the use of the name of such independent accountants
and the reference to such independent accountants as "experts" in any Disclosure
Document and Exchange Act Filing (as defined below), all of which shall be
provided at the same time as the related financial statements are required to be
provided. All financial statements (audited or unaudited) provided by Borrower
under Section 6.9.4(a) and (b) shall be certified by the chief financial officer
or administrative member of Borrower, which certification shall state that such
financial statements meet the requirements set forth in the first sentence of
this Section 6.9.4(c).

    (d) If requested by Lender, Borrower shall provide Lender, promptly upon
request, with any other or additional financial statements, or financial,
statistical or operating information, as Lender shall determine to be required
pursuant to Regulation S-X or any amendment, modification or replacement thereto
or other legal requirements in connection with any Disclosure Document or any
filing under or pursuant to the Exchange Act in connection with or relating to a
Secondary Market Transaction (hereinafter an "Exchange Act Filing") or as shall
otherwise be reasonably requested by the Lender.

    (e) In the event Lender determines, in connection with a Secondary Market
Transaction, that the financial statements required in order to comply with
Regulation S-X or other legal requirements are other than as provided herein,
then notwithstanding the provisions of Section 6.9.4(a), (b) and (c) hereof,
Lender may request, and Borrower shall promptly provide, such combination of
Acquired Property Statement and/or Standard Statements or such other financial
statements as Lender determines to be necessary or appropriate for such
compliance.

    (f)  Any reports, statements or other information required to be delivered
under this Agreement shall be delivered (i) in paper form, (ii) on a diskette,
and (iii) if requested by Lender and within the capabilities of Borrower's data
systems without change or modification thereto, in electronic form and prepared
using a Microsoft Word for Windows or WordPerfect for Windows files (which files
may be prepared using a spreadsheet program and saved as word processing files).
Borrower agrees that Lender may disclose information regarding the Collateral
Properties and Borrower that is provided to Lender pursuant to this Section in
connection with the Secondary Market Transaction to such parties requesting such
information in connection with such Secondary Market Transaction.

    6.9.5  Annual Budget.  Upon the occurrence and during the continuance of a
Cash Management Event, each Borrower shall prepare and submit (or shall cause
its Manager to prepare and submit) to Lender within thirty (30) days after a
Cash Management Event and by November 15 of each year during the Term until the
occurrence of a Cash Management Termination, for approval by Lender, which
approval shall not be unreasonably withheld or delayed, a proposed pro forma
budget for its Collateral Property for the succeeding Fiscal Year (an "Annual
Budget"), and, promptly after preparation thereof, any revisions to such Annual
Budget. Lender's failure to approve or disapprove any Annual Budget or revision
within thirty (30) days after Lender's receipt thereof shall be deemed to
constitute Lender's approval thereof. The Annual Budget shall consist of (i) an
operating expense budget (the "Operating Budget") showing, on a month-by-month
basis, in reasonable detail, each line item of such Borrower's anticipated
Operating Income and Operating Expenses (on a cash and accrual basis), including
amounts required to establish, maintain and/or increase the Funds, and (ii) a
Replacement Expense budget

65

--------------------------------------------------------------------------------

(the "Replacement Budget") showing, on a month-by-month basis, in reasonable
detail, each line item of anticipated Replacement Expenses.

    6.9.6  Delivery of Financial Information.  After notice to any Borrower of a
Secondary Market Transaction, such Borrower shall, concurrently with any
delivery to Lender, deliver copies of all financial information provided in this
Article VI to the Applicable Rating Agencies, the Servicer, any trustee or any
other party reasonably requested by Lender.

    6.10  Environmental Matters.  

    6.10.1  Hazardous Substances.  So long as any Borrower owns or is in
possession of any Collateral Property, such Borrower (i) shall keep such
Collateral Property free from Hazardous Substances (other than Routine Hazardous
Substances) and in compliance with all Environmental Laws, (ii) shall promptly
notify Lender if such Borrower shall become aware that (A) any Hazardous
Substance (other than Routine Hazardous Substances) is on or immediately
adjacent to such Collateral Property, (B) such Collateral Property is in direct
or indirect violation of any Environmental Laws or (C) any condition on or near
such Collateral Property shall pose a threat to the health, safety or welfare of
humans, (iii) shall remove such Hazardous Substances and/or cure such violations
and/or remove such threats, as applicable, as and to the extent required by law,
promptly after such Borrower becomes aware of same and is required to do so by a
Governmental Authority, at such Borrower's sole expense and (iv) shall take all
actions described in the environmental report delivered to Lender in connection
with the Loan as being necessary to comply with all applicable laws. Nothing
herein shall prevent any Borrower from recovering such expenses from any other
party that may be liable for such removal or cure.

    6.10.2  Environmental Monitoring.  (a) Each Borrower shall give prompt
written notice to Lender of (i) any proceeding or inquiry by any party
(including any Governmental Authority) with respect to the presence of any
Hazardous Substance on, under, from or about its Collateral Property, (ii) all
claims made or threatened in writing by any third party (including any
Governmental Authority) against such Borrower or its Collateral Property or any
party occupying such Collateral Property relating to any loss or injury
resulting from any Hazardous Substance, and (iii) such Borrower's discovery of
any occurrence or condition on any real property adjoining or in the vicinity of
its Collateral Property that could cause such Collateral Property to be subject
to any investigation or cleanup pursuant to any Environmental Law. Each Borrower
shall permit Lender to join and participate in, as a party if it so elects, any
legal proceedings or other actions initiated with respect to its Collateral
Property in connection with any Environmental Law or Hazardous Substance, and
such Borrower shall pay all reasonable attorneys' fees and disbursements
incurred by Lender in connection therewith.

    (b) Upon Lender's request, at any time and from time to time, each Borrower
shall provide an inspection or audit of its Collateral Property prepared by a
licensed hydrogeologist, licensed environmental engineer or qualified
environmental consulting firm approved by Lender assessing the presence or
absence of Hazardous Substances on, in or near such Collateral Property. The
cost and expense of such audit or inspection shall be paid by a Borrower with
respect to its Collateral Property if Lender, in its good faith judgment,
determines that reasonable cause exists for the performance of an environmental
inspection or audit of such Collateral Property, in which case such inspections
or audits shall be at the Borrower's sole expense. If a Borrower fails to order
any such inspection or audit within thirty (30) days after such request, Lender
may order same, and such Borrower hereby grants to Lender and its employees and
agents access to its Collateral Property and a license to undertake such
inspection or audit. The cost of such inspection or audit shall, to the extent
required to be paid by a Borrower pursuant to this paragraph, be paid by such
Borrower upon demand and if not paid, shall be added to the Debt and shall bear
interest thereafter at the Default Rate until paid.

66

--------------------------------------------------------------------------------

    (c) If any environmental site assessment report prepared in connection with
such inspection or audit recommends that an operations and maintenance plan be
implemented for any Hazardous Substance, whether such Hazardous Substance
existed prior to the ownership by a Borrower of its Collateral Property, or
presently exists or is reasonably suspected of existing, the applicable Borrower
shall cause such operations and maintenance plan to be prepared and implemented
at its expense upon request of Lender. If a licensed hydrogeologist, licensed
environmental engineer or other qualified environmental consulting firm engaged
by Lender ("Lender's Consultant") determines that any investigation, site
monitoring, containment, cleanup, removal, restoration or other work of any kind
is required to cure a violation of an applicable Environmental Law or to comply
with an order or directive of any court or governmental agency ("Remedial
Work"), the applicable Borrower shall commence and thereafter diligently
prosecute to completion all such Remedial Work within thirty (30) days after
written demand by Lender for performance thereof (or such shorter period of time
as may be required under applicable law). All Remedial Work shall be performed
by contractors reasonably approved in advance by Lender, and under the
supervision of a consulting engineer reasonably approved by Lender. All costs of
such Remedial Work shall be paid by the applicable Borrower, including Lender's
reasonable attorneys' fees and disbursements incurred in connection with the
monitoring or review of such Remedial Work. If the applicable Borrower does not
timely commence and diligently prosecute to completion the Remedial Work, Lender
may (but shall not be obligated to) cause such Remedial Work to be performed.
All costs and expenses (including reasonable attorneys' fees and disbursements)
relating to or incurred by Lender in connection with monitoring, reviewing or
performing any Remedial Work in accordance herewith shall be paid by the
applicable Borrower upon demand from Lender and if not, shall be added to the
Debt and shall bear interest thereafter at the Default Rate until paid.
Notwithstanding the foregoing, no Borrower shall be required to commence such
Remedial Work within the above specified time period: (x) if prevented from
doing so by any Governmental Authority, (y) if commencing such Remedial Work
within such time period would result in such Borrower or such Remedial Work
violating any Environmental Law, or (z) if such Borrower, at its expense and
after prior written notice to Lender, is contesting by appropriate legal,
administrative or other proceedings, conducted in good faith and with due
diligence, the need to perform Remedial Work. Each Borrower shall have the right
to contest the need to perform such Remedial Work; provided that (1) such
Borrower is permitted by the applicable Environmental Laws to delay performance
of the Remedial Work pending such proceedings, (2) neither the affected
Collateral Property nor any part thereof or interest therein will be sold,
forfeited or lost if such Borrower fails to promptly perform the Remedial Work
being contested, and if Borrower fails to prevail in contest, such Borrower
would thereafter have the opportunity to perform such Remedial Work, (3) Lender
would not, by virtue of such permitted contest, be exposed to any risk of any
civil liability for which such Borrower has not furnished additional security as
provided in clause (4) below, or to any risk of criminal liability, and neither
the Collateral Property nor any interest therein would be subject to the
imposition of any Lien for which such Borrower has not furnished additional
security as provided in clause (4) below, as a result of the failure to perform
such Remedial Work and (4) if requested by Lender at any time, such Borrower
shall have furnished to Lender additional security in respect of the Remedial
Work being contested and the loss or damage that may result from such Borrower's
failure to prevail in such contest in such amount as may be reasonably requested
by Lender but in no event less than one hundred twenty-five percent (125%) of
the cost of such Remedial Work and any loss or damage that may result from such
Borrower's failure to prevail in such contest. Provided that no Event of Default
has occurred and is continuing, Lender hereby agrees to return to Borrower such
security furnished to Lender pursuant to clause (4) of the preceding sentence
remaining with Lender after the completion of such Remedial Work.

67

--------------------------------------------------------------------------------

    (d) No Borrower shall install or permit to be installed on its Collateral
Property any underground storage tank without Lender's prior written consent;
provided, however, that (i) a Borrower may permit the Tenant under any "anchor,"
"big box" or TBA (tires, batteries and accessories) Lease to install an
underground storage tank provided that (x) such Tenant has the right to do so
under its Lease and (y) such installation and the maintenance and repair of such
tank is performed in accordance with all applicable Legal Requirements and
(ii) Borrower may install an underground storage tank if it reasonably
determines that an above ground storage tank is not reasonably feasible,
provided that such Borrower complies with all of the provisions of the preceding
clause (y) in connection with such underground storage tank.

    (e) Borrower's obligations to Lender to remediate an environmental condition
existing at any Collateral Property shall terminate if Lender's Lien on such
Collateral Property is released in connection with a Substitution of Collateral
Property pursuant to Section 2.3; provided, however, that Borrower's
indemnification obligations under Section 6.16 with respect to such
environmental condition shall not terminate upon such Substitution.

    6.10.3  Title to the Property.  Borrower will warrant and defend (a) the
title to each Collateral Property and every part thereof, subject only to Liens
permitted hereunder (including Permitted Encumbrances) and (b) the validity and
priority of the Liens of the Mortgage and the Assignment of Leases on each
Collateral Property, subject only to Liens permitted hereunder (including
Permitted Encumbrances), in each case against the claims of all Persons
whomsoever. Borrower shall reimburse Lender for any losses, costs, damages or
expenses (including reasonable attorneys' fees and court costs) incurred by
Lender if an interest in any Collateral Property, other than as permitted
hereunder, is claimed by another Person.

    6.10.4  Easements; Dedications.  Without the consent of Lender, Borrower
shall have the right from time to time to release property, grant easements, or
dedicate property in connection with lot line adjustments, utility or road
requirements or other similar items, provided that any such release, easement or
dedication will not have a material adverse effect on the value, use or
operation of the applicable Collateral Property and such Collateral Property
will remain in compliance with all Legal Requirements.

    6.11  Leases.  

    6.11.1  Form of Lease.  All Leases other than Material Leases shall be
written on the standard forms of lease which have been approved by Lender. In
negotiating Leases, changes may be made to the standard form of lease provided
that (i) such changes are commercially reasonable, and (ii) no changes may be
made to the following provisions in Borrower's standard form of lease without
the prior written consent of Lender: provisions relating to subordination,
attornment, estoppels, mortgagee's right to notice and opportunity to cure
landlord's defaults, and mortgagee's rights with respect to lease amendments and
prepayment of rents. In addition, all renewals of Leases and all proposed leases
shall provide for rental rates comparable to existing local market rates and
shall be arms length transactions. All Leases entered into after the date hereof
shall provide for (x) subordination to the Mortgages and, at Lender's election,
attornment to Lender or any purchaser at a sale by foreclosure or power of sale,
and (y) the Lender's unilateral right to subordinate the Mortgages to the
Leases. No Lease entered into after the date hereof will contain any option to
purchase, any right of first refusal to purchase, any right to terminate (except
in the event of the destruction of substantially all of the applicable
Collateral Property), any non-disturbance or similar agreement or any
requirement that a Borrower rebuild any Collateral Property (except as provided
in the forms of Lease that have been approved by Lender); provided, however,
that "small shop" leases entered into after the date hereof and covering not
more than fifteen percent (15%) of the gross leasable area of any Collateral
Property may contain so called "kick-out" clauses permitting either landlord or
the Tenant to terminate the Lease if the specified

68

--------------------------------------------------------------------------------

sales revenue is not attained. Upon request, each Borrower shall furnish Lender
with executed copies of all Leases affecting its Collateral Property then in
effect.

    6.11.2  New and Renewal Leases.  All Leases executed after the date hereof,
and all amendments, modifications, terminations or surrenders of existing
Leases, shall (a) be undertaken in a manner consistent with the standing leasing
practices of Borrower and the Manager, (b) be the product of an arms-length
transaction, and (c) not result in a material adverse effect on the Collateral
Property taken as a whole. No Borrower shall enter into any Material Lease or
any amendment, modification, termination or surrender of any Material Lease
without Lender's prior written consent, which consent shall not be unreasonably
withheld or delayed. Upon the occurrence of a Cash Management Event and during
the continuance thereof, any Leases for more than 7,500 square feet, and any
amendments, modifications, terminations or surrenders of existing Leases for
more than 7,500 square feet, shall be subject to Lender's prior written consent,
which consent shall not be unreasonably withheld or delayed. In the event that
Lender fails to respond to a request for Lender's approval pursuant to this
Section 6.11.2 within five (5) Business Days of Borrower's request, Borrower may
deliver a second request for such approval and, provided that such second
request contains a bold face, conspicuous legend at the top of the first page
thereof to the effect that "IF YOU FAIL TO RESPOND TO THIS REQUEST FOR APPROVAL
IN WRITING WITHIN FIVE (5) BUSINESS DAYS, YOUR APPROVAL SHALL BE DEEMED GIVEN,"
and Lender fails to respond to such request for approval five (5) Business Days
after Lender has received from Borrower such second request and all information
reasonably required by Lender in order to adequately review such request, Lender
s shall be deemed to have given such approval.

    6.11.3  Leasing Covenants.  Each Borrower (i) shall observe and perform the
material obligations imposed upon the lessor under the Leases; (ii) shall
enforce in a commercially reasonable manner the terms, covenants and conditions
contained in the Leases upon the part of the lessee thereunder to be observed or
performed; (iii) shall not collect any of the rents more than one (1) month in
advance (other than security deposits) except as approved by Lender or as
provided in Leases in existence as of the date hereof; (iv) shall not execute
any other assignment of lessor's interest in the Leases or the Rents (except as
contemplated by the Loan Documents); (v) shall not alter, modify or change the
terms of the Leases in a manner inconsistent within the provisions of the Loan
Documents; (vi) shall promptly send copies to Lender of all notices of default
such Borrowers shall give or receive with respect to any Lease demising 20,000
or more square feet of gross leasable area; and (vii) shall execute and deliver
at the request of lender all such further assurances, confirmations and
assignments in connection with the Leases as Lender shall from time to time
reasonably require.

    6.11.4  Non-disturbance Agreements.  At a Borrower's request, Lender shall
enter into a subordination, non-disturbance and attornment agreement as to any
Lease permitted under the Loan Documents. Such agreement shall be in the form
attached hereto as Exhibit B, with such changes thereto as may be reasonably
acceptable to Lender. Borrower agrees to use commercially reasonable efforts to
obtain from any Tenant which Lender may reasonably require a tenant estoppel
certificate and/or a subordination, non-disturbance and attornment agreement,
each in form and substance reasonably acceptable to Lender.

    6.11.5  Reciprocal Easement Agreements.  No Borrower shall enter into,
terminate or modify any REA without Lender's consent, which consent shall not be
unreasonably withheld or delayed. Lender shall subordinate the lien of the
applicable Mortgages to any REA Amendment consented to by Lender.

    6.11.6  Notice to Tenants.  Promptly after the date hereof (but in no event
later than the date on which such Borrower sends out bills for Rents due in
August 2001), each Borrower shall deliver

69

--------------------------------------------------------------------------------

a notice in the form of Exhibit A attached hereto to each existing Tenant at
such Borrower's Collateral Property directing them to remit their rent checks
directly to the Lockbox Account and shall also deliver such a notice to each
future tenant at such Collateral Property.

   6.12 Estoppel Statement. After request by Lender, each Borrower shall within
ten (10) days furnish Lender with a statement, duly acknowledged and certified,
setting forth (i) the unpaid principal of each of the Components comprising the
Note, (ii) the Interest Rate of each of the Components comprising the Note,
(iii) the date installments of interest and/or principal were last paid,
(iv) any offsets or defenses to the payment of the Debt, (v) that the Loan
Documents are valid, legal and binding obligations and have not been modified or
if modified, giving particulars of such modification and (vi) such other
information concerning the Loan as Lender may request. After reasonable request
by Lender (but no more frequently than once in any twelve (12) month period),
each Borrower shall, within thirty (30) days, request tenant estoppel
certificates from each Tenant at such Borrower's Collateral Property in form and
substance reasonably satisfactory to Lender, and thereafter use commercially
reasonable efforts to obtain such estoppel certificates and deliver them to
Lender. From time to time upon the reasonable request of Lender (but no more
frequently than twice in any twelve (12) month period), each Borrower whose
Collateral Property is subject to a Ground Lease will endeavor to obtain from
Ground Lessor an estoppel certificate in form and substance reasonably
satisfactory to Lender.

   6.13 Property Management. 

   6.13.1 Management Agreement. Each Borrower shall (i) cause its Collateral
Property to be managed pursuant to the Management Agreement; (ii) promptly
perform and observe all of the covenants required to be performed and observed
by it under the Management Agreement and do all things necessary to preserve and
to keep unimpaired its material rights thereunder, (iii) promptly notify Lender
of any default under the Management Agreement of which it is aware;
(iv) promptly deliver to Lender a copy of any notice of default or other
material notice received by such Borrower under the Management Agreement; and
(v) promptly enforce the performance and observance of all of the covenants
required to be performed and observed by Manager under the Management Agreement.

   6.13.2 Management Consultant. If a Cash Management Event shall exist, each
Borrower shall, at the request of Lender, hire a property management firm
designated by Lender to thereafter serve as a property management consultant
(the "Management Consultant") for each such Borrower and its Collateral
Property. Any Borrower's failure to retain such property management firm within
thirty (30) days after Lender designates such firm shall constitute an immediate
Event of Default. Each Borrower shall continue to retain its Management
Consultant until a Cash Management Termination occurs. The Management Consultant
at each Collateral Property shall oversee and approve and fully participate in
all actions and decisions of the Manager at such Collateral Property, including
the incurring of any expenses, the retention of any broker, the negotiation and
execution of any leases or lease "term sheets", decisions as to tenants and
"tenant mix" and repairs, alterations and improvements. Each Borrower shall
cause its Manager to cooperate with the applicable Management Consultant to
enable the Management Consultant to perform its responsibilities as described
above and in the applicable agreement between such Borrower and its Management
Consultant. All fees payable to the Management Consultant shall be an Approved
Operating Expense.

   6.13.3 Manager's Subordination. Each Borrower shall cause its Manager to
enter into a Manager Consent and Subordination of Management Agreement (the
"Manager Consent and Subordination Agreement") in the form of Exhibit C-1
hereto; provided, however, that if such Manager is owned at least ninety percent
(90%), directly or indirectly, by Westfield Holdings Limited, such Manager may
enter into a Manager Consent and Subordination of Management Agreement in the
form of Exhibit C-2 hereto.

   6.14 Special Purpose Entity. Each Borrower is and shall continue to be a
Special Purpose Entity (provided that notwithstanding anything contained in the
Loan Documents to the contrary, in no event shall a Single Purpose Entity be a
single member limited liability company unless such limited liability company
has two (2) independent managers).

70

--------------------------------------------------------------------------------

    6.15  Expenses.  Each Borrower shall reimburse Lender upon receipt of notice
for all reasonable out-of-pocket costs and expenses (including reasonable
attorneys' fees and disbursements) incurred by Lender in connection with the
Loan, including (i) the preparation, negotiation, execution and delivery of the
Loan Documents and the consummation of the transactions contemplated thereby and
all the costs of furnishing all opinions by counsel for Borrower; (ii) all
costs, fees and expenses (including the fees of any Rating Agencies, trustee or
Servicer) incurred in connection with any Substitution of a Collateral Property,
any release of a Collateral Property (but excluding the fees payable to the
Rating Agencies in connection with the initial issuance of Securities), any
Transfer of any Collateral Property or any consent or approval required under
the terms and provisions of this Loan Agreement and the other Loan Documents and
requested by any Borrower, any Affiliate of Borrower, WEA or WALP or any
Affiliate thereof (including, but not limited to, any such consent or approval
required in connection with a Secondary Market Transaction); (iii) each
Borrower's and Lender's ongoing performance under and compliance with the Loan
Documents, including confirming compliance with environmental and insurance
requirements; (iv) the negotiation, preparation, execution, delivery and
administration of any consents, amendments, waivers or other modifications of or
under any Loan Document and any other documents or matters requested by Lender,
(v) filing and recording of any Loan Documents; (vi) title insurance, surveys,
inspections and appraisals; (vii) the creation, perfection or protection of
Lender's Liens in the Collateral Properties, the Cash Management Accounts and
the Funds (including fees and expenses for title and lien searches, intangibles
taxes, personal property taxes, mortgage recording taxes, due diligence
expenses, travel expenses, accounting firm fees, costs of appraisals,
environmental reports and Lender's Consultant, surveys and engineering reports);
(viii) enforcing or preserving any rights in response to third party claims or
the prosecuting or defending of any action or proceeding or other litigation, in
each case against under or affecting any Borrower, the Loan Documents, any
Collateral Property, or any other security given for the Loan; and
(ix) enforcing any obligations of or collecting any payments due from any
Borrower under any Loan Document or with respect to any Collateral Property or
in connection with any refinancing or restructuring of the Loan in the nature of
a "work-out", or any insolvency or bankruptcy proceedings. Any costs and
expenses due and payable to Lender hereunder which are not paid by any Borrower
within ten (10) days after demand may be paid from any amounts in the Cash
Management Accounts, with notice thereof to Borrowers. The obligations and
liabilities of each Borrower under this Section 6.15 shall survive the Term and
the exercise by Lender of any of its rights or remedies under the Loan
Documents, including the acquisition of any Collateral Property by foreclosure
or a conveyance in lieu of foreclosure.

    6.16  Indemnity.  Each Borrower shall indemnify and hold harmless Lender and
each of its Affiliates and their respective successors and assigns (including
their respective directors, officers, participants, employees, professionals and
agents and each other Person, if any, who Controls Lender, its Affiliates or any
of the foregoing) (each, an "Indemnified Party") from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
claims, costs, expenses and disbursements of any kind or nature whatsoever
(including the reasonable fees and disbursements of counsel for an Indemnified
Party in connection with any investigative, administrative or judicial
proceeding commenced or threatened, whether or not Lender shall be designated a
party thereto), that may be imposed on, incurred by, or asserted against any
Indemnified Party (collectively, the "Indemnified Liabilities") in any manner,
relating to or arising out of or by reason of the Loan, including: (i) any
breach by a Borrower of its obligations under, or any misrepresentation by a
Borrower contained in, any Loan Document; (ii) the use or intended use of the
proceeds of the Loan; (iii) any information provided by or on behalf of a
Borrower, or contained in any documentation approved by a Borrower;
(iv) ownership of any Mortgage, any Collateral Property or any interest therein,
or receipt of any Rents; (v) any accident, injury to or death of persons or loss
of or damage to property occurring in, on or about any Collateral Property or on
the adjoining sidewalks, curbs, adjacent property or adjacent parking areas,
streets or ways; (vi) any use, non-use or condition in, on or about any
Collateral Property or on adjoining sidewalks, curbs, adjacent property or
adjacent

71

--------------------------------------------------------------------------------

parking areas, streets or ways; (vii) performance of any labor or services or
the furnishing of any materials or other property in respect of any Collateral
Property; (viii) the presence, disposal, escape, seepage, leakage, spillage,
discharge, emission, release, or threatened release of any Hazardous Substance
on, from or affecting any Collateral Property; (ix) any personal injury
(including wrongful death) or property damage (real or personal) arising out of
or related to such Hazardous Substance; (x) any lawsuit brought or threatened,
settlement reached, or government order relating to such Hazardous Substance;
(xi) any violation of the Environmental Laws which is based upon or in any way
related to such Hazardous Substance, including, without limitation, the costs
and expenses of any Remedial Work, attorney and consultant fees and
disbursements, investigation and laboratory fees, court costs, and litigation
expenses; (xii) any failure of any Collateral Property to comply with any Legal
Requirement; (xiii) any claim by brokers, finders or similar persons claiming to
be entitled to a commission in connection with any Lease or other transaction
involving any Collateral Property or any part thereof, or any liability asserted
against Lender with respect thereto; and (xiv) the claims of any lessee of any
portion of any Collateral Property or any person acting through or under any
lessee or otherwise arising under or as a consequence of any Lease; no Borrower
shall have any obligation to any Indemnified Party hereunder to the extent that
it is finally judicially determined that such Indemnified Liabilities arise from
the gross negligence, illegal acts, fraud or willful misconduct of such
Indemnified Party. If any Indemnified Party becomes involved in any action,
proceeding or investigation in connection with any transaction or matter
referred to or contemplated in this Agreement, Borrowers shall periodically
reimburse any Indemnified Party upon demand therefor in an amount equal to its
reasonable legal and other expenses (including the costs of any investigation
and preparation) incurred in connection therewith. To the extent that the
undertaking to indemnify and hold harmless set forth in the preceding sentence
may be unenforceable because it violates any law or public policy, Borrower
shall contribute the maximum portion that it is permitted to pay and satisfy
under applicable law to the payment and satisfaction of all Indemnified
Liabilities incurred by any Indemnified Party. Any amounts payable to any
Indemnified Party by reason of the application of this paragraph shall become
immediately due and payable and shall bear interest at the Default Rate from the
date loss or damage is sustained by any Indemnified Party until paid. The
obligations and liabilities of Borrower under this Section 6.16 shall survive
the Term and the exercise by Lender of any of its rights or remedies under the
Loan Documents, including the acquisition of any Collateral Property by
foreclosure or a conveyance in lieu of foreclosure. As used in this
Section 6.16, the term "Collateral Property" includes any property that was at
any time subject to the Lien of a Mortgage.

    6.17  Third Party Reports.  Within thirty (30) days after any request by
Lender, each Borrower shall deliver to Lender and pay for (or reimburse Lender
for cost of) any reports of third parties (e.g., engineers or environmental
consultants) requested by Lender as to any Collateral Property the Net Operating
Income for which has declined by ten percent (10%) or more since the date on
which it first became a Collateral Property.

    6.18  Replacement Guarantor.  Within thirty (30) days after Guarantor fails
to satisfy the Liquidity Requirement, Borrower shall cause a guarantor
("Replacement Guarantor"), acceptable to Lender in all respects, to execute an
Indemnity and Guaranty Agreement, in the form identical to the Indemnity
executed by Guarantor as of the Closing Date.

    6.19  Fire Alarm and Sprinkler Compliance.  Within ninety (90) days of the
Closing Date, each Borrower shall provide to Lender, copies of current fully
executed fire alarm and sprinkler service agreements, inspection and test
reports and certificates affecting or pertaining to each of the Collateral
Properties; provided that if such agreements or documents are not required under
applicable law or are not available to Borrower, then Borrower shall not be
required to deliver the same hereunder (provided that if such agreements or
documents are not available to Borrower, Borrower shall provide to Lender
evidence reasonably acceptable to Lender of compliance under applicable law in
all material respects).

72

--------------------------------------------------------------------------------

    6.20  Performance by Borrower.  Borrower shall in a timely manner observe,
perform and fulfill each and every covenant, term and provision of each Loan
Document executed and delivered by, or applicable to, Borrower, and shall not
enter into or otherwise suffer or permit any amendment, waiver, supplement,
termination or other modification of any Loan Document executed and delivered
by, or applicable to, Borrower without the prior written consent of Lender.

    6.21  Secondary Market Transaction Master Estoppel.  (A) Prior to the
contemplated Secondary Market Transaction, Borrower and WALP shall provide to
Lender a master estoppel letter ("Master Estoppel") in form and substance
satisfactory to Lender stating, without limitation, that as of the date of the
Master Estoppel, the information contained in each of the tenant estoppel
letters delivered to Lender on or prior to the date of the closing of the Loan
("Closing Estoppels") is true and accurate in all material respects, and to the
extent any information in the Closing Estoppels is not accurate as of the date
of the Master Estoppel, then such Master Estoppel shall include a schedule of
exceptions to the accuracy of the Closing Estoppels, and (B) Borrower covenants
that commencing immediately, Borrower shall use commercially reasonable efforts
to provide to Lender an executed tenant estoppel letter, which shall be in form
and substance satisfactory to Lender, from (a) each Anchor Tenant, (b) each
Tenant paying base rent in an amount equal to or exceeding five percent (5%) of
the Operating Income from the applicable Collateral Property occupied by such
Tenant and (c) disregarding the area leased by those Tenants described in
clauses (a) and (b), Tenants of not less than seventy-five percent (75%) of the
remaining gross leasable area of each Collateral Property. In the event that
Borrower and WALP are required to provide the Lender a Master Estoppel pursuant
to subsection (A) of this Section 6.21, WALP agrees to execute simultaneously
with the execution of the Master Estoppel a limited recourse guaranty for the
benefit of Lender guaranteeing that, in the event that any of the information
provided in the Master Estoppel is materially false or misleading at the time
the Master Estoppel is provided to Lender, WALP shall indemnify and hold Lender
harmless from any and all losses incurred by Lender in connection with such
misrepresentations made by WALP. To the extent tenant estoppel letters are
subsequently delivered to Lender in connection with a Secondary Market
Transaction as set forth in subsection (B) hereof, WALP and Borrower shall be
released from the Master Estoppel limited recourse guaranty.

    6.22  Environmental Compliance.  Within one hundred and twenty (120) days of
the Closing Date, Borrower shall complete the environmental post closing
obligations set forth on Schedule 7 hereto.

    6.23  Mobil Indemnification.  Borrower agrees to use its good faith and
commercially reasonable efforts to obtain an Indemnification and Hold Harmless
Agreement from Mobil Oil Corporation (now ExxonMobil Corporation) which
indemnifies and holds Borrower harmless in connection with any and all
contamination affecting the Enfield Property and emanating from the adjacent
property owned by Mobil Oil Corporation.

    6.24  Sears Indemnification.  Borrower agrees to use its good faith and
commercially reasonable efforts to obtain an Indemnification and Hold Harmless
Agreement from Sears, Roebuck and Co. which indemnifies and holds Borrower
harmless in connection with any environmental condition related to or associated
with the hydraulic lifts located at the property known as the Westfield
Shoppingtown Northwest Plaza and/or the Crestwood Property.

73

--------------------------------------------------------------------------------

VII NEGATIVE COVENANTS

    From the date hereof until payment and performance in full of all
obligations of Borrower under the Loan Documents or the earlier release of the
Liens of all Mortgages encumbering the Collateral Properties in accordance with
the terms of this Agreement and the other Loan Documents, each Borrower
covenants and agrees with Lender that it will not do, directly or indirectly,
any of the following:

    7.1  Management Agreement.  Without Lender's prior consent: (i) surrender,
terminate, cancel, extend or renew the Management Agreement (other than an
extension or renewal on the same terms as the expiring Management Agreement,
with only such modifications as do not require consent of Lender or any
Applicable Rating Agency hereunder) or otherwise replace the Manager or enter
into any other management agreement (except pursuant to terms and provisions of
the Manager's Consent and Subordination of Management Agreement with respect to
the Management Agreement); (ii) reduce or consent to the reduction of the term
of the Management Agreement; (iii) increase or consent to the increase of the
amount of any charges under the Management Agreement; (iv) otherwise modify,
change, supplement, alter or amend in any material respect, or waive or release
in any material respect any of its rights and remedies under, the Management
Agreement; or (v) suffer or permit the occurrence and continuance of a default
beyond any applicable cure period under the Management Agreement (or any
successor management agreement) if such default permits the Manager to terminate
the Management Agreement (or such successor management agreement);

    7.2  Liens.  Without Lender's prior consent, create, incur, assume, permit
or suffer to exist any mechanic's, materialmen's or other Lien (other than an
inchoate mechanic's lien the amount of which is not yet due and payable) on any
portion of its Collateral Property or legal or beneficial ownership interest in
such Borrower, except Permitted Encumbrances, unless such Lien is bonded or
discharged within thirty (30) days after such Borrower first receives notice of
such Lien; provided, however, that the existence of liens resulting from
mechanics or materialmen hired by a Tenant shall not constitute a Default or
Event of Default hereunder so long as the applicable Borrower is diligently
taking all commercially reasonable action to enforce the obligation of such
Tenant to cause such lien to be removed;

    7.3  Dissolution.  Dissolve, terminate, liquidate, merge with or consolidate
into another Person;

    7.4  Change In Business or Operation of Property.  Enter into any line of
business other than the ownership and operation of its Collateral Property, or
make any material change in the scope or nature of its business objectives,
purposes or operations, or undertake or participate in activities other than the
continuance of its present business or otherwise cease to operate its Collateral
Property as a retail property or terminate such business for any reason
whatsoever (other than temporary cessation in connection with renovations to its
Collateral Property);

    7.5  Debt Cancellation.  Cancel or otherwise forgive or release any claim or
debt owed to such Borrower by any Person, except in the ordinary course of such
Borrower's business in its reasonable judgment and in a manner consistent with
the operation of first class retail properties;

    7.6  Assets.  Purchase or own any property other than its Collateral
Property and other property intended to be subject to the lien of a Mortgage;

    7.7  Transfers.  Without the prior written consent of Lender which will not
be unreasonably withheld or delayed, neither Borrower nor any other Person
having an ownership or beneficial interest, direct or indirect, in Borrower or
the general partner or managing member of Borrower shall (a) directly or
indirectly sell, transfer, convey, mortgage, pledge, or assign any Collateral
Property, any part thereof or any interest therein (including any ownership
interest in Borrower or such general partner or managing member (a "Transfer"),
(b) further encumber, alienate, grant a Lien or grant any other interest in any
Collateral Property or any part thereof (including any ownership interest in

74

--------------------------------------------------------------------------------

Borrower and such general partner or managing member), whether voluntarily or
involuntarily or (c) enter into any easement or other agreement granting rights
in or restricting the use or development of any Collateral Property which may
have a material adverse effect on the Collateral Property.

    (a) Notwithstanding the foregoing prohibition on Transfers, the Lender shall
grant a consent to the Transfer by Borrower of its interests in all of the
Collateral Pool and the assumption of the Loan by the transferee upon reasonable
satisfaction of the following conditions:

     (i) No Event of Default shall have occurred or be continuing;

    (ii) Borrower shall deliver to Lender any documents reasonably required by
Lender to evidence the assumption of this Agreement, the Note, the Mortgages and
the other Loan Documents by the proposed transferee, subject to the provisions
of Section 11.1 of this Agreement;

    (iii) Borrower shall pay all of Lender's reasonable costs and expenses
incurred in connection with the Lender's consent and approval of the Transfer in
accordance with Section 6.15;

    (iv) Borrower shall deliver to Lender a Rating Comfort Letter;

    (v) Borrower shall deliver a non-consolidation opinion with regard to the
proposed transferee and its partners or members, as the case may be, in form and
substance reasonably satisfactory to Lender;

    (vi) The proposed transferee must be a Special Purpose Entity and comply
with the representations and covenants contained in Sections 5.1.1 and 5.1.39 of
this Agreement;

   (vii) Such other conditions as Lender shall determine in its reasonable
discretion to be in the interest of Lender, including, without limitation,
Lender's approval of the creditworthiness, reputation and qualifications of the
proposed transferee with respect to the Loan and the Collateral Property; and

   (viii) Lender shall not be required to demonstrate any actual impairment of
its security or any increased risk of default hereunder in order to declare the
Debt immediately due and payable upon Borrower's Transfer of any Collateral
Property or any part thereof (including any individual Collateral Property)
without Lender's consent. This provision shall apply to every Transfer of any
Collateral Property regardless of whether voluntary or not, or whether or not
Lender has consented to any previous Transfer of any Collateral Property.

    (b) Provided no Event of Default has occurred and is continuing under this
Agreement or the other Loan Documents and provided that the terms and provisions
of Section 7.7(d) below are satisfied, the prior written consent of the Lender
shall not be required for the following Transfers (provided that such transfer
is not a pledge of a direct interest in Borrower or a Borrower Representative)
and further provided that any reasonable costs and expenses incurred by the
Lender in reviewing any such proposed Transfer shall be paid by Borrower
regardless of whether such consent or approval is given by Lender:

     (i) Any Transfer of any interest in any Borrower to Affiliates of such
Borrower and Borrower's partners or members;

    (ii) Any Transfer of interests in any of any Borrower's partners or members
to Affiliates of such Borrower and Borrower's partners or members;

    (iii) Any Transfer by devise or descent or by operation of law upon the
death of a partner of any Borrower; or

75

--------------------------------------------------------------------------------

    (iv) Any Transfers of limited partnership or membership interests in any
Borrower up to an aggregate of fifty percent (50%) of such interests; provided,
however that;

    (A) Lender must receive at least sixty (60) days prior written notice of any
proposed Transfer pursuant to this subsection;

    (B) Westfield America Limited Partnership or an approved general partner
(collectively, "WALP") must retain at least fifty percent (50%) ownership
interest in the applicable Borrower and Westfield America, Inc. ("WEA") must,
following any such Transfer, retain control of the applicable Borrower and the
day to day operations of the applicable Collateral Property; and

    (C) Lender shall have received evidence satisfactory to it that the Borrower
and its partners or members, as the case may be, following such transfer, remain
Special Purpose Entities in accordance with the standards of the Applicable
Rating Agencies.

    (c) Notwithstanding the foregoing restrictions on Transfers and provided
that the terms and provisions of Section 7.7(d) are satisfied, nothing contained
in this Agreement or the other Loan Documents shall in any way restrict or
prohibit, nor shall any notice to Lender or consent of Lender be required in
connection with, (i) the transfer or issuance of any securities or interests in
WEA or any entity owning an interest in WEA, (ii) the merger or consolidation of
WEA or any entity owning an interest in WEA, (iii) the transfer or issuance of
any securities or interests in WALP or (iv) the merger or consolidation of WALP.
With respect to the events set forth in subsections (i)-(iv) hereof, to the
extent that such transfers, issuance of securities or interests, merger or
consolidation with respect to WEA or WALP result in a change of ownership or
control in WEA or WALP, Borrower must thereafter be owned and controlled by an
entity that provides the same expertise as WEA or WALP in conducting business of
the nature currently conducted by WEA or WALP, as applicable. Prior to
completing any action with respect to WEA or WALP pursuant to subsections (i),
(ii), (iii) or (iv) hereof that will result in a change in Control (under both
clauses (i) and (ii) of the definition of "Control") of WEA or WALP, Borrower
must deliver to Lender a Rating Comfort Letter and a non-consolidation opinion
with regard to the proposed transferee and its partners or members, as the case
may be, in form and substance reasonably satisfactory to Lender.

    (d) Notwithstanding anything to the contrary contained in this Section 7.7,
(i) in any instance where a Transfer or a series of Transfers, taking into
account all prior Transfers pursuant to this Section 7.7, shall result in the
proposed transferee, together with all or any Affiliates and/or family members
thereof, owning in the aggregate (directly or indirectly) more than forty-nine
percent (49%) of the economic and beneficial interests in any Borrower unless
prior to such Transfer such proposed transferee, together with all or any
Affiliates and/or family members thereof, already owns in the aggregate
(directly or indirectly) more than forty-nine percent (49%) of such interests in
such Borrower, such Transfer shall be conditioned upon the receipt of Lender of
(X) evidence reasonably satisfactory to it (which shall include a legal
non-consolidation opinion reasonably acceptable to Lender) that the single
purpose nature and bankruptcy remoteness of such Borrower following such
Transfer or Transfers will be the same as before and (Y) a Rating Comfort Letter
and (ii) at all times after a Transfer or a series of Transfers, taking into
account all prior Transfers pursuant to this Section 7.7, Westfield Holding
Limited ("WHL") and/or Westfield America Trust ("WAT") shall directly or
indirectly own not less than a twenty-five percent (25%) beneficial interest in
each Borrower and possess the power to direct or cause the direction of the
management policies of each Borrower, through the ownership of voting
securities, by contract or otherwise; provided, however, if a Transfer does not
satisfy this Section 7.7(d)(ii), such Transfer shall be conditioned upon
(i) each Borrower being thereafter directly and/or indirectly controlled by an
entity that provides the same expertise as WEA in conducting business of the
nature currently

76

--------------------------------------------------------------------------------

conducted by WEA, (ii) Borrower delivering to Lender a Rating Comfort Letter
with regard to the proposed Transfer and (iii) Borrower delivering to Lender a
non-consolidation opinion with regard to the proposed transferee and its
partners or members, as the case may be, in form and substance reasonably
satisfactory to Lender.

    (e) In accordance with the provisions of the entity documents of each
Borrower, in no event shall the provisions of this Section 7.7 be amended or
modified in any manner until such time as the Borrower has obtained a Rating
Comfort Letter.

    7.8  Debt.  Create, incur or assume any indebtedness other than (i) the
Debt, (ii) Taxes, Insurance Premiums, Approved Replacement Expenses and Approved
Leasing Expenses and (iii) other trade debt incurred in the ordinary course of
business relating to the ownership and operation of its Collateral Property
which other trade debt does not exceed, at any time, a maximum aggregate amount
of $1,000,000.00 for each Collateral Property and such trade debt is paid within
sixty (60) days of the date incurred (other than amounts being disputed in good
faith);

    7.9  Assignment of Rights.  Without Lender's prior consent, attempt to
(i) assign such Borrower's rights or interest under any Loan Document in
contravention of any Loan Document or (ii) if such Borrower's Collateral
Property is affected by a Ground Lease, surrender, terminate, cancel, modify or
amend such Ground Lease;

    7.10  Principal Place of Business.  Change its principal place of business
without first giving Lender thirty (30) days' prior written notice;

    7.11  Corporate Organization.  Make any change, amendment or modification to
the organizational documents of such Borrower, or take any other action, if such
change, amendment, modification or action could result in (x) such Borrower not
being a Special Purpose Entity or (y) the term of any Borrower or Borrower
Representative being shortened; or

    7.12  ERISA.  

    (a) Borrower shall not engage in any transaction which would cause any
obligation, or action taken or to be taken, hereunder (or the exercise by Lender
of any of its rights under the Note, this Agreement or the other Loan Documents)
to be a non-exempt (under a statutory or administrative class exemption)
prohibited transaction under ERISA.

    (b) Borrower further covenants and agrees to deliver to Lender such
certifications or other evidence from time to time throughout the term of the
Loan, as requested by Lender in its sole discretion, that (A) Borrower is not
and does not maintain an "employee benefit plan" as defined in Section 3(3) of
ERISA, which is subject to Title I of ERISA, or a "governmental plan" within the
meaning of Section 3(3) of ERISA; (B) Borrower is not subject to state statutes
regulating investments and fiduciary obligations with respect to governmental
plans; and (C) one or more of the following circumstances is true:

     (i) Equity interests in Borrower are publicly offered securities, within
the meaning of 29 C.F.R. § 2510.3-101(b)(2);

    (ii) Less than twenty-five percent (25%) of each outstanding class of equity
interests in Borrower are held by "benefit plan investors" within the meaning of
29 C.F.R. § 2510.3-101(f)(2); or

    (iii) Borrower qualifies as an "operating company" or a "real estate
operating company" within the meaning of 29 C.F.R. § 2510.3-101(c) or (e).

77

--------------------------------------------------------------------------------



    7.13  No Joint Assessment.  No Borrower shall suffer, permit or initiate the
joint assessment of any Collateral Property with (a) any other real property
constituting a tax lot separate from such Collateral Property, or (b) any
portion of such Collateral Property which may be deemed to constitute personal
property, or any other procedure whereby the Lien of any taxes which may be
levied against such personal property shall be assessed or levied or charged to
such Collateral Property.

    7.14  Affiliate Transactions.  No Borrower shall enter into, or be a party
to, any transaction with an Affiliate of any Borrower or any of the partners of
any Borrower except in the ordinary course of business and on terms which are
fully disclosed to Lender in advance and are no less favorable to such Borrower
or such Affiliate than would be obtained in a comparable arm's-length
transaction with an unrelated third party. Lender hereby acknowledges that it
has received and reviewed and approved the Master Development Framework
Agreement by and between WEA and Westfield Corporation, Inc., a Delaware
corporation, dated as of July 1, 1996 and amended on May 21, 1997 and the
Management Agreement.

VIII Insurance

    8.1.1  Coverage.  Each Borrower, at its sole cost, for the mutual benefit of
such Borrower and Lender, shall obtain and maintain during the Term the
following policies of insurance with respect to the Collateral Property owned by
such Borrower:

    (a) Casualty insurance against loss or damage by fire, lightning and such
other perils as are included in a standard "special form" policy (formerly known
as an "all-risk" endorsement policy), and against loss or damage by all other
risks and hazards covered by a standard extended coverage insurance policy
including, without limitation, riot and civil commotion, vandalism, malicious
mischief, burglary and theft in an amount equal to the greatest of (A) the then
full replacement cost of the Collateral Pool, without deduction for physical
depreciation and (B) such amount that the insurer would not deem Borrower a
co-insurer under said policies. The policies of insurance required under this
Section 8.1.1(a) shall contain a "Replacement Cost" endorsement with a waiver of
depreciation and an "Agreed Amount" or "No Coinsurance" endorsement and shall
have a deductible no greater than $25,000.00.

    (b) Commercial General Liability insurance, including a broad form
comprehensive general liability endorsement and coverages for broad form
property damage, contractual damages and personal injuries (including death
resulting therefrom) and containing minimum limits per occurrence of
$1,000,000.00 and $2,000,000.00 in the aggregate for any policy year. In
addition, at least $50,000,000 excess and/or umbrella liability insurance shall
be obtained and maintained for any and all claims, including all legal liability
imposed upon Borrower and all court costs and attorneys' fees incurred in
connection with the ownership, operation and maintenance of the Collateral
Property.

    (c) Rental loss and/or business interruption insurance in an amount equal to
the greater of (A) estimated Rents from the operations of the Collateral
Property for the actual time period required to complete any Restoration with a
twelve (12) month extended period of indemnity or (B) the projected operating
expenses (including debt service) for the maintenance and operation of the
Collateral Property for the actual time period required to complete any
Restoration with a twelve (12) month extended period of indemnity. The amount of
such rental loss and/or business interruption insurance shall be increased from
time to time during the Term as and when new Leases and renewal Leases are
entered into and the Rents increase or the estimate of (or the actual) operating
expenses for the Collateral Property, as may be applicable, increases.

    (d) Insurance against loss or damage from (A) leakage of sprinkler systems
and (B) explosion of steam boilers, air conditioning equipment, high pressure
piping, machinery and equipment,

78

--------------------------------------------------------------------------------

pressure vessels or similar apparatus now or hereafter installed in the
Improvements (without exclusion for explosions), in an amount at least equal to
$2,000,000.00.

    (e) If Borrower has employees, worker's compensation insurance with respect
to any employees of such Borrower, as required by any Legal Requirement.

    (f)  Flood insurance if any part of a Collateral Property is located in an
area identified by the Federal Emergency Management Agency as an area having
special flood hazards in an amount at least equal to $50,000,000.00 or such
lesser amount as agreed to by Lender in writing.

    (g) During any period of repair or restoration, builder's "all risk"
insurance in an amount equal to not less than $200,000,000.00 against such risks
(including, without limitation, fire and extended coverage and collapse of the
Improvements to agreed limits) as Lender may request, in form and substance
acceptable to Lender.

    (h) If the Collateral Property is or ever becomes non-conforming with
respect to zoning, ordinance or law coverage to compensate for loss of value or
property resulting from operation of law and the cost of demolition and the
increased cost of construction in amounts as reasonably requested by Lender.

    (i)  Such other insurance (including earthquake insurance and windstorm
insurance) as may from time to time be reasonably required by Lender in order to
protect its interests and as is otherwise commercially reasonable.

    8.1.2  Policies.  

    All policies of insurance (the "Policies") required pursuant to
Section 8.1.1: (i) shall be issued by companies licensed to do business in the
State where the Collateral Property is located, with a financial strength and
claims paying ability rating of at least A:VII from A.M. Best Company and "AA"
or better by S&P; (ii) shall, with respect to all property insurance policies,
name Lender and its successors and/or assigns as their interest may appear as
the mortgagee; (iii) shall, with respect to all property insurance policies and
rental loss and/or business interruption insurance policies, contain a Standard
Lender Clause and a Lender's Loss Payable Endorsement, or their equivalents,
naming Lender as the person to which all payments made by such insurance company
shall be paid; (iv) shall, with respect to all liability policies, name Lender
and its successors and/or assigns as an additional insured; (v) shall contain a
waiver of subrogation against Lender; (vi) shall contain such provisions as
Lender deems reasonably necessary or desirable to protect its interest
including, without limitation, endorsements providing that neither the
applicable Borrower, Lender nor any other party shall be a co-insurer under said
Policies and that Lender shall receive at least thirty (30) days prior written
notice of any modification, reduction or cancellation; and (vii) shall be
reasonably satisfactory in form and substance to Lender and shall be approved by
Lender as to amounts, form, risk coverage, deductibles, loss payees and
insureds. The insurance coverages required pursuant to Section 8.1.1 may be
provided pursuant to one or more Policies that are blanket Policies in an amount
as required pursuant to Section 8.1.1(a), provided that any such blanket Policy
shall provide the same protection as would a separate Policy insuring only the
Collateral Pool in accordance with the terms and provisions of Section 8.1.1 and
is otherwise in form and substance reasonably satisfactory to Lender. Lender
hereby acknowledges and agrees that the blanket Policies delivered to Lender on
the Closing Date are acceptable to Lender and satisfy the requirements of
Section 8.1.1. Lender and Borrower agree that, if the financial strength or
claims paying ability rating of any of the companies issuing the Policies
delivered to Lender on the Closing Date (the "Original Insurance Companies")
shall be downgraded to a rating of "AA-" by S&P, Borrower shall not be obligated
to immediately deliver Polices from a company having a rating of "AA" or better
by S&P but shall be permitted to deliver such Policies from a company having a
rating of "AA" or better by S&P upon the expiration of such Policies relating to
the

79

--------------------------------------------------------------------------------

Collateral Property; provided, however, that, if the financial strength or
claims paying ability rating of any of the Original Insurance Companies shall be
downgraded to a rating below "AA-" by S&P, Borrower shall (i) to the extent
Lender determines, in its sole discretion, such coverage is available either
(A) replace such Policies with Policies issued by a company having a rating of
"AA-" or better by S&P or (B) obtain a "cut through" endorsement that has the
effect of raising the rating of such Original Insurance Company to a rating of
"AA-" or better by S&P (provided in the event Borrower obtains a "cut through"
endorsement Borrower shall deliver to Lender a Rating Comfort Letter) and
(ii) upon the expiration of any such replacement Policies or Policies with
respect to which a "cut-through" endorsement has been issued, replace such
Policies with Policies reasonably acceptable in form and substance to Lender
issued by insurer reasonably acceptable to Lender. Certificates of insurance,
and if required by Lender or Servicer, certified copies of Policies shall be
delivered to Lender, c/o UBS Warburg Real Estate Investments Inc., 1285 Avenue
of the Americas, 11th Floor, New York, New York 10019, Attn: Robert Pettinato,
Director, within thirty (30) days after the effective date thereof. Borrower
shall pay the premiums for such Policies (the "Insurance Premiums") as the same
become due and payable and shall furnish to Lender evidence of the renewal of
each of the Policies with receipts for the payment of the Insurance Premiums or
other evidence of such payment reasonably satisfactory to Lender (provided,
however, that Borrower shall not be required to furnish such evidence of payment
to Lender in the event that such Insurance Premiums have been paid by Lender).
Within thirty (30) days after request by Lender, each Borrower shall obtain such
increases in the amounts of coverage required hereunder as may be reasonably
requested by Lender, taking into consideration changes in the value of money
over time, changes in liability laws, and changes in prudent customs and
practices, and to the extent such coverage is commercially available.

   8.2 Casualty. 

   8.2.1 Notice; Restoration. If any Collateral Property is damaged or
destroyed, in whole or in part, by fire or other casualty (a "Casualty"),
Borrower shall give prompt notice thereof to Lender. Following the occurrence of
a Casualty, the Borrower that owns such Collateral Property, regardless of
whether insurance proceeds are available, shall promptly proceed to restore,
repair, replace or rebuild such Collateral Property in accordance with Legal
Requirements to be of at least equal value and of substantially the same
character as prior to such damage or destruction.

   8.2.2 Settlement of Proceeds. In the event of a Casualty covered by any of
the Policies (an "Insured Casualty") where the loss does not exceed $4,000,000,
the applicable Borrower may settle and adjust any claim without the consent of
Lender; provided such adjustment is carried out in a competent and timely
manner; and such Borrower is hereby authorized to collect and receipt for the
insurance proceeds (the "Proceeds"). In the event of an Insured Casualty where
the loss equals or exceeds $4,000,000, Lender may settle and adjust any claim
without the consent of any Borrower and agree with the insurer(s) on the amount
to be paid on the loss, and the Proceeds shall be due and payable solely to
Lender and held by Lender in the Casualty/Condemnation Fund and disbursed in
accordance with Section 8.4. The reasonable, actual out-of-pocket expenses
incurred by Lender in the adjustment and collection of the Proceeds shall become
part of the Debt and shall be reimbursed by the applicable Borrower to Lender
upon demand.

   8.3 Condemnation. 

   8.3.1 Notice; Restoration. Borrower shall promptly give Lender notice of the
actual or threatened commencement of any condemnation or eminent domain
proceeding affecting any Collateral Property (a "Condemnation") and shall
deliver to Lender copies of any and all papers served in connection with such
Condemnation. Following the occurrence of a Condemnation, the applicable
Borrower, regardless of whether an Award is available, shall promptly proceed to
restore, repair, replace or rebuild such Collateral Property in accordance with
all Legal Requirements to the extent practicable to be of at least equal value
and of substantially the same character as prior to such Condemnation.

80

--------------------------------------------------------------------------------

   8.3.2 Collection of Award. Lender is hereby irrevocably appointed as each
Borrower's attorney-in-fact, coupled with an interest, with exclusive power to
collect, receive and retain any award or payment in respect of a Condemnation
(an "Award") in excess of $3,000,000 and to make any compromise or settlement in
connection with such Condemnation. Notwithstanding any Condemnation (or any
transfer made in lieu of or in anticipation of such Condemnation), Borrower
shall continue to pay the Debt at the time and in the manner provided for in the
Loan Documents, and the Debt shall not be reduced unless and until any Award
shall have been actually received and applied by Lender to expenses of
collecting the Award and to discharge of the Debt. Lender shall not be limited
to the interest paid on the Award by the condemning authority but shall be
entitled to receive out of the Award interest at the Interest Rate. If a
Collateral Property that is the subject of a Condemnation is sold, through
foreclosure or otherwise, prior to the receipt by Lender of such Award, Lender
shall have the right, whether or not a deficiency judgment on the related Note
shall be recoverable or shall have been sought, recovered or denied, to receive
all or a portion of the Award sufficient to pay the Debt. Each Borrower shall
cause any Award that is payable to such Borrower to be paid directly to Lender.
Lender shall hold such Award in the Casualty/Condemnation Fund and disburse such
Award in accordance with the terms of Section 8.4.

   8.4 Application of Proceeds or Award. 

   8.4.1 Application to Restoration. In the event of an Insured Casualty or
Condemnation with respect to any Collateral Property where (i) the loss is in an
aggregate amount less than 25% of the Allocated Loan Amount with respect to such
Collateral Property, (ii) in the reasonable judgment of Lender, such Collateral
Property can be restored within six (6) months, and prior to the Maturity Date
and the expiration of the business interruption insurance with respect thereto,
to an economic unit not less valuable and not less useful than the same was
prior to the Insured Casualty or Condemnation, and after such restoration will,
together with the other Collateral Properties, adequately secure the unpaid
principal, and (iii) no Event of Default shall have occurred and be then
continuing, then the Proceeds or the Award, as the case may be (after
reimbursement of any expenses incurred by Lender), shall be applied to reimburse
the applicable Borrower for the cost of restoring, repairing, replacing or
rebuilding such Collateral Property (the "Restoration"), in the manner set forth
herein. The applicable Borrower shall commence and diligently prosecute such
Restoration; provided that (x) such Borrower shall pay (and if required by
Lender, such Borrower shall deposit with Lender in advance) all costs of such
Restoration in excess of the net amount of the Proceeds or the Award made
available pursuant to the terms hereof; and (y) Lender shall have received
evidence reasonably satisfactory to it that during the period of the
Restoration, the Rents (including all Proceeds from the business interruption
insurance required pursuant to Section 8.1.1) from such Collateral Property,
together with the Rents from the other Collateral Properties, will be sufficient
to satisfy all of Borrower's Obligations.

   8.4.2 Application to Debt. Except as provided in Section 8.4.1, the Proceeds
and any Award in excess of $2,000,000 may, at the option of Lender in its sole
discretion, be applied to the payment of the Debt as set forth in Section 3.2.2,
or applied to reimburse the applicable Borrower for the cost of any Restoration,
in the manner set forth in Section 8.4.3. Any such application to the prepayment
of the Loan shall be without any prepayment consideration or penalty, unless the
Debt or any portion thereof is accelerated prior to, or within one year after,
the date the Proceeds are received from the insurance company or the Award is
received from the condemning authority, as the case may be, in which event the
Borrower shall pay to Lender an additional amount equal to the Yield Maintenance
Premium, if any, that may be required with respect to the amount of the Proceeds
or Award applied to the Debt.

81

--------------------------------------------------------------------------------



    8.4.3  Procedure for Application to Restoration.  If a Borrower is entitled
to reimbursement out of the Proceeds or an Award held by Lender, such Proceeds
or Award shall be disbursed from time to time from the Casualty/Condemnation
Fund upon Lender being furnished with (i) evidence satisfactory to it of the
estimated cost of completion of the Restoration, (ii) sufficient funds or, at
Lender's option, assurances satisfactory to Lender that such funds are
available, in addition to the Proceeds or Award, to complete the proposed
Restoration, (iii) such architect's certificates, waivers of lien, title
insurance endorsements, bonds, plats of survey and such other evidences of cost,
payment and performance as Lender may reasonably require and approve, and
(iv) all plans and specifications for such Restoration, such plans and
specifications to be approved by Lender prior to commencement of any work. No
payment made prior to the final completion of the Restoration shall exceed
ninety percent (90%) of the value of the work performed from time to time; funds
other than the Proceeds or Award shall be disbursed prior to disbursement of
such Proceeds or Award; and at all times, the undisbursed balance of such
Proceeds or Award remaining in the hands of Lender, together with funds
deposited for that purpose or irrevocably committed to the satisfaction of
Lender by or on behalf of the applicable Borrower for that purpose, shall be at
least sufficient in the reasonable judgment of Lender to pay for the cost of
completion of the Restoration, free and clear of all Liens or claims for Lien.
Any surplus that remains out of the Proceeds held by Lender after payment of
such costs of Restoration shall be paid to the applicable Borrower. Any surplus
that remains out of the Award received by Lender after payment of such costs of
Restoration shall, in the sole and absolute discretion of Lender, be retained by
Lender and applied to payment of the Debt or returned to the applicable
Borrower.

    8.4.4  Ground Lease; Anchor Lease; REA.  If Lender shall have the right or
option hereunder to apply Proceeds or an Award to payment of the Debt, but under
any controlling provision in any Ground Lease, Lease to an Anchor Tenant or REA
such Proceeds or Awards are required to be applied to Restoration of a
Collateral Property, then, notwithstanding anything to the contrary in this
Article VIII, such Proceeds or Award shall be applied to Restoration in
accordance with such Ground Lease, Lease to an Anchor Tenant or REA, subject to
such conditions and procedures as Lender may impose which are not inconsistent
with the terms of such Ground Lease, Lease to an Anchor Tenant or REA.

IX  DEFAULTS

    9.1  Events of Default.  An "Event of Default" shall exist with respect to
the Loan upon the occurrence of any of the following events:

    (a) any portion of the Debt is not paid when due;

    (b) Borrower shall fail to pay when due any deposit into any Fund and/or
into the LC Replacement Collateral Account;

    (c) any of the Taxes applicable to any Collateral Property are not paid when
due (other than Taxes for which funds have been deposited with Lender pursuant
to Section 4.3), subject to Borrower's right to contest Taxes applicable to its
Collateral Property in accordance with Section 6.2;

    (d) the Policies with respect to any Collateral Property are not delivered
to Lender within ninety (90) days after their respective applicable effective
dates or within ten days after written demand from Lender, whichever is later,
or such Policies are not kept in full force and effect;

    (e) a Transfer other than a Transfer permitted pursuant to Section 7.7
occurs with respect to any Collateral Property, any interest in any Borrower or
an interest in any Borrower Representative of any Borrower;

    (f)  any representation or warranty made by any Borrower or in any Loan
Document, or in any report, certificate, financial statement or other
instrument, agreement or document furnished by any

82

--------------------------------------------------------------------------------

Borrower in connection with any Loan Document, shall be false or misleading in
any material respect as of the date the representation or warranty was made;

    (g) any Borrower or any Borrower's Borrower Representative shall make an
assignment for the benefit of creditors, or shall generally not be paying its
debts as they become due;

    (h) a receiver, liquidator or trustee shall be appointed for any Borrower or
such Borrower's Borrower Representative, or any Borrower or such Borrower's
Borrower Representative shall be adjudicated a bankrupt or insolvent; or any
petition for bankruptcy, reorganization or arrangement pursuant to federal
bankruptcy law, or any similar federal or state law, shall be filed by or
against, consented to, or acquiesced in by, any Borrower or such Borrower's
Borrower Representative, as the case may be; or any proceeding for the
dissolution or liquidation of any Borrower or such Borrower's Borrower
Representative shall be instituted; provided, however, if such appointment,
adjudication, petition or proceeding was involuntary and not consented to by
such Borrower or such Borrower's Borrower Representative, as the case may be,
only upon the same not being discharged, stayed or dismissed within sixty
(60) days;

    (i)  any Borrower breaches any negative covenant contained in Sections 7.3,
7.4, 7.6 or 7.11 or any affirmative covenant contained in Section 6.14;

    (j)  any Borrower shall be in default under any other mortgage or security
agreement covering any part of the Collateral Property owned by such Borrower
whether it be superior or junior in Lien to a Mortgage, and such default shall
continue after the expiration of any applicable notice and grace period provided
therein;

    (k) except as permitted hereunder, any Borrower shall commence any
alteration, improvement, demolition or removal of any of the Improvements
constituting part of such Borrower's Collateral Property without the prior
consent of Lender;

    (l)  an Event of Default as defined or described in any other Loan Document
occurs; or any other event shall occur or condition shall exist, if the effect
of such event or condition is to accelerate or to permit Lender to accelerate
the maturity of the Debt;

    (m) any Borrower shall be in default under any term, covenant or provision
set forth herein or in any other Loan Document which specifically contains a
notice requirement or grace period and such notice has been given and such grace
period has expired;

    (n) any of the assumptions contained in the Non-Consolidation Opinion or an
Additional Non-Consolidation Opinion were not true and correct as of the date of
such opinion or thereafter became untrue or incorrect and such Borrower fails to
deliver to Lender, within twenty (20) days after such Borrower first become
aware that any such assumption is not true or is incorrect, a new substantive
non-consolidation opinion from the same counsel (or other counsel acceptable to
Lender and the Applicable Rating Agencies) which omits all such untrue or
incorrect assumptions and is otherwise in the same form as the Non-Consolidation
Opinion or the Additional Non-Consolidation Opinion, as applicable (other than
for changes approved by Lender and the Applicable Rating Agencies);

    (o) Intentionally Deleted;

    (p) any Borrower shall fail to pay when due any rent, additional rent or
other charge payable under any Ground Lease (which term, for purposes of this
paragraph (p) shall mean any Ground Lease affecting such Borrower's Collateral
Property or any portion thereof); or any Borrower shall default in the
observance or performance of any other term, covenant or condition of any Ground
Lease and such default is not cured within twenty (20) days prior to the
expiration of any applicable grace period provided therein; or any event shall
occur that would cause any Ground Lease to terminate without notice or action by
the landlord thereunder or would entitle such landlord to terminate any Ground

83

--------------------------------------------------------------------------------

Lease and the term thereof by giving notice to such Borrower; or any Ground
Lease shall be surrendered, terminated or canceled for any reason or under any
circumstance whatsoever; or any term of any Ground Lease shall be modified or
supplemented without Lender's consent; or any Borrower shall fail, within ten
(10) Business Days after demand by Lender, to exercise its option to renew or
extend the term of any Ground Lease or shall fail or neglect to pursue
diligently all actions necessary to exercise such renewal rights pursuant to
such Ground Lease;

    (q) any Borrower shall permit any event to occur that would cause any REA to
terminate without notice or action by any party thereto or would entitle any
party to terminate any REA and the term thereof by giving notice to such
Borrower; or any REA shall be surrendered, terminated or canceled for any reason
or under any circumstance whatsoever; or any term of any REA shall be modified
or supplemented without Lender's consent except as otherwise permitted by this
Agreement; or any Borrower shall fail, within ten (10) Business Days after
demand by Lender, to exercise its option to renew or extend the term of any REA
or shall fail or neglect to pursue diligently all actions necessary to exercise
such renewal rights pursuant to such REA; or

    (r) any Borrower shall continue to be in Default under any of the other
terms, covenants or conditions of this Agreement or any other Loan Document not
specified in this Section 9.1, for ten (10) days after notice to such Borrower
from Lender, in the case of any Default which can be cured by the payment of a
sum of money, or for thirty (30) days after notice from Lender in the case of
any other Default; provided, however, that if such non-monetary Default is
susceptible of cure but cannot reasonably be cured within such 30-day period,
and such Borrower shall have commenced to cure such Default within such 30-day
period and thereafter diligently and expeditiously proceeds to cure the same,
such 30-day period shall be extended for an additional period of time as is
reasonably necessary for such Borrower in the exercise of due diligence to cure
such Default, such additional period not to exceed 90 days.

    9.2  Remedies.  

    9.2.1  Acceleration.  Upon the occurrence of an Event of Default with
respect to the Loan (other than an Event of Default described in paragraph (g)
or (h) of Section 9.1) and at any time and from time to time thereafter, in
addition to any other rights or remedies available to it pursuant to the Loan
Documents or at law or in equity, Lender may take such action, without notice or
demand, that Lender deems advisable to protect and enforce its rights against
Borrower and in and to any and all Collateral Properties and any and all Ground
Leases to which any Borrower is a party, and upon any Event of Default described
in paragraph (g) or (h) of Section 9.1, the Debt (including unpaid interest,
Default Rate interest, Late Payment Charges, Yield Maintenance Premium and any
other amounts owing by Borrower) shall immediately and automatically become due
and payable, without notice or demand, and Borrower hereby expressly waives any
such notice or demand, anything contained in any Loan Document to the contrary
notwithstanding.

    9.2.2  Remedies Cumulative.  Upon the occurrence of an Event of Default, all
or any one or more of the rights, powers, privileges and other remedies
available to Lender against Borrower under the Loan Documents or at law or in
equity may be exercised by Lender at any time and from time to time, whether or
not all or any of the Debt shall be declared due and payable, and whether or not
Lender shall have commenced any foreclosure proceeding or other action for the
enforcement of its rights and remedies under any of the Loan Documents. Any such
actions taken by Lender shall be cumulative and concurrent and may be pursued
independently, singly, successively, together or otherwise, at such time and in
such order as Lender may determine in its sole discretion, to the fullest extent
permitted by law, without impairing or otherwise affecting the other rights and
remedies of Lender permitted by law, equity or contract or as set forth in the
Loan Documents. Without limiting the generality of the foregoing, Borrower
agrees that if an

84

--------------------------------------------------------------------------------

Event of Default is continuing, (i) to the extent permitted by applicable law,
Lender is not subject to any "one action" or "election of remedies" law or rule,
and (ii) all Liens and other rights, remedies or privileges provided to Lender
shall remain in full force and effect until Lender has exhausted all of its
remedies against the Collateral Properties, each Mortgage has been foreclosed,
the Collateral Properties have been sold and/or otherwise realized upon in
satisfaction of the Debt or the Debt has been paid in full. To the extent
permitted by applicable law, nothing contained in any Loan Document shall be
construed as requiring Lender to resort to any portion of the Collateral Pool
for the satisfaction of any of the Debt in preference or priority to any other
portion, and Lender may seek satisfaction out of the entire Collateral Pool or
any part thereof, in its absolute discretion.

    9.2.3  Severance.  Lender shall have the right from time to time to sever
the Note and the other Loan Documents into one or more separate notes, mortgages
and other security documents in such denominations as Lender shall determine in
its sole discretion for purposes of evidencing and enforcing its rights and
remedies. Borrower shall execute and deliver to Lender from time to time,
promptly after the request of Lender, a severance agreement and such other
documents as Lender shall request in order to effect the severance described in
the preceding sentence, all in form and substance reasonably satisfactory to
Lender. Lender shall have the right, in its sole discretion, from time to time
to amend and modify the Loan Documents so that one or more of the Mortgages are
no longer cross-defaulted or cross-collateralized with the other Mortgages as
described in Section 12.23. Borrower shall execute and deliver to Lender from
time to time, promptly after the request of Lender, such documents amending or
modifying the Mortgages or the other Loan Documents and such other documents as
Lender shall request in order to effect the amendment or modification with
respect to cross-defaults or cross-collateralizations described in the preceding
sentence (including, without limitation, such documents as may be necessary for
the formation of one or more Special Purpose Entities to act as borrower under
the Loan Documents as so amended or modified, provided that if Lender makes such
request, Lender agrees to pay to Borrower any reasonable costs (including,
without limitation, reasonable attorneys' fees and expenses and any related
transfer or similar taxes or impositions incurred in connection with such
formation and the transfer of any property to such entity), all in form and
substance reasonably satisfactory to Lender. Borrower hereby absolutely and
irrevocably appoints Lender as its true and lawful attorney, coupled with an
interest, in its name and stead to make and execute all documents necessary or
desirable to effect such severance, Borrower ratifying all that such attorney
shall do by virtue thereof.

    9.2.4  Delay.  No delay or omission to exercise any remedy, right, power
accruing upon an Event of Default, or the granting of any indulgence or
compromise by Lender shall impair any such remedy, right or power hereunder or
be construed as a waiver thereof, but any such remedy, right or power may be
exercised from time to time and as often as may be deemed expedient. A waiver of
one Default or Event of Default shall not be construed to be a waiver of any
subsequent Default or Event of Default or to impair any remedy, right or power
consequent thereon. Notwithstanding any other provision of this Agreement, to
the extent permitted by applicable law, Lender reserves the right to seek a
deficiency judgment or preserve a deficiency claim, in connection with the
foreclosure of any Mortgage, to the extent necessary to foreclose on any other
Collateral Property or part thereof, the Rents, the Funds or any other
collateral that constitutes security for the same obligation.

    9.2.5  Lender's Right to Perform.  If Borrower fails to perform any covenant
or obligation contained herein and such failure shall continue for a period of
(5) five Business Days after Borrower's receipt of written notice thereof from
Lender, without in any way limiting Lender's right to exercise any of its rights
as provided hereunder or under any of the other Loan Documents, Lender may, but
shall have no obligation to, perform, or cause performance of, such

85

--------------------------------------------------------------------------------

covenant or obligation, and the expenses of Lender incurred in connection
therewith shall be payable by such Borrower to Lender upon demand and if not
paid shall be added to the Debt and shall bear interest thereafter at the
Default Rate. Notwithstanding the foregoing, Lender shall have no obligation to
send notice to such Borrower of any other Borrower of any such failure.

X  SPECIAL PROVISIONS

    10.1  Sale of the Note and Secondary Market Transaction.  

    10.1.1  Cooperation.  At Lender's request (to the extent not already
required to be provided by Borrowers under this Agreement), Borrower, WEA and
WALP shall cooperate with Lender to enable Lender to satisfy the market
standards to which Lender customarily adheres or which may be reasonably
required in the marketplace or by the Applicable Rating Agencies in connection
with one or more sales or assignments of the Note or participations therein or
securitizations (including any FASIT) of rated single or multi-class securities
(the "Securities") secured by or evidencing ownership interests in the Note and
the Mortgages (each such sale, assignment, participation and/or securitization,
a "Secondary Market Transaction"). In furtherance of the foregoing, each
Borrower and WEA shall, at the request of Lender in connection with any
Secondary Market Transaction, and so long as the Loan is still outstanding:

    (a) (i) provide updates of financial and other information with respect to
its Collateral Property, such Borrower and its Affiliates, Manager and any
Tenants of its Collateral Property, including but not limited to sales reports,
rent rolls and/or occupancy reports, (ii) provide updated business plans and
budgets relating to its Collateral Property and (iii) perform or permit or cause
to be performed or permitted such site inspection, appraisals, surveys, market
studies, environmental reviews and reports (Phase I's and, if required by Phase
I's, Phase II's), engineering reports and other due diligence investigations of
its Collateral Property, as may be reasonably requested from time to time by
Lender or the Applicable Rating Agencies or as may be necessary or appropriate
in connection with a Secondary Market Transaction or Exchange Act requirements
(the items provided to Lender pursuant to this paragraph (a) being called the
"Provided Information"), together, if customary, with appropriate verification
of and/or consents to the Provided Information through letters of auditors or
opinions of counsel of independent attorneys acceptable to Lender and the
Applicable Rating Agencies;

    (b) use reasonable efforts to cause counsel to render opinions as to
non-consolidation, fraudulent conveyance, true sale and true contribution and
any other opinion customary in securitization transactions with respect to its
Collateral Property, each Borrower and its respective Affiliates, which counsel
and opinions shall be reasonably satisfactory to Lender and the Applicable
Rating Agencies;

    (c) provide current certificates of good standing and qualification with
respect to such Borrower, WEA and WALP from appropriate Governmental
Authorities; and

    (d) execute such amendments to the Loan Documents and each Borrower's
organizational documents as may be requested by Lender or the Applicable Rating
Agencies or otherwise to effect a Secondary Market Transaction, including but
not limited to, any amendments to the Loan Documents necessary to bifurcate the
Loan into additional separate notes (which may have different terms than the
Note) provided that nothing contained in this subsection (d) shall result in an
economic change in the transaction or impose any material legal obligations on
any Borrower, WEA or WALP or restrict Borrower, WEA or WALP in any material way;

    (e) assist Lender in the event Lender requires the severance of the Note or
any other Loan Document in order to adjust its security interest in the
Collateral Properties to enhance its position in the context of a Secondary
Market Transaction, provided that such severance of the

86

--------------------------------------------------------------------------------

Note or other applicable adjustment in the security of the Loan pursuant to a
Secondary Market Transaction shall be completed at the sole cost of the Lender;

    (f)  deliver to Lender and/or any Applicable Rating Agency, (a) one or more
Officer's Certificates certifying as to the accuracy of all representations made
by Borrower in the Loan Documents as of the date of the Loan Closing in all
relevant jurisdictions or, if such representations are no longer accurate,
certifying as to what modifications to the representations would be required to
make such representations accurate, and (b) certificates of the relevant
Governmental Authorities in all relevant jurisdictions indicating the good
standing and qualification of Borrower and it's Borrower Representative as of
the date of the Secondary Market Transaction;

    (g) make such other representations and warranties as of the closing date of
the Secondary Market Transaction with respect to the Collateral Properties,
Borrower, WALP, and the Loan Documents as are customarily provided in
securitization transactions and as may be reasonably requested by the holder of
the Note or the Rating Agencies and consistent with the facts covered by such
representations and warranties as they exist on the date thereof, including the
representations and warranties made in the Loan Documents;

    (h) participate in any meeting reasonably requested by the Lender, such
meeting to be attended by senior management of Borrower, WEA and/or WALP; and

    (i)  obtain ratings of the Securities from two (2) or more Rating Agencies.

    10.1.2  Use of Information.  Each Borrower understands that certain of the
Provided Information and the financial reports delivered to Lender hereunder
(collectively the "Required Records") may be included in disclosure documents in
connection with a Secondary Market Transaction, including a prospectus or
private placement memorandum (each, a "Disclosure Document") and may also be
included in filings with the Securities and Exchange Commission pursuant to the
Securities Act of 1933, as amended (the "Securities Act"), or the Securities and
Exchange Act of 1934, as amended (the "Exchange Act"), or provided or made
available to investors or prospective investors in the Securities, the Rating
Agencies, and service providers or other parties relating to the Secondary
Market Transaction (such Provided Information and Required Records, may be made
available to all parties in their entirety upon their request). In the event
that the Disclosure Document is required to be revised, each Borrower shall
cooperate with Lender in updating the Provided Information or Required Records
for inclusion or summary in the Disclosure Document or for other use reasonably
required in connection with a Secondary Market Transaction by providing all
current information pertaining to such Borrower, and its Collateral Property
necessary to keep the Disclosure Document accurate and complete in all material
respects with respect to such matters. Such disclosure may include the opinion
or judgment of Lender or Servicer concerning the Provided Information or other
matters disclosed.

    10.1.3  Borrower's Obligations Regarding Disclosure Documents.  In
connection with a Disclosure Document, each Borrower shall:

    (a) if requested by Lender, certify in writing that such Borrower has
carefully examined those portions of such Disclosure Document, pertaining to
such Borrower, its Collateral Property, the Manager and the Loan, including
applicable portions of the sections entitled "Special Considerations",
"Description of the Mortgages", "Description of the Mortgage Loans and Mortgaged
Property", "The Manager," "The Borrower" and "Certain Legal Aspects of the
Mortgage Loan," and such portions (and portions of any other sections reasonably
requested and pertaining to such Borrower, its Collateral Property, the Manager
or the Loan) do not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements made, in the
light of the circumstances under which they were made, not misleading;

87

--------------------------------------------------------------------------------

    (b) indemnify (i) any underwriter, syndicate member or placement agent
(collectively, the "Underwriters") retained by Lender or its issuing company
affiliate (the "Issuer") in connection with a Secondary Market Transaction,
(ii) Lender and (iii) the Issuer that is named in the Disclosure Document or
registration statement relating to a Secondary Market Transaction (the
"Registration Statement"), and each of the Issuer's directors, each of its
officers who have signed the Registration Statement and each person or entity
who controls the Issuer or the Lender within the meaning of Section 15 of the
Securities Act or Section 30 of the Exchange Act (collectively within (iii), the
"UBS Group"), and each of its directors and each person who controls each of the
Underwriters, within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act (collectively, the "Underwriter Group") for any
losses, claims, damages or liabilities (the "Liabilities") to which Lender, the
UBS Group or the Underwriter Group may become subject (including reimbursing all
of them for any legal or other expenses actually incurred in connection with
investigating or defending the Liabilities) insofar as the Liabilities arise out
of or are based upon any untrue statement of any material fact contained in any
of the Required Records or in any of the applicable portions of such sections of
the Disclosure Document applicable to Borrower, Manager, any Collateral Property
or the Loan, or arise out of or are based upon the omission or alleged omission
to state therein a material fact required to be stated in the applicable
portions of such sections or necessary in order to make the statements in the
applicable portions of such sections in light of the circumstances under which
they were made, not misleading, provided, however, that no Borrower shall be
required to indemnify Lender for any Liabilities relating to untrue statements
or omissions or inadequacies of disclosure which (i) such Borrower identified to
Lender in writing at the time of such Borrower's examination of such Disclosure
Document or (ii) are set forth in a report prepared by a third party not
Affiliated with such Borrower; and

    (c) reimburse any member of the UBS Group for any legal or other expenses
reasonably incurred by such member in connection with investigating or defending
the Liabilities.

Borrowers' Liability under clause (a) or (b) above shall be limited to
Liabilities arising out of or based upon any such untrue statement or omission
made therein in reliance upon and in conformity with information furnished to
Lender by or on behalf of a Borrower in connection with the preparation of those
portions of the Disclosure Document pertaining to Borrower, Manager, the
Collateral Properties or the Loan or in connection with the underwriting of the
debt including financial statements of each Borrower, operating statements, rent
rolls and other Required Records, environmental site assessment reports and
property condition reports with respect to the Collateral Properties. The
foregoing indemnity will be in addition to any liability which Borrowers may
otherwise have. Lender shall give Borrower a copy of any Disclosure Document
that is to be subject to the foregoing indemnification obligations a reasonable
amount of time prior to its delivery to potential investors pursuant to an
offering.

    10.1.4  Borrowers Indemnity Regarding Filings.  In connection with filings
under the Exchange Act, Borrower shall (i) indemnify Lender, the UBS Group and
the Underwriter Group for any Liabilities to which Lender, the UBS Group or the
Underwriter Group may become subject insofar as the Liabilities arise out of or
are based upon the omission or alleged omission to state in the Provided
Information or Required Records a material fact required to be stated in the
Provided Information or Required Records in order to make the statements in the
Provided Information or Required Records, in light of the circumstances under
which they were made not misleading and (ii) reimburse Lender, the UBS Group or
the Underwriter Group for any legal or other expenses reasonably incurred by
Lender, UBS Group or the Underwriter Group in connection with defending or
investigating the Liabilities.

88

--------------------------------------------------------------------------------

    10.1.5  Indemnification Procedure.  Promptly after receipt by an indemnified
party under Section 10.1.3 or 10.1.4 of notice of the commencement of any action
for which a claim for indemnification is to be made against Borrower, such
indemnified party shall notify Borrower in writing of such commencement, but the
omission to so notify the Borrower will not relieve Borrower from any liability
that it may have to any indemnified party hereunder except to the extent that
failure to notify causes prejudice to Borrower. In the event that any action is
brought against any indemnified party, and it notifies Borrower of the
commencement thereof, Borrower will be entitled, jointly with any other
indemnifying party, to participate therein and, to the extent that it (or they)
may elect by written notice delivered to the indemnified party promptly after
receiving the aforesaid notice of commencement, to assume the defense thereof
with counsel satisfactory to such indemnified party in its sole discretion.
After notice from Borrower to such indemnified party under this Section 10.1.5,
Borrower shall not be responsible for any legal or other expenses subsequently
incurred by such indemnified party in connection with the defense thereof other
than reasonable costs of investigation; provided, however, if the defendants in
any such action include both any Borrower and an indemnified party, and any
indemnified party shall have reasonably concluded that there are any legal
defenses available to it and/or other indemnified parties that are different
from or additional to those available to Borrower, then the indemnified party or
parties shall have the right to select separate counsel to assert such legal
defenses and to otherwise participate in the defense of such action on behalf of
such indemnified party or parties. Borrower shall not be liable for the expenses
of more than one separate counsel unless there are legal defenses available to
it that are different from or additional to those available to another
indemnified party.

    10.1.6  Contribution.  In order to provide for just and equitable
contribution in circumstances in which the indemnity agreement provided for in
Section 10.1.3 or 10.1.4 is for any reason held to be unenforceable by an
indemnified party in respect of any Liabilities (or action in respect thereof)
referred to therein which would otherwise be indemnifiable under Section 10.1.3
or 10.1.4, Borrower shall contribute to the amount paid or payable by the
indemnified party as a result of such Liabilities (or action in respect
thereof); provided, however, that no Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person not guilty of such fraudulent
misrepresentation. In determining the amount of contribution to which the
respective parties are entitled, the following factors shall be considered:
(i) the UBS Group's and Borrower's relative knowledge and access to information
concerning the matter with respect to which the claim was asserted; (ii) the
opportunity to correct and prevent any statement or omission; and (iii) any
other equitable considerations appropriate in the circumstances. Lender and each
Borrower hereby agree that it may not be equitable if the amount of such
contribution were determined by pro rata or per capita allocation.

    10.1.7  Rating Comfort Letter.  In the event that the provisions of the Loan
Documents require the receipt of a Rating Comfort Letter (including, instances
when a Rating Comfort Letter is required in order for the consent of Lender to
be given), Borrower shall pay all of the reasonable out of pocket costs and
expenses of Lender, Servicer and each Applicable Rating Agency in connection
therewith, and, if applicable, shall pay any fees imposed by any Applicable
Rating Agency as a condition to the delivery of such Rating Comfort Letter.

XI  MISCELLANEOUS

    11.1.1  Exculpation.  (a) Subject to the qualifications below, Lender shall
not enforce the liability and obligation of any Borrower to perform and observe
the obligations contained in the Loan Documents by any action or proceeding
wherein a money judgment shall be sought against such Borrower, except that
Lender may bring a foreclosure action, an action for specific

89

--------------------------------------------------------------------------------

performance or any other appropriate action or proceeding to enable Lender to
enforce and realize upon its interest and rights under the Loan Documents, or in
the Collateral Properties, the Rents or any other collateral given to Lender
pursuant to the Loan Documents; provided, however, that, except as specifically
provided herein, any judgment in any such action or proceeding shall be
enforceable against a Borrower only to the extent of Borrower's interest in its
Collateral Property, in the Rents and in any other collateral given to Lender,
and Lender shall not sue for, seek or demand any deficiency judgment against any
Borrower in any such action or proceeding under or by reason of or under or in
connection with any Loan Document. The provisions of this section shall not,
however, (i) constitute a waiver, release or impairment of any obligation
evidenced or secured by any Loan Document; (ii) impair the right of Lender to
name any Borrowers as a party defendant in any action or suit for foreclosure
and sale under any Mortgage; (iii) affect the validity or enforceability of any
of the Loan Documents or any guaranty made in connection with the Loan or any of
the rights and remedies of Lender thereunder, (iv) impair the right of Lender to
obtain the appointment of a receiver, (v) impair the enforcement of any
Assignment of Leases; (vi) constitute a prohibition against Lender to commence
any other appropriate action or proceeding in order for Lender to fully realize
the security granted by the Mortgages or to exercise its remedies against the
Collateral Properties; or (vii) constitute a waiver of the right of Lender to
enforce the liability and obligation of any Borrower, by money judgment or
otherwise, to the extent of any loss, damage, cost, expense, liability, claim or
other obligation incurred by Lender (including attorneys' fees and costs
reasonably incurred) arising out of or in connection with the following:
(a) fraud or intentional misrepresentation by such Borrower or any guarantor in
connection with the Loan; (b) the gross negligence or willful misconduct of such
Borrower; (c) the breach of any representation, warranty, covenant or
indemnification in any Loan Document concerning Environmental Laws or Hazardous
Substances, including Sections 5.1.32 and 6.10, and clauses (viii) through (xi)
of Section 6.16; (d) physical waste or, after an Event of Default, the removal
or disposal of any portion of any Collateral Property; (e) the misapplication or
conversion by such Borrower of (x) any Proceeds paid by reason of any Insured
Casualty, (y) any Award received in connection with a Condemnation, or (z) any
Rents, refunds of Taxes or Other Charges or Funds (i.e., use of Rents or refunds
of Taxes or Other Charges or Funds to make distributions or payments to
members/partners/shareholders of such Borrower during the continuance of an
Event of Default); (f) failure to pay charges for labor or materials or other
charges that can create Liens on any portion of any Collateral Property unless
such charges are the subject of a bona fide dispute in which the applicable
Borrower is contesting the amount or validity thereof, (g) any security deposits
collected with respect to any Collateral Property which are not delivered to
Lender upon a foreclosure of any Mortgage encumbering such Collateral Property
or action in lieu thereof, except to the extent any such security deposits were
applied in accordance with the terms and conditions of any of the Leases prior
to the occurrence of the Event of Default that gave rise to such foreclosure or
action in lieu thereof; and (h) the breach of Borrower's indemnifications of
Lender set forth in Sections 10.1.3 and 10.1.4.

    (b) Notwithstanding anything to the contrary in this Agreement or any of the
Loan Documents, (A) Lender shall not be deemed to have waived any right which
Lender may have under Section 506(a), 506(b), 1111(b) or any other provisions of
the U.S. Bankruptcy Code to file a claim for the full amount of the Debt or to
require that all collateral shall continue to secure all of the Debt in
accordance with the Loan Documents, and (B) the Debt shall be fully recourse to
Borrowers in the event that (1) any Borrower or any Person owning an interest
(directly or indirectly) in any Borrower commences any action, suit, claim,
arbitration, governmental investigation or other proceeding (x) under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors seeking to have an
order for relief entered with respect to any Borrower, or seeking to adjudicate
any Borrower a bankrupt or insolvent, or seeking reorganization, arrangement,
adjustment, winding-up, liquidation,

90

--------------------------------------------------------------------------------

dissolution, composition or other relief with respect to any Borrower or any
Borrower's debts, or (y) seeking appointment of a receiver (other than a
Borrowers seeking the appointment of a receiver during the pendency of a
foreclosure action against such Borrower commenced by Lender), trustee,
custodian or other similar official for any Borrower or for all or substantially
all of any Borrower's assets, (2) any Borrower ever ceases to be a Special
Purpose Entity, (3) the soliciting or causing to be solicited by Borrower or any
Affiliate of Borrower petitioning creditors for any involuntary petition against
Borrower from any Person or filing an answer consenting to or otherwise
acquiescing in or joining in any involuntary petition filed against it, by any
other Person under the U.S. Bankruptcy Code or any other federal or state
bankruptcy or insolvency law, or soliciting or causing to be solicited Borrower
or any Affiliate or Borrower petitioning creditors for any involuntary petition
from any Person or (4) Borrower shall intentionally violate any restriction or
requirement with respect to the assignment, transfer, or conveyance of any
Collateral Property or any interest therein contained in the Loan Documents and
shall fail to cure any such violation within thirty (30) days of its occurrence.

XII NOTICES

    12.1  Notice Addresses.  All notices, consents, approvals and requests
required or permitted hereunder or under any other Loan Document (a "notice")
shall be given in writing and shall be effective for all purposes if hand
delivered or sent (i) by (a) certified or registered United States mail, postage
prepaid, or (ii) by (A) expedited prepaid delivery service, either commercial or
United States Postal Service, with proof of attempted delivery, and (B) by
telecopier (with answer back acknowledged), in any case addressed as follows (or
to such other address or Person as a party shall designate from time to time by
any party hereto, as the case may be, in a written notice to the other parties
hereto in the manner provided for in this Section:

If to Lender:   UBS Warburg Real Estate Investments Inc.
1285 Avenue of the Americas, 11th Floor
New York, New York 10019
Attention: Robert Pettinato, Director
Facsimile No. (212) 821-5720
with a copy to:
 
Cadwalader, Wickersham & Taft
100 Maiden Lane
New York, New York 10038
Attention: Alan Lawrence, Esq.
Facsimile No. (212) 504-6666
If to Borrower:
 
c/o Westfield Corporation, Inc.
11601 Wilshire Boulevard, Suite 1200
Los Angeles, California 90025-1748
Attention: Mark Stefanek
Facsimile No. (310) 478-3987
With a copy to:
 
Debevoise & Plimpton
919 Third Avenue
New York, New York 10022
Attention: Peter Schwartz, Esq.
Facsimile No. (212) 909-6836

A notice shall be deemed to have been given: in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business

91

--------------------------------------------------------------------------------

Day; or in the case of expedited prepaid delivery and telecopy, upon the first
attempted delivery on a Business Day.

    12.1.1  Borrower's Representative.  

    (a) Each Borrower's Representative shall notify Lender of the names of its
officers and employees authorized to request and take other actions on behalf of
its Borrower (each a "Responsible Officer") and shall provide Lender with a
specimen signature of each such officer or employee. Lender shall be entitled to
rely conclusively on a Responsible Officer's authority to give and receive
notices and take other all other actions of any kind on behalf of Borrower or
any of them until Lender receives written notice to the contrary. Lender shall
have no duty to verify the authenticity of the signature appearing on any
notice.

    (b) EACH BORROWER DOES HEREBY DESIGNATE AND APPOINT CT CORPORATION SYSTEM AT
111 EIGHTH AVENUE, NEW YORK, NEW YORK 10011, AS ITS AUTHORIZED AGENT TO ACCEPT
AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY AND ALL PROCESS WHICH MAY BE SERVED
IN ANY SUCH SUIT, ACTION OR PROCEEDING IN ANY FEDERAL OR STATE COURT IN NEW
YORK, NEW YORK, AND AGREES THAT SERVICE OF PROCESS UPON SAID AGENT AT SAID
ADDRESS AND WRITTEN NOTICE OF SAID SERVICE OF SUCH BORROWER MAILED OR DELIVERED
TO SUCH BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY RESPECT
EFFECTIVE SERVICE OF PROCESS UPON SUCH BORROWER, IN ANY SUCH SUIT, ACTION OR
PROCEEDING IN THE STATE OF NEW YORK. EACH BORROWER (1) SHALL GIVE PROMPT NOTICE
TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT
ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN
OFFICE IN NEW YORK, NEW YORK (WHICH OFFICE SHALL BE DESIGNATED AS THE ADDRESS
FOR SERVICE OF PROCESS), AND (III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF
ITS AUTHORIZED AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS
DISSOLVED WITHOUT LEAVING A SUCCESSOR.

    12.2  Brokers and Financial Advisors.  Each Borrower hereby represents that
it has dealt with no financial advisors, brokers, underwriters, placement
agents, agents or finders in connection with the Loan. Borrowers and Lender
shall indemnify and hold the other harmless from and against any and all claims,
liabilities, costs and expenses of any kind in any way relating to or arising
from a claim by any Person that such Person acted on behalf of the indemnifying
party in connection with the transactions contemplated herein. The provisions of
this Section 11.3 shall survive the expiration and termination of this Agreement
and the repayment of the Debt.

    12.3  Retention of Servicer.  Lender reserves the right to retain the
Servicer to act as its agent hereunder with such powers as are specifically
delegated to the Servicer by Lender, whether pursuant to the terms of this
Agreement, any Pooling and Servicing Agreement or similar agreement entered into
as a result of a Secondary Market Transaction, the Cash Management Agreement or
otherwise, together with such other powers as are reasonably incidental thereto.
Borrowers shall pay any reasonable fees and expenses of the Servicer in
connection with a release or substitution of any Collateral Properties,
assumption or modification of the Loan, enforcement of the Loan Documents or any
other action taken by Servicer hereunder on behalf of Lender.

    12.4  Survival.  This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the making by Lender of the Loan and the execution
and delivery to Lender of the Note, and shall continue in full force and effect
so long as any of the Debt is unpaid unless a longer period is expressly set
forth herein or in the other Loan Documents. Each Borrower's covenants and
agreements in this Agreement shall inure to the benefit of the respective legal
representatives, successors and assigns of Lender.

    12.5  Lender's Discretion.  Whenever pursuant to this Agreement or any other
Loan Document, Lender exercises any right given to it to approve or disapprove,
or any arrangement or term is to be satisfactory to Lender, the decision of
Lender to approve or disapprove or to decide whether arrangements or terms are
satisfactory or not satisfactory shall (except as is otherwise specifically
herein provided) be in the sole discretion of Lender and shall be final and
conclusive.

92

--------------------------------------------------------------------------------

    12.6  Governing Law; Venue.  

    (a) THIS AGREEMENT WAS MADE BY LENDER AND ACCEPTED BY EACH BORROWER IN THE
STATE OF NEW YORK, AND THE PROCEEDS OF THE NOTES DELIVERED PURSUANT HERETO WERE
DISBURSED FROM THE STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE HAS A
SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION
EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, TIES AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE AND ANY
APPLICABLE LAW OF THE UNITED STATES OF AMERICA, EXCEPT THAT AT ALL TIMES THE
PROVISIONS FOR THE CREATION, PERFECTION, AND PROCEDURES RELATING TO ENFORCEMENT
OF THE LIENS CREATED PURSUANT TO THE LOAN DOCUMENTS SHALL BE GOVERNED BY AND
CONSTRUED ACCORDING TO THE LAW OF THE STATE IN WHICH THE COLLATERAL PROPERTY IS
LOCATED, IT BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF
SUCH STATE, THE LAW OF THE STATE OF NEW YORK SHALL GOVERN THE VALIDITY AND THE
ENFORCEABILITY OF ALL LOAN DOCUMENTS AND THE DEBT. TO THE FULLEST EXTENT
PERMITTED BY LAW, EACH BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES
ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS
AGREEMENT AND THE NOTE, AND THIS AGREEMENT AND THE NOTE SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO §
5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

    (b) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR ANY BORROWER
ARISING OUT OF OR RELATING TO THIS AGREEMENT MAY BE INSTITUTED IN ANY FEDERAL OR
STATE COURT IN NEW YORK, NEW YORK, PURSUANT TO § 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW, AND EACH BORROWER WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING,
AND EACH BORROWER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH
COURT IN ANY SUIT, ACTION OR PROCEEDING.

    12.7  Modification; Waiver in Writing.  No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement
or of any other Loan Document, nor consent to any departure by any Borrower
therefrom, shall in any event be effective unless the same shall be in a writing
signed by the party against whom enforcement is sought, and then such waiver or
consent shall be effective only in the specific instance, and for the purpose,
for which given. Except as otherwise expressly provided herein, no notice to or
demand on any Borrower shall entitle such Borrower or any other Borrower to any
other or future notice or demand in the same, similar or other circumstances.

    12.8  Delay Not a Waiver.  Neither any failure nor any delay on the part of
Lender in insisting upon strict performance of any term, condition, covenant or
agreement, or exercising any right, power, remedy or privilege hereunder, or
under any other Loan Document, shall operate as or constitute a waiver thereof,
nor shall a single or partial exercise thereof preclude any other future
exercise, or the exercise of any other right, power, remedy or privilege. In
particular, and not by way of limitation, by accepting payment after the due
date of any amount payable under any Loan Document, Lender shall not be deemed
to have waived any right either to require prompt payment when due of all other
amounts due under the Loan Documents, or to declare an Event of Default for
failure to effect prompt payment of any such other amount.

93

--------------------------------------------------------------------------------

    12.9  TRIAL BY JURY.  BORROWER AND LENDER HEREBY AGREE NOT TO ELECT A TRIAL
BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVE ANY RIGHT TO TRIAL BY
JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH
REGARD TO THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING
IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN
KNOWINGLY AND VOLUNTARILY BY BORROWER AND LENDER, AND IS INTENDED TO ENCOMPASS
INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY
JURY WOULD OTHERWISE ACCRUE. EITHER PARTY IS HEREBY AUTHORIZED TO FILE A COPY OF
THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY THE
OTHER.

    12.10  Heading.  The Section headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose.

    12.11  Severability.  Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

    12.12  Preferences.  To the extent any Borrower makes a payment to Lender,
or Lender receives proceeds of any collateral, which is in whole or part
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds received, the Debt or part thereof
intended to be satisfied shall be revived and continue in full force and effect,
as if such payment or proceeds had not been received by Lender. This provision
shall survive the expiration or termination of this Agreement and the repayment
of the Debt.

    12.13  Waiver of Notice.  No Borrower shall be entitled to any notices of
any nature whatsoever from Lender except with respect to matters for which this
Agreement or any other Loan Document specifically and expressly provides for the
giving of notice by Lender to such Borrower and except with respect to matters
for which such Borrower is not, pursuant to applicable Legal Requirements,
permitted to waive the giving of notice. Each Borrower hereby expressly waives
the right to receive any notice from Lender with respect to any matter for which
no Loan Document specifically and expressly provides for the giving of notice by
Lender to such Borrower.

    12.14  Remedies of Borrower.  In the event that a claim or adjudication is
made that Lender or its agent, including Servicer, has acted unreasonably or
unreasonably delayed acting in any case where by law or under any Loan Document,
Lender or such agent, as the case may be, has an obligation to act reasonably or
promptly, each Borrower agrees that neither Lender nor its agents, including
Servicer, shall be liable for any monetary damages, and such Borrower's sole
remedy shall be to commence an action seeking injunctive relief or declaratory
judgment. Any action or proceeding to determines whether Lender has acted
reasonably shall be determined by an action seeking declaratory judgment. Each
Borrower specifically waives any claim against Lender and its agents, including
Servicer, with respect to actions taken by Lender or its agents on any
Borrower's behalf pursuant to Section 9.2.5.

    12.15  Prior Agreements.  This Agreement and the other Loan Documents
contain the entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements among or
between such parties, whether oral or written, are superseded by the terms of
this Agreement and the other Loan Documents.

94

--------------------------------------------------------------------------------

    12.16  Offsets, Counterclaims and Defenses.  

    Each Borrower hereby waives the right to assert a counterclaim, other than a
compulsory counterclaim, in any action or proceeding brought against it by
Lender or its agents, including Servicer. Any assignee of Lender's interest in
and to the Loan Documents shall take the same free and clear of all offsets,
counterclaims or defenses that are unrelated to the Loan Documents which any
Borrower may otherwise have against any assignor of such documents, and no such
unrelated offset, counterclaim or defense shall be interposed or asserted by any
Borrower in any action or proceeding brought by any such assignee upon such
documents, and any such right to interpose or assert any such unrelated offset,
counterclaim or defense in any such action or proceeding is hereby expressly
waived by each Borrower.

    12.17  Publicity.  All news releases, publicity or advertising by any
Borrower or its Affiliates through any media intended to mach the general
public, which refers to the Loan Documents, the Loan, Lender, any member of the
UBS Group, a Loan purchaser, the Servicer or the trustee in a Secondary Market
Transaction, shall be subject to the prior written approval of Lender.

    12.18  No Usury.  Borrowers and Lender intend at all times to comply with
applicable state law or applicable United States federal law (to the extent that
it permits Lender to contract for, charge, take, reserve or receive a greater
amount of interest than under state law) and that this Section 11.19 shall
control every other agreement in the Loan Documents. If the applicable law
(state or federal) is ever judicially interpreted so as to render usurious any
amount called for under the Note or any other Loan Document, or contracted for,
charged, taken, reserved or received with respect to the Debt, or if Lender's
exercise of the option to accelerate the maturity of the Loan or any prepayment
by Borrower results in Borrower having paid any interest in excess of that
permitted by applicable law, then it is Borrower's and Lender's express intent
that all excess amounts theretofore collected by Lender shall be credited
against the unpaid principal and all other Debt (or, if the Debt has been or
would thereby be paid in full, refunded to the Borrower, and the provisions of
the Loan Documents immediately be deemed reformed and the amounts thereafter
collectible thereunder reduced, without the necessity of the execution of any
new document, so as to comply with the applicable law, but so as to permit the
recovery of the fullest amount otherwise called for thereunder. All sums paid or
agreed to be paid to Lender for the use, forbearance or detention of the Loan
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated, and spread throughout the full stated term of the Loan until payment
in full so that the rate or amount of interest on account of the Debt does not
exceed the maximum lawful rate from time to time in effect and applicable to the
Debt for so long as the Debt is outstanding. Notwithstanding anything to the
contrary contained in any Loan Document, it is not the intention of Lender to
accelerate the maturity of any interest that has not accrued at the time of such
acceleration or to collect unearned interest at the time of such acceleration.

    12.19  Conflict; Construction of Documents.  In the event of any conflict
between the provisions of this Agreement and any of the other Loan Documents,
the provisions of this Agreement shall control. The parties hereto acknowledge
that each is represented by separate counsel in connection with the negotiation
and drafting of the Loan Documents and that the Loan Documents shall not be
subject to the principle of construing their meaning against the party that
drafted them.

    12.20  No Joint Venture or Partnership; No Third Party
Beneficiaries.  (a) Borrower and Lender intend that the relationships created
hereunder and under the other Loan Documents be solely that of borrower and
lender. Nothing herein or therein is intended to create a joint venture,
partnership, tenancy-in-common, or joint tenancy relationship between Borrower
and Lender nor to grant Lender any interest in the Properties other than that of
mortgagee, beneficiary or lender.

    (b) This Agreement and the other Loan Documents are solely for the benefit
of Lender and Borrower and nothing contained in this Agreement or the other Loan
Documents shall be deemed to confer upon anyone other than Lender and Borrower
any right to insist upon or to enforce the performance or observance of any of
the obligations contained herein or therein. All conditions to the

95

--------------------------------------------------------------------------------

obligations of Lender to make the Loan hereunder are imposed solely and
exclusively for the benefit of Lender and no other Person shall have standing to
require satisfaction of such conditions in accordance with their terms or be
entitled to assume that Lender will refuse to make the Loan in the absence of
strict compliance with any or all thereof and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender's sole
discretion, Lender deems it advisable or desirable to do so.

    12.21  Yield Maintenance Premium.  Each Borrower acknowledges that Lender
intends to enter into a Secondary Market Transaction which may result in various
classes of Securities with different coupon rates. Each Borrower also
acknowledges that (i) the proceeds of any partial prepayment of principal may be
utilized to retire Securities bearing a coupon rate lower than the Interest
Rate, (ii) that following such prepayment the remaining outstanding Securities
may bear a weighted average coupon rate in excess of the Interest Rate and
(iii) that, absent the Yield Maintenance Premium payable hereunder in connection
with such prepayment, Lender will not receive the benefits intended to be
conferred by the Loan Documents. For these reasons, and to induce Lender to make
the Loan, Borrower expressly waives any right or privilege to prepay the Loan
except as may be specifically permitted herein and agrees that, except as
expressly provided for herein, any prepayments, whether voluntary or
involuntary, will be accompanied by the Yield Maintenance Premium. Such Yield
Maintenance Premium shall be required whether payment is made by Borrower, by a
Person on behalf of Borrower, or by the purchaser at any foreclosure sale, and
may be included in any bid by Lender at such sale. Each Borrower further
acknowledges that (A) it is a knowledgeable real estate developer and/or
investor; (B) it fully understands the effect of the provisions of this
Section 12.21, as well the other provisions of the Loan Documents; (C) the
making of the Loan by Lender at the Interest Rate and other terms set forth in
the Loan Documents are sufficient consideration for such Borrower's obligation
to pay a Yield Maintenance Premium (if required); and (D) Lender would not make
the Loan on the terms set forth herein without the inclusion of such provisions.
Borrower also acknowledges that the provisions of this Agreement limiting the
right of prepayment and providing for the payment of the Yield Maintenance
Premium and other charges specified herein were independently negotiated and
bargained for, and constitute a specific material part of the consideration
given by Borrower to Lender for the making of the Loan.

    12.22  Assignment.  The Loan, the Note, the Loan Documents and all Lender's
rights, title, obligations and interests therein may be assigned by Lender at
any time in its sole discretion whether by operation of law (pursuant to a
merger or other successor in interest) or otherwise. Upon such assignment, all
references to Lender in this Loan Agreement and in any Loan Document shall be
deemed to refer to such assignee or successor in interest and such assignee or
successor in interest shall thereafter stand in the place of Lender; provided,
however that the original named Lender herein shall not be released of its
obligations in respect of Advances which Lender is thereafter required to make
hereunder. No Borrower may assign its rights, interests or obligations under
this Loan Agreement or under any of the Loan Documents except as expressly
permitted hereunder.

    12.23  Cross-Default; Waiver of Marshalling of Assets.  

    (a) Without limiting any other right or remedy provided in the Loan
Documents, Borrower acknowledges and agrees that Lender has made the Loan to
Borrower upon the security of its collective interest in the Collateral Pool and
in reliance upon Lender's determination that the aggregate of the Collateral
Pool taken together being of greater value as collateral security than the sum
of each Collateral Property taken separately. Borrower agrees that the Mortgages
are and will be cross-defaulted with each other so that (i) an Event of Default
under any of the Mortgages shall constitute an Event of Default under each of
the other Mortgages which secure the Note; (ii) an Event of Default under the
Note or this Loan Agreement shall constitute an Event of Default under each
Mortgage; and (iii) each Mortgage shall constitute security for the Note as if a
single blanket lien were placed on all of the Collateral Properties as security
for the Note.

96

--------------------------------------------------------------------------------

    (b) To the fullest extent permitted by law, each Borrower, for itself and
its successors and assigns, waives all rights to a marshalling of the assets of
each Borrower, each Borrower's partners and others with interests in any
Borrower, and of the Collateral Properties, or to a sale in inverse order of
alienation in the event of foreclosure of all or any of the Mortgages, and
agrees not to assert any right under any laws pertaining to the marshalling of
assets, the sale in inverse order of alienation, homestead exemption, the
administration of estates of decedents, "one-action" or "election of remedies"
or any other matters whatsoever to defeat, reduce or affect the right of Lender
under the Loan Documents to a sale of the Collateral Properties for the
collection of the Debt without any prior or different resort for collection or
of the right of Lender to the payment of the Debt out of the net proceeds of the
Collateral Properties in preference to every other claimant whatsoever. In
addition, Borrower, for itself and its successors and assigns, waives in the
event of foreclosure of any or all of the Mortgages, any equitable right
otherwise available to Borrower which would require the separate sale of the
Collateral Properties or require Lender to exhaust its remedies against any
Collateral Property or any combination of the Collateral Properties before
proceeding against any other Collateral Property or combination of Collateral
Properties; and further in the event of such foreclosure Borrower does hereby
expressly consent to and authorize, at the option of Lender, the foreclosure and
sale either separately or together of any combination of the Collateral
Properties. All Liens and other rights, remedies and privileges provided to
Lender in the Loan Documents or otherwise shall remain in full force and effect
until Lender has exercised all of its remedies against the Collateral Property
and all the Collateral Property has been foreclosed, sold and/or otherwise
realized upon the satisfaction of the Loan.

    12.24  Joint and Several Liability.  Each Borrower shall be jointly and
severally liable with each other Borrower for payment of all amounts including
those that are not specific to any particular Collateral Property or Borrower
that become due under this Agreement, the Note or the other Loan Documents, such
as payment of all fees and expenses pursuant to Section 6.15.

    12.25  California Waivers.  

    12.25.1  California Provisions.  Borrower agrees that if, and to the extent,
any of the entities comprising Borrower are deemed to be a guarantor or surety
for any of the other entities comprising Borrower, the following shall apply
(for purposes of the following paragraphs of this Section 12.25, such a
guarantor or surety shall be called a "Borrower Guarantor"):

    12.25.2  Modifications to Loan and Loan Documents.  Each Borrower Guarantor
agrees that Lender may do any of the following without affecting the
enforceability of this Agreement or the other Loan Documents: take or release
additional security for any obligation in connection with the Loan Documents;
discharge or release (by judicial or nonjudicial foreclosure, acceptance of a
deed in lieu of foreclosure or otherwise) any party or parties liable under the
Loan Documents; accept or make compositions or other arrangements or file or
refrain from filing a claim in any bankruptcy proceeding of Borrower, any
guarantor of Borrower's obligations under the Loan Documents or any pledgor of
collateral for any Person's obligations to Lender; and credit payments in such
manner and order of priority to principal, interest or other obligations as
Lender may determine.

    12.25.3  Waivers.  

    (a) Each Borrower Guarantor agrees that Lender's right to enforce this
Agreement is absolute and is not contingent upon the genuineness, validity or
enforceability of any of the Loan Documents. Each Borrower Guarantor waives all
benefits and defenses it may have under California Civil Code Section 2810 and
agrees that Lender's rights under this Agreement shall be enforceable even if
any of the entities comprising Borrower had no liability at the time of
execution of the Loan Documents or later ceases to be liable.

97

--------------------------------------------------------------------------------

    (b) Each Borrower Guarantor waives all benefits and defenses it may have
under California Civil Code Section 2809 and agrees that Lender's rights under
the Loan Documents will remain enforceable even if the amount secured by the
Loan Documents is larger in amount and more burdensome than that for which each
of the entities comprising Borrower is responsible. The enforceability of the
Loan Documents against any Borrower Guarantor shall continue until all sums due
under the Loan Documents have been paid in full (unless such Borrower Guarantor
has been released from the applicable obligations under the Loan Documents
pursuant to Section 2.6.2) and shall not be limited or affected in any way by
any impairment or any diminution or loss of value of any security or collateral
for Borrower's obligations under the Loan Documents, from whatever cause, the
failure of any security interest in any such security or collateral or any
disability or other defense of Borrower, any guarantor of Borrower's obligations
under the Loan Documents, any other pledgor of collateral for any person's
obligations to Lender or any other Person in connection with the Loan.

    (c) Each Borrower Guarantor waives all benefits and defenses it may have
under California Civil Code Sections 2845, 2849 and 2850 (subject to the terms
and provisions of Section 12.25.6), including, without limitation, the right to
require Lender to (A) proceed against Borrower, any guarantor of Borrower's
obligations under the Loan Documents, any other pledgor of collateral for any
Person's obligations to Lender or any other Person in connection with the Loan,
(B) proceed against or exhaust any other security or collateral Lender may hold,
or (C) pursue any other right or remedy for Borrower's benefit, and agree that
Lender may exercise its rights under this Agreement or may foreclose against any
of the Individual Properties without taking any action against Borrower, any
guarantor of Borrower's obligations under the Loan Documents, any pledgor of
collateral for any Person's obligations to Lender or any other Person in
connection with the Loan, and without proceeding against or exhausting any
security or collateral Lender holds.

    (d) Each Borrower Guarantor waives any rights or benefits it may have by
reason of California Code of Civil Procedure Section 580a which could limit the
amount which Lender could recover in a foreclosure of any Collateral Property to
the difference between the amount owing under the Loan Documents and the fair
value of any such Collateral Properties or interests sold at a nonjudicial
foreclosure sale or sales of any other real property held by Lender as security
for the obligations under the Loan Documents.

    (e) Each Borrower Guarantor, as a guarantor or surety, waives diligence and
all demands, protests, presentments and notices of protest, dishonor, nonpayment
and acceptance of the Loan Documents.

    (f)  Each Borrower Guarantor waives all rights and defenses, including
without limitation, rights of subrogation, reimbursement, indemnification and
contribution that are or may become available to the guarantor or other surety
by reason of California Civil Code Sections 2787 to 2855, inclusive (subject to
the terms and provisions of Section 12.25.6).

    12.25.4  Borrower Guarantor Informed of Borrower's Condition.  Each Borrower
Guarantor acknowledges that it has had an opportunity to review the Loan
Documents, the value of the security for each of the other entities comprising
Borrower under the Loan Documents and the financial condition of each of the
other entities comprising Borrower and the ability of such entity to satisfy its
obligations to Lender. Each Borrower Guarantor agrees to keep itself fully
informed of all aspects of the financial condition of each of the other entities
comprising Borrower and of the performance of the obligations of each of the
other entities comprising Borrower to Lender and agrees that Lender has no duty
to disclose to any Borrower Guarantor any information pertaining to the other
entities comprising Borrower or any security for the obligations of the other
entities comprising Borrower under the Loan Documents.

98

--------------------------------------------------------------------------------

    12.25.5  Waiver of Estoppel Defense.  Upon Borrower's default under the Loan
Documents, Lender may elect to foreclose nonjudicially on real property given by
Borrower or others as security under the Loan Documents and also to exercise its
rights under this Agreement. Each Borrower Guarantor acknowledges that its right
to seek reimbursement from the other entities comprising Borrower for any
amounts paid by it to Lender under this Agreement will be eliminated if Lender
elects to so foreclose on such Borrower Guarantor's property. Nevertheless, each
Borrower Guarantor waives any such right to reimbursement and agrees that a
nonjudicial foreclosure by Lender against any real property security owned by
such Borrower Guarantor or others will not affect the enforceability of the Loan
Documents on such Borrower Guarantor's interest in any Collateral Property. In
order to further effectuate such waiver, each Borrower Guarantor hereby agrees
as follows:

    (a) it waives all rights and defenses arising out of an election of remedies
by Lender, even though that election of remedies, such as a nonjudicial
foreclosure with respect to any Collateral Property, has destroyed its rights of
subrogation and reimbursement against the other entities comprising Borrower by
the operation of Section 580d of the Code of Civil Procedure or otherwise.

    12.25.6  Subrogation.  Each Borrower Guarantor agrees that its rights of
subrogation and reimbursement against any of the other entities comprising
Borrower, its right of subrogation against any Collateral Property or any other
collateral or security for the Loan or the pledgor of such collateral or
security and its right of contribution from any guarantor or surety of
Borrower's obligations under the Loan Documents shall be subordinate to Lender's
rights against each of the entities comprising Borrower, in such collateral or
security, against any such pledgor and against any such guarantor or surety.
Each Borrower Guarantor shall have no such rights of subrogation, reimbursement
or contribution until all amounts due under the Note, the Mortgage and the other
Loan Documents have been paid in full and Lender has released, transferred or
disposed of all of its rights in any collateral or security. Each Borrower
Guarantor waives its rights under California Civil Code Sections 2847, 2848 and
2849 to the extent not inconsistent with the foregoing.

    12.25.7  Confirmation of Waivers.  In accordance with California Civil Code
Section 2856(c), each Borrower Guarantor, as guarantor, hereby makes the
following waivers:

    (a) The guarantor waives all rights and defenses that the guarantor may have
because the debtor's debt is secured by real property. This means, among other
things:

     (i) The creditor may collect from the guarantor without first foreclosing
on any other real or personal property collateral pledged by the debtor or any
other person.

    (ii) If the creditor forecloses on any real property collateral pledged by
the debtor:

    (1) The amount of the debt may be reduced only by the price for which the
collateral is sold at the foreclosure sale, even if the collateral is worth more
than the sale price.

    (2) The creditor may collect from the guarantor even if the creditor, by
foreclosing on the real property collateral, has destroyed any right the
guarantor may have to collect from the debtor.

This is an unconditional and irrevocable waiver of any rights and defenses the
guarantor may have because the debtor's debt is secured by real property. These
rights and defenses include, but are not limited to, any rights or defenses
based upon Section 580a, 580b, 580d or 726 of the California Code of Civil
Procedure.

    (b) Exculpation.  Nothing contained in this Section 12.25 shall be deemed to
expand the personal liability of any Borrower Guarantor beyond that provided in
Section 11.1.1 hereof.

99

--------------------------------------------------------------------------------

    12.26  Counterparts.  

    This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.

100

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement to be
duly executed by their duly authorized representatives, all as of the day and
year first above written.

    BORROWER:
 
 
Parkway Plaza LP, a Delaware limited partnership
 
 
By:
 
Parkway Plaza, Inc., a Delaware corporation, its general partner
 
 
By:
 
/s/ ELIZABETH P. WESTMAN   

--------------------------------------------------------------------------------

        Name:   Elizabeth P. Westman         Title:   Secretary
 
 
 
 
Plaza West Covina LP, a Delaware limited partnership
 
 
 
 
By:
 
Plaza West Covina, Inc., a Delaware corporation, its general partner
 
 
 
 
 
 
By:
 
/s/ ELIZABETH P. WESTMAN   

--------------------------------------------------------------------------------

                Name:   Elizabeth P. Westman                 Title:   Secretary
 
 
 
 
Horton Plaza LP, a Delaware limited partnership
 
 
 
 
By:
 
Horton Plaza, Inc., a Delaware corporation, its general partner
 
 
 
 
 
 
By:
 
/s/ ELIZABETH P. WESTMAN   

--------------------------------------------------------------------------------

                Name:   Elizabeth P. Westman                 Title:   Secretary

101

--------------------------------------------------------------------------------


 
 
 
 
Fox Hills Mall LP, a Delaware limited partnership
 
 
 
 
By:
 
Fox Hills Mall, Inc., a Delaware corporation, its general partner
 
 
 
 
 
 
By:
 
/s/ ELIZABETH P. WESTMAN   

--------------------------------------------------------------------------------

                Name:   Elizabeth P. Westman                 Title:   Secretary
 
 
 
 
West Park Partners, L.P., a Missouri limited partnership
 
 
 
 
By:
 
West Park Shopping Center, Inc., a Delaware corporation, its general partner
 
 
 
 
 
 
By:
 
/s/ ELIZABETH P. WESTMAN   

--------------------------------------------------------------------------------

                Name:   Elizabeth P. Westman                 Title:   Secretary
 
 
 
 
Northwest Plaza LLC, a Delaware limited liability company
 
 
 
 
By:
 
Northwest Plaza, Inc., a Delaware corporation, its managing member
 
 
 
 
 
 
By:
 
/s/ ELIZABETH P. WESTMAN   

--------------------------------------------------------------------------------

                Name:   Elizabeth P. Westman                 Title:   Secretary

102

--------------------------------------------------------------------------------


 
 
 
 
WEA Crestwood Plaza LLC, a Delaware limited liability company
 
 
 
 
By:
 
Crestwood Plaza, Inc., a Delaware corporation, its managing member
 
 
 
 
 
 
By:
 
/s/ ELIZABETH P. WESTMAN   

--------------------------------------------------------------------------------

                Name:   Elizabeth P. Westman                 Title:   Secretary
 
 
 
 
Mid Rivers Mall LLC, a Delaware limited liability company
 
 
 
 
By:
 
Mid Rivers, Inc., a Delaware corporation, its managing member
 
 
 
 
 
 
By:
 
/s/ ELIZABETH P. WESTMAN   

--------------------------------------------------------------------------------

                Name:   Elizabeth P. Westman                 Title:   Secretary
 
 
 
 
Mid Rivers Land LLC II, a Delaware limited liability company
 
 
 
 
By:
 
Mid Rivers Land, Inc., a Delaware corporation, its managing member
 
 
 
 
 
 
By:
 
/s/ ELIZABETH P. WESTMAN   

--------------------------------------------------------------------------------

                Name:   Elizabeth P. Westman                 Title:   Secretary

103

--------------------------------------------------------------------------------


 
 
 
 
Enfield Square LLC. a Delaware limited liability company
 
 
 
 
By:
 
Enfield Square, Inc., a Delaware corporation, its managing member
 
 
 
 
 
 
By:
 
/s/ ELIZABETH P. WESTMAN   

--------------------------------------------------------------------------------

                Name:   Elizabeth P. Westman                 Title:   Secretary
 
 
LENDER:
 
 
UBS WARBURG REAL ESTATE INVESTMENTS INC., a Delaware corporation
 
 
By:
 
/s/ ANDREW B. COHEN   

--------------------------------------------------------------------------------

        Name:   Andrew B. Cohen         Title:   Associate Director
 
 
By:
 
/s/ ROBERT PETTIINATO   

--------------------------------------------------------------------------------

        Name:   Robert Pettinato         Title:   Director

104

--------------------------------------------------------------------------------



Exhibit A

Form of Notice To Tenant

FORM OF

TENANT NOTICE LETTER


[Date]

RE: [Shoppingtown Name]

Dear Tenant:

    This letter shall confirm that you are currently making all checks, in
payment of rent and other charges due to the Landlord under your Lease, payable
to the order of (Owner's Name), and are remitting such checks to the following
address:

    [Owner's Name]
[Shoppingtown Name]
[Lock Box Payment Address]    

    Note this letter does not change procedures for payment of rent currently in
place, this is strictly a letter of confirmation. The instructions set forth
herein are irrevocable and are not subject to modification in any manner, except
with the approval of UBS Warburg Real Estate Investments Inc. ("Lender") or the
servicer under that certain loan made by Lender to Owner on July 11, 2001.

Thank you for your cooperation,

[General Manager's Name]
[Shoppingtown Name]

A–1

--------------------------------------------------------------------------------

Exhibit B

Form of Subordination, Non-Disturbance and Attornment Agreement


SUBORDINATION, NON-DISTURBANCE
AND ATTORNMENT AGREEMENT


    THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (this
"Agreement") made as of the [  ] day of [         ], 200[  ], by and among UBS
Warburg Real Estate Investments Inc. ("Lender"), [            ] ("Tenant") and
[            ] ("Landlord").

WITNESSETH:

    WHEREAS, Lender has agreed to make a loan (the "Loan"), which Loan will be
evidenced in part by a promissory note (the "Note") of even date herewith made
by Landlord to order of Lender and will be secured by, among other things, a
mortgage or deed of trust, assignment of leases and rents and security agreement
(the "Mortgage") of even date herewith made by Landlord to Lender covering the
land (the "Land") described on Exhibit A attached hereto and all improvements
(the "Improvements") now or hereafter located on the land (the Land and the
Improvements hereinafter collectively referred to as the "Property"); and

    WHEREAS, by a lease dated as of [            ] (which lease, as the same may
have been amended and supplemented, is hereinafter called the "Lease"), Landlord
leased to Tenant approximately [      ] square feet of space located in the
Improvements (the "Premises"); and

    WHEREAS, the parties hereto desire to make the Lease subject and subordinate
to the Mortgage.

    NOW, THEREFORE, the parties hereto, in consideration of the covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, hereby agree as follows:

    (1) The Lease, as the same may hereafter be modified, amended or extended,
and all of Tenant's right, title and interest in and to the Premises and all
rights, remedies and options of Tenant under the Lease, are and shall be
unconditionally subject and subordinate to the Mortgage and the lien thereof, to
all the terms, conditions and provisions of the Mortgage, to each and every
advance made or hereafter made under the Mortgage, and to all renewals,
modifications, consolidations, replacements, substitutions and extensions of the
Mortgage; provided, however, and Lender agrees, that so long as (A) no event has
occurred and no condition exists, which would entitle Landlord to terminate the
Lease or would cause, without further action of Landlord, the termination of the
Lease or would entitle Landlord to dispossess Tenant from the Premises, (B) the
term of the Lease has commenced and Tenant is in possession of the Premises and
(C) the Lease shall be in full force and effect and shall not have been
otherwise modified or supplemented in any way without Lender's prior written
consent; then, and in such event Tenant's leasehold estate under the Lease shall
not be terminated, Tenant's possession of the Premises shall not be disturbed by
Lender and Lender will accept the attornment of Tenant.

    (2) In the event that Lender succeeds to the interest of Landlord or any
successor to Landlord, Tenant shall, and does hereby agree to, attorn to and
accept Lender and to recognize Lender as Landlord under the Lease. Such
attornment is hereby acknowledged by Tenant as effective and self-operative
without the execution of any other instruments.

    (3) Notwithstanding anything to the contrary contained in the Lease, Tenant
hereby agrees that in the event of any act, omission or default by Landlord or
Landlord's agents, employees, contractors, licensees or invitees which would
give Tenant the right, either immediately or after the lapse of a period of
time, to terminate the Lease, or to claim a partial or total eviction, or to
reduce the rent payable thereunder or credit or offset any amounts against
future rents payable thereunder, Tenant will not exercise any such right
(i) until it has given written notice of such act, omission or default to Lender
by delivering notice of such act, omission or default, in accordance with this
Agreement, and

--------------------------------------------------------------------------------

(ii) until a period of not less than sixty (60) days for remedying such act,
omission or default shall have elapsed following the giving of such notice.
Notwithstanding the foregoing, in the case of any default of Landlord which
cannot be cured within such sixty (60) day period, if Lender shall within such
period proceed promptly to cure the same (including such time as may be
necessary to acquire possession of the Premises if possession is necessary to
effect such cure) and thereafter shall prosecute the curing of such default with
diligence, then the time within which such default may be cured by Lender shall
be extended for such period as may be necessary to complete the curing of the
same with diligence. Lender's cure of Landlord's default shall not be considered
an assumption by Lender of Landlord's other obligations under the Lease. Unless
Lender otherwise agrees in writing, Landlord shall remain solely liable to
perform Landlord's obligations under the Lease (but only to the extent required
by and subject to the limitation included with the Lease), both before and after
Lender's exercise of any right or remedy under this Agreement. If Lender or any
successor or assign becomes obligated to perform as Landlord under the Lease,
such person or entity will be released from those obligations when such person
or entity assigns, sells or otherwise transfers its interest in the Premises or
the Property.

    (4) If Lender succeeds to the interest of Landlord or any successor to
Landlord (such event, whether a foreclosure, deed-in-lieu of foreclosure or
other acquisition, being referred to herein as a "Foreclosure"), in no event
shall Lender (i) have any liability for any act or omission of any prior
landlord under the Lease which occurs prior to the date Lender succeeds to the
rights of Landlord under the Lease, nor any liability for claims, offsets or
defenses which Tenant might have had against Landlord, (ii) be obligated to
complete or permit the construction of any improvements under the Lease, except
for any obligation arising after Foreclosure and only for any construction or
expenditure that a real estate mortgage investment conduit is allowed to make
under Section 856(e)(4)(B) of the Internal Revenue Code of 1986, as amended
and/or supplemented from time to time, and regulations and rulings thereunder,
(iii) bound by any rents paid more than one month in advance to any prior owner,
(iv) liable for any security deposit not paid over to Lender by Landlord, or
(v) bound by any modification, amendment, extension or cancellation of the Lease
not consented to in writing by Lender; and further provided, that nothing herein
shall negate the right of Lender after a Foreclosure to exercise the rights and
remedies, including termination of the Lease, of Landlord under the Lease upon
the occurrence of an event of default by Tenant under the Lease in accordance
therewith. As to any event of default by Tenant under the Lease existing at the
time of Foreclosure, such Foreclosure shall not operate to waive or abate any
action initiated by Landlord under the Lease to terminate the same on account of
such event of default. In no event shall Lender have any personal liability as
successor to Landlord and Tenant shall look only to the estate and property of
Lender in the Land and the Improvements for the satisfaction of Tenant's
remedies for the collection of a judgment (or other judicial process) requiring
the payment of money in the event of any default by Lender as Landlord under the
Lease, and no other property or assets of Lender shall be subject to levy,
execution or other enforcement procedure for the satisfaction of Tenant's
remedies under or with respect to the Lease. Tenant agrees that Lender, as
holder of the Mortgage, and as Landlord under the Lease if it succeeds to that
position, shall in no event (a) have any liability for the performance or
completion of any initial work or installations or for any loan or contribution
or rent concession towards initial work, which are required to be made by
Landlord (I) under the Lease or under any related Lease documents or (II) for
any space which may hereafter become part of said Premises, and any such
requirement shall be inoperative in the event Lender succeeds to the position of
Landlord prior to the completion or performance thereof, or (b) be liable under
any warranty of construction contained in the Lease or any implied warranty of
construction. Tenant further agrees with Lender that Tenant will not voluntarily
subordinate the Lease to any lien or encumbrance without Lender's prior written
consent.

    (5) This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original but all of which together shall constitute and
be construed as one and the same instrument. This Agreement shall be interpreted
and construed in accordance with and governed by the laws of the State of
[            ].

    (6) All notices to be given under this Agreement shall be in writing and
shall be deemed served upon receipt by the addressee if served personally or, if
mailed, upon the first to occur of receipt or

--------------------------------------------------------------------------------

the refusal of delivery as shown on a return receipt, after deposit in the
United States Postal Service certified mail, postage prepaid, addressed to the
address of Landlord, Tenant or Lender appearing below, or, if sent by telegram,
when delivered by or refused upon attempted delivery by the telegraph office.
Such addresses may be changed by notice given in the same manner. If any party
consists of multiple individuals or entities, then notice to any one of same
shall be deemed notice to such party.

  Lender's Address:            
UBS Warburg Real Estate Investments Inc.
1285 Avenue of the Americas, 11th Floor
New York, New York 10019
Attention: Robert W. Pettinato
 
 
   
With Copies To:
 
 
       
Cadwalader, Wickersham & Taft
100 Maiden Lane
New York, New York 10038
Attention:
 
 
       
-and-
 
 
       
First Union National Bank
8739 Research Drive
Charlotte, North Carolina 28288-1075
Attention: Jason Todd
 
 
   
Tenant's Address:
 
 
       
[
]
 
        [ ]           Attention: [ ]      
Landlord's Address:
 
 
       
[
]
 
        [ ]           Attention: [ ]    

    (7) This Agreement shall apply to, bind and inure to the benefit of the
parties hereto and their respective successors and assigns. As used herein
"Lender" shall include any subsequent holder of the Mortgage.

    (8) Tenant acknowledges that Landlord has assigned to Lender its right,
title and interest in the Lease and to the rents, issues and profits of the
Property and the Property pursuant to the Mortgage, and that Landlord has been
granted the license to collect such rents provided no Event of Default has
occurred under, and as defined in, the Mortgage. Tenant agrees to pay all rents
and other amounts due under the Lease directly to Lender upon receipt of written
demand by Lender, and Landlord hereby consents thereto. The assignment of the
Lease to Lender, or the collection of rents by Lender pursuant to such
assignment, shall not obligate Lender to perform Landlord's obligations under
the Lease.

[No Further Text On This Page]

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the day and year first above written.

    UBS WARBURG REAL ESTATE INVESTMENTS INC., a Delaware corporation
 
 
By:
  

--------------------------------------------------------------------------------

    Name:
Title:
 
 
By:
  

--------------------------------------------------------------------------------

    Name:
Title:
 
 
[LANDLORD]
 
 
By:
  

--------------------------------------------------------------------------------

    Name:
Title:
 
 
[TENANT]
 
 
By:
  

--------------------------------------------------------------------------------

    Name:
Title:

--------------------------------------------------------------------------------

[INSERT STATE SPECIFIC ACKNOWLEDGMENTS]

ACK.-1

--------------------------------------------------------------------------------


EXHIBIT A

LEGAL DESCRIPTION


--------------------------------------------------------------------------------


Exhibit C-1

Form of Managers Consent and Subordination Agreement

MANAGER'S CONSENT AND SUBORDINATION
OF MANAGEMENT AGREEMENT


    THIS MANAGER'S CONSENT AND SUBORDINATION OF MANAGEMENT AGREEMENT (this
"Agreement"), dated as of       ,      , is executed by the
undersigned,                        , a                        , ("Manager"), as
an inducement to UBS WARBURG REAL ESTATE INVESTMENTS INC., a Delaware
corporation (together with its successors and assigns, the "Lender"), to make a
loan to                   , a                  limited partnership ("Borrower")
and certain affiliates of Borrower (collectively, the "Borrowers") in a
principal amount not to exceed $800,000,000 (the "Loan") pursuant to that
certain Loan Agreement dated as of the date hereof (the "Loan Agreement")
between Lender and the Borrowers, in connection with various properties,
including the property owned by Borrower known
as                                    (the "Property").

    (1)  Definitions.  All capitalized terms not defined herein shall have the
meanings ascribed thereto in the Loan Agreement.

    (2)  Manager's Representations.  Manager warrants and represents to Lender,
as of the date hereof, that the following are true and correct:

    (a) The management agreement is described on Exhibit A attached hereto and
made a part hereof and such management agreement has not been amended, modified
or supplemented (such management agreement, as so amended, modified or
supplemented, the "Management Agreement").

    (b) That the entire agreement between Manager and Borrower for the
management of the Property is evidenced by the Management Agreement.

    (c) That the Management Agreement constitutes the valid and binding
agreement of Manager, is enforceable in accordance with its terms, and Manager
has full authority under all state or local laws and regulations, to perform all
of its obligations under said Management Agreement.

    (d) That neither Borrower nor Manager is in default in the performance of
any of its obligations under the Management Agreement.

    (e) That Manager has received and reviewed a copy of the Loan Agreement and
the Cash Management Agreement.

    (3)  Manager's Agreements.  Manager hereby consents to and agrees to each
and every one of the following covenants and agreements for the benefit of
Lender and as a condition to Lender's making the Loan:

    (a)  No Termination of Management Agreement.  Manager shall not terminate
the Management Agreement without first obtaining Lender's written consent, which
consent shall not be unreasonably withheld, conditioned or delayed.
Notwithstanding the foregoing, Manager shall have the right to terminate the
Management Agreement upon default by Borrower with respect to non-payment of the
management fee due thereunder by giving Lender thirty (30) days' prior written
notice of such termination. In the event Lender shall cure such non-payment
default in the aforesaid thirty (30)-day period, then any such termination
notice shall be of no further force or effect.

    (b)  Subordination of Management Agreement to Lien of Mortgages.  Any and
all liens, rights and interests (whether choate or inchoate and including,
without limitation, all mechanics' and materialmen's liens under applicable law)
owned, claimed or held, or to be owned, claimed or held, by Manager in and to
the Property, are and shall be, and are hereby made, in all respects subordinate
and inferior to the liens and security interests created or to be created for
the benefit

--------------------------------------------------------------------------------

of Lender, its successors and assigns, and securing the repayment of the Debt
and including, without limitation, those created under and by virtue of the
Mortgages.

    (c)  Lender's Right to Terminate.  Upon the occurrence of a Cash Management
Event, Manager shall, at the request of Lender, continue performance, subject to
Paragraph 3(d) hereof, on behalf of Lender, of all of Manager's obligations
under the terms of the Management Agreement with respect to the Property,
provided that Lender gives Manager the notice provided for in Paragraph 3(j)
hereof and Lender (or Borrower) performs or causes to be performed the
obligations of Borrower to Manager under the Management Agreement accruing or
arising from and after, and with respect to the period commencing upon, the
effective date of such notice. Notwithstanding anything contained in the
Management Agreement to the contrary, Lender, or Borrower at Lender's direction
pursuant to the Loan Documents, shall have the right to terminate the Management
Agreement upon, or at any time after an Event of Default, by giving Manager
thirty (30) days' prior written notice of such termination, in which event
Manager shall resign as manager of the Property effective upon the end of such
thirty (30)-day period. Manager agrees not to look to Lender for payment of any
accrued but unpaid fees relating to the Property accruing from and after the
effective date of such termination.

    (d)  Cooperation with Management Consultant.  If, pursuant to the Loan
Agreement, Borrower retains a Management Consultant, Manager shall cooperate
with the Management Consultant to enable the Management Consultant to perform
its responsibilities as described in the Loan Agreement.

    (e)  No Amendments to Management Agreement.  Manager will not amend or
modify the Management Agreement in any manner which would (i) materially and
adversely affect the management, operation or value of the Property, or
(ii) increase the base management fee payable thereunder, without the prior
written consent of Lender which consent shall not be unreasonably withheld,
delayed or conditioned. In the event Manager fails to secure such approval, the
Management Agreement shall, for the purposes of Manager's obligations to Lender
pursuant to this Agreement, including Manager's obligation aforesaid to continue
performance thereunder for Lender's benefit pursuant to the terms of this
Agreement, be deemed not to have been modified by such amendment.

    (f)  Delivery of Rent Roll and Service Contracts.  Within twenty
(20) Business Days after Lender's request therefor, but not more than once in
any calendar quarter, and only to the extent not furnished by Borrower, Manager
shall furnish to Lender a current rent roll of all Tenants of the Property,
including a list of which Tenants are in default under their respective leases,
and a schedule of all other entities with whom Manager has entered into leases,
contracts or other agreements relating to the Property, together with copies of
all such leases, contracts or agreements.

    (g)  Further Assurances.  Manager further agrees, without cost to Manager,
to (i) execute such affidavits and certificates as Lender shall reasonably
require to further evidence the agreements herein contained, (ii) on request
from Lender, and only to the extent not furnished by Borrower, furnish Lender
with copies of such information as Borrower is entitled to receive under the
Management Agreement, and (iii) at reasonable times, and upon reasonable advance
notice, cooperate with Lender's representative or agent in any inspection of the
Property.

    (h)  Assignment of Rents and Leases.  Manager acknowledges that, in
connection with the Loan, Borrower has executed and delivered to Lender a
certain Assignment of Leases and Rents, dated as of the date hereof, assigning
to Lender, among other things, all of Borrower's right, title and interest in
and to all of the Leases, including any of Borrower's rights in the security
deposits thereunder (to the extent permitted by applicable law). Manager hereby
agrees that as of the date hereof, Manager shall henceforth deliver to the
Lockbox Account, and cause all Tenants under Leases to deliver to the Lockbox
Account, for application in accordance with the terms and conditions of the Loan
Agreement, the Cash Management Agreement and the other Loan

--------------------------------------------------------------------------------

Documents, all Rents and other proceeds received after the date hereof from any
and all Tenants or other parties occupying or using any portion of the Property.

    (i)  No Joint Venture.  Lender has no obligation to Manager with respect to
the Debt and Manager shall not be a third party beneficiary with respect to any
of Lender's obligations to Borrower set forth in the Loan Documents. The
relationship of Lender to Borrower is one of a creditor to a debtor, and Lender
is not a joint venturer or partner of Borrower.

    (j)  Lender Not Obligated Under Management Agreement.  Manager further
agrees that, except as hereinafter set forth, nothing herein shall impose upon
Lender any obligation for payment or performance in favor of Manager. In the
event that Lender notifies Manager in writing of the occurrence of a Cash
Management Event and that Lender has elected to assert the rights of Borrower
under the Management Agreement, Lender shall pay Manager the sums due Manager
under the terms of the Management Agreement (subject to and in accordance with
the terms of the Management Agreement and this Agreement) for the period
commencing on the effective date of Lender's notice to Manager and ending on the
expiration date or earlier termination of the Management Agreement.

    (k)  Lender's Reliance on Representations.  Manager has executed this
Agreement for the purpose of inducing the Lender to make the Loan in accordance
with the Loan Agreement and with full knowledge that Lender shall rely upon the
representations, warranties and agreements herein contained when making the
Loan, and that but for this instrument and the representations, warranties and
agreements herein contained, the Lender would not take such actions.

    (l)  Governed by Loan Documents.  Manager agrees that until such time as the
Debt has been repaid in full, the terms and provisions of this Agreement and the
Note, the Loan Agreement and the other Loan Documents shall be superior to the
terms and provisions of the Management Agreement with respect to the payment of
any management fees thereunder (other than with respect to payment of management
fees and other amounts payable under the Management Agreement for any periods
prior to the termination thereof) and termination of the Management Agreement,
and to the extent there are any inconsistencies between the Management Agreement
and this Agreement and the Loan Documents with respect to such terms and
provisions, the terms, provisions and conditions in this Agreement and the Loan
Documents shall govern in all respects.

    (4)  Borrower Consent.  Borrower has joined herein to evidence its consent
to all the agreements of Manager contained in this Agreement.

    (5)  Severability.  Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

    (6)  Counterparts.  This Agreement may be executed in several counterparts,
each of which shall be an original and all of which shall collectively
constitute but one and the same instrument.

    (7)  Assignment.  Lender shall have the right to transfer, sell and assign
its interest in this Agreement to any Person. All references to "Lender"
hereunder shall be deemed to include the successors and assigns of Lender.

    (8)  Notices.  Any notice, election, request, communication or demand which
is required or permitted to be given or served hereunder shall be in writing and
shall be given or served by hand

--------------------------------------------------------------------------------

delivery against receipt, by any nationally recognized overnight courier service
providing evidence of the date of delivery or by certified mail return receipt
requested, postage prepaid, addressed to

If to Lender:   UBS Warburg Real Estate Investments Inc.
1285 Avenue of the Americas, 11th Floor
New York, New York 10019
Attention: Robert Pettinato, Director
Facsimile No. (212) 821-5720
with a copy to:
 
Cadwalader, Wickersham & Taft
100 Maiden Lane
New York, New York 10038
Attention: Alan Lawrence, Esq.
Facsimile No. (212) 504-6666
If to Manager:
 
 
With a copy to:
 
 

Any such notice or demand given hereunder shall be effective upon delivery or
three (3) days after mailing aforesaid. All notices, elections, requests,
communications and demands required or permitted hereunder shall be in the
English language.

    (9)  Non-Recourse.  Anything contained in this Agreement to the contrary
notwithstanding (except as provided below), Lender's recourse with respect to
any claims arising under or in connection with this Agreement shall be limited
solely to the interest of Manager in the Management Agreement, and none of
(i) Manager or any of its Affiliates, (ii) any Persons who presently or in the
future own any direct ownership interest in Manager or any successor of Manager
(each, a "Direct Beneficial Owner") or any affiliate thereof, (iii) any Person
owning, directly or indirectly, any legal or beneficial interest in Manager or
any Direct Beneficial Owner of any Affiliate thereof, or (iv) any partner,
principal, officer, controlling person, beneficiary, trustee, advisor,
shareholder, employee, agent, nominee, Affiliate or director of any Person
described in clauses (i) through (iii) above shall be personally liable for the
performance of any obligation hereunder or the payment of any amount due
hereunder; provided, however, that the foregoing limitation on the personal
liability of the Persons described in clauses (i) through (iv) above shall not
impair the validity of this Agreement or the right of Lender to enforce any of
its rights or remedies hereunder or under any of the other Loan Documents upon
the occurrence of a Cash Management Event as provided in this Agreement. Nothing
contained herein shall release, impair or otherwise affect any right, remedy or
recourse Lender may have against Manager or Borrower with respect to (a) any
fraud or bad faith or any material and intentional misrepresentation by Manager
or its Affiliates made in connection with the transactions contemplated hereby,
(b) bad faith waste by Manager, (c) any misapplication of Rents following and
during the continuance of a Cash Management Event, or (d) any misapplication of
proceeds of any insurance policies required to be maintained by Borrower or
Manager.

[SIGNATURE PAGE IMMEDIATELY FOLLOWS]

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, each of the undersigned has executed this Agreement as
of the day and year first above written.

  MANAGER:

--------------------------------------------------------------------------------


EXHIBIT A

(see attached)


--------------------------------------------------------------------------------


Exhibit C-2

Form of Managers Consent and Subordination Agreement

MANAGER'S CONSENT AND SUBORDINATION OF MANAGEMENT AGREEMENT


    THIS MANAGER'S CONSENT AND SUBORDINATION OF MANAGEMENT AGREEMENT (this
"Agreement"), dated as of             ,            , is executed by the
undersigned,                       , a                      , ("Manager"), as an
inducement to UBS WARBURG REAL ESTATE INVESTMENTS INC., a Delaware corporation
(together with its successors and assigns, the "Lender"), to make a loan to
                      , a                      limited partnership ("Borrower")
and certain affiliates of Borrower (collectively, the "Borrowers") in a
principal amount not to exceed $800,000,000 (the "Loan") pursuant to that
certain Loan Agreement dated as of the date hereof (the "Loan Agreement")
between Lender and the Borrowers, in connection with various properties,
including the property owned by Borrower known
as                                           (the "Property").

    (1) Definitions. All capitalized terms not defined herein shall have the
meanings ascribed thereto in the Loan Agreement.

    (2) Manager's Representations. Manager warrants and represents to Lender, as
of the date hereof, that the following are true and correct:

    (a) The management agreement is described on Exhibit A attached hereto and
made a part hereof and such management agreement has not been amended, modified
or supplemented (such management agreement, as so amended, modified or
supplemented, the "Management Agreement").

    (b) That the entire agreement between Manager and Borrower for the
management of the Property is evidenced by the Management Agreement.

    (c) That the Management Agreement constitutes the valid and binding
agreement of Manager, is enforceable in accordance with its terms, and Manager
has full authority under all state or local laws and regulations, to perform all
of its obligations under said Management Agreement.

    (d) That neither Borrower nor Manager is in default in the performance of
any of its obligations under the Management Agreement.

    (e) That Manager has received and reviewed a copy of the Loan Agreement and
the Cash Management Agreement.

    (3) Manager's Agreements. Manager hereby consents to and agrees to each and
every one of the following covenants and agreements for the benefit of Lender
and as a condition to Lender's making the Loan:

    (a) No Termination of Management Agreement. Manager shall not terminate the
Management Agreement without first obtaining Lender's written consent, which
consent shall not be unreasonably withheld, conditioned or delayed.
Notwithstanding the foregoing, Manager shall have the right to terminate the
Management Agreement upon default by Borrower with respect to non-payment of the
management fee due thereunder by giving Lender thirty (30) days' prior written
notice of such termination. In the event Lender shall cure such non-payment
default in the aforesaid thirty (30)-day period, then any such termination
notice shall be of no further force or effect.

    (b) Subordination of Management Agreement to Lien of Mortgages. Any and all
liens, rights and interests (whether choate or inchoate and including, without
limitation, all mechanics' and materialmen's liens under applicable law) owned,
claimed or held, or to be owned, claimed or held, by Manager in and to the
Property, other than rights of Manager to receive payment of the base management
fee and all other amounts payable under the Management Agreement for

--------------------------------------------------------------------------------

periods prior to the termination thereof, are and shall be, and are hereby made,
in all respects subordinate and inferior to the liens and security interests
created or to be created for the benefit of Lender, its successors and assigns,
and securing the repayment of the Debt and including, without limitation, those
created under and by virtue of the Mortgages.

    (c) Lender's Right to Terminate. Upon the occurrence of a Cash Management
Event, Manager shall, at the request of Lender, continue performance, subject to
Paragraph 3(d) hereof, on behalf of Lender, of all of Manager's obligations
under the terms of the Management Agreement with respect to the Property,
provided that Lender gives Manager the notice provided for in Paragraph 3(j)
hereof and Lender (or Borrower) performs or causes to be performed the
obligations of Borrower to Manager under the Management Agreement accruing or
arising from and after, and with respect to the period commencing upon, the
effective date of such notice. Notwithstanding anything contained in the
Management Agreement to the contrary, Lender, or Borrower at Lender's direction
pursuant to the Loan Documents, shall have the right to terminate the Management
Agreement upon, or at any time after, Lender or any third party acquires the
Property, whether by foreclosure, deed-in-lieu of foreclosure or otherwise, by
giving Manager thirty (30) days' prior written notice of such termination, in
which event Manager shall resign as manager of the Property effective upon the
end of such thirty (30)-day period. Manager agrees not to look to Lender for
payment of any accrued but unpaid fees relating to the Property accruing from
and after the effective date of such termination.

    (d) Cooperation with Management Consultant. If, pursuant to the Loan
Agreement, Borrower retains a Management Consultant, Manager shall cooperate
with the Management Consultant to enable the Management Consultant to perform
its responsibilities as described in the Loan Agreement.

    (e) No Amendments to Management Agreement. Manager will not amend or modify
the Management Agreement in any manner which would (i) materially and adversely
affect the management, operation or value of the Property, or (ii) increase the
base management fee payable thereunder, without the prior written consent of
Lender which consent shall not be unreasonably withheld, delayed or conditioned.
In the event Manager fails to secure such approval, the Management Agreement
shall, for the purposes of Manager's obligations to Lender pursuant to this
Agreement, including Manager's obligation aforesaid to continue performance
thereunder for Lender's benefit pursuant to the terms of this Agreement, be
deemed not to have been modified by such amendment.

    (f)  Delivery of Rent Roll and Service Contracts. Within twenty
(20) Business Days after Lender's request therefor, but not more than once in
any calendar quarter, and only to the extent not furnished by Borrower, Manager
shall furnish to Lender a current rent roll of all Tenants of the Property,
including a list of which Tenants are in default under their respective leases,
and a schedule of all other entities with whom Manager has entered into leases,
contracts or other agreements relating to the Property, together with copies of
all such leases, contracts or agreements.

    (g) Further Assurances. Manager further agrees, without cost to Manager, to
(i) execute such affidavits and certificates as Lender shall reasonably require
to further evidence the agreements herein contained, (ii) on request from
Lender, and only to the extent not furnished by Borrower, furnish Lender with
copies of such information as Borrower is entitled to receive under the
Management Agreement, and (iii) at reasonable times, and upon reasonable advance
notice, cooperate with Lender's representative or agent in any inspection of the
Property.

    (h) Assignment of Rents and Leases. Manager acknowledges that, in connection
with the Loan, Borrower has executed and delivered to Lender a certain
Assignment of Leases and Rents, dated as of the date hereof, assigning to
Lender, among other things, all of Borrower's right, title and interest in and
to all of the Leases, including any of Borrower's rights in the security
deposits thereunder (to the extent permitted by applicable law). Manager hereby
agrees that as of the date hereof, Manager shall henceforth deliver to the
Lockbox Account, and cause all Tenants under

--------------------------------------------------------------------------------

Leases to deliver to the Lockbox Account, for application in accordance with the
terms and conditions of the Loan Agreement, the Cash Management Agreement and
the other Loan Documents, all Rents and other proceeds received after the date
hereof from any and all Tenants or other parties occupying or using any portion
of the Property.

    (i)  No Joint Venture. Lender has no obligation to Manager with respect to
the Debt and Manager shall not be a third party beneficiary with respect to any
of Lender's obligations to Borrower set forth in the Loan Documents. The
relationship of Lender to Borrower is one of a creditor to a debtor, and Lender
is not a joint venturer or partner of Borrower.

    (j)  Lender Not Obligated Under Management Agreement. Manager further agrees
that, except as hereinafter set forth, nothing herein shall impose upon Lender
any obligation for payment or performance in favor of Manager. In the event that
Lender notifies Manager in writing of the occurrence of a Cash Management Event
and that Lender has elected to assert the rights of Borrower under the
Management Agreement, Lender shall pay Manager the sums due Manager under the
terms of the Management Agreement (subject to and in accordance with the terms
of the Management Agreement and this Agreement) for the period commencing on the
effective date of Lender's notice to Manager and ending on the expiration date
or earlier termination of the Management Agreement.

    (k) Lender's Reliance on Representations. Manager has executed this
Agreement for the purpose of inducing the Lender to make the Loan in accordance
with the Loan Agreement and with full knowledge that Lender shall rely upon the
representations, warranties and agreements herein contained when making the
Loan, and that but for this instrument and the representations, warranties and
agreements herein contained, the Lender would not take such actions.

    (l)  Governed by Loan Documents. Manager agrees that until such time as the
Debt has been repaid in full, the terms and provisions of this Agreement and the
Note, the Loan Agreement and the other Loan Documents shall be superior to the
terms and provisions of the Management Agreement with respect to the payment of
any management fees thereunder (other than with respect to payment of management
fees and other amounts payable under the Management Agreement for any periods
prior to the termination thereof) and termination of the Management Agreement,
and to the extent there are any inconsistencies between the Management Agreement
and this Agreement and the Loan Documents with respect to such terms and
provisions, the terms, provisions and conditions in this Agreement and the Loan
Documents shall govern in all respects.

    (4) Borrower Consent. Borrower has joined herein to evidence its consent to
all the agreements of Manager contained in this Agreement.

    (5) Severability. Wherever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

    (6) Counterparts. This Agreement may be executed in several counterparts,
each of which shall be an original and all of which shall collectively
constitute but one and the same instrument.

    (7) Assignment. Lender shall have the right to transfer, sell and assign its
interest in this Agreement to any Person. All references to "Lender" hereunder
shall be deemed to include the successors and assigns of Lender.

    (8) Notices. Any notice, election, request, communication or demand which is
required or permitted to be given or served hereunder shall be in writing and
shall be given or served by hand

--------------------------------------------------------------------------------

delivery against receipt, by any nationally recognized overnight courier service
providing evidence of the date of delivery or by certified mail return receipt
requested, postage prepaid, addressed to

If to Lender:   UBS Warburg Real Estate Investments Inc.
1285 Avenue of the Americas, 11th Floor
New York, New York 10019
Attention: Robert Pettinato, Director
Facsimile No. (212) 821-5720
with a copy to:
 
Cadwalader, Wickersham & Taft
100 Maiden Lane
New York, New York 10038
Attention: Alan Lawrence, Esq.
Facsimile No. (212) 504-6666
If to Manager:
 
11601 Wilshire Boulevard
Suite 1200
Los Angeles, California 90025-1748
Attention: Mark Stefanek, Chief Financial Officer
Facsimile No. (310) 478-3987
With a copy to:
 
Debevoise & Plimpton
919 Third Avenue
New York, New York 10022
Attention: Peter Schwartz, Esq.
Facsimile No. (212) 909-6836

Any such notice or demand given hereunder shall be effective upon delivery or
three (3) days after mailing aforesaid. All notices, elections, requests,
communications and demands required or permitted hereunder shall be in the
English language.

    (9) Non-Recourse. Anything contained in this Agreement to the contrary
notwithstanding (except as provided below), Lender's recourse with respect to
any claims arising under or in connection with this Agreement shall be limited
solely to the interest of Manager in the Management Agreement, and none of
(i) Manager or any of its Affiliates, (ii) any Persons who presently or in the
future own any direct ownership interest in Manager or any successor of Manager
(each, a "Direct Beneficial Owner") or any affiliate thereof, (iii) any Person
owning, directly or indirectly, any legal or beneficial interest in Manager or
any Direct Beneficial Owner of any Affiliate thereof, or (iv) any partner,
principal, officer, controlling person, beneficiary, trustee, advisor,
shareholder, employee, agent, nominee, Affiliate or director of any Person
described in clauses (i) through (iii) above shall be personally liable for the
performance of any obligation hereunder or the payment of any amount due
hereunder; provided, however, that the foregoing limitation on the personal
liability of the Persons described in clauses (i) through (iv) above shall not
impair the validity of this Agreement or the right of Lender to enforce any of
its rights or remedies hereunder or under any of the other Loan Documents upon
the occurrence of a Cash Management Event as provided in this Agreement. Nothing
contained herein shall release, impair or otherwise affect any right, remedy or
recourse Lender may have against Manager or Borrower with respect to (a) any
fraud or bad faith or any material and intentional misrepresentation by Manager
or its Affiliates made in connection with the transactions contemplated hereby,
(b) bad faith waste by Manager, (c) any misapplication of Rents following and
during the continuance of a Cash Management Event, or (d) any misapplication of
proceeds of any insurance policies required to be maintained by Borrower or
Manager.

[SIGNATURE PAGE IMMEDIATELY FOLLOWS]

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, each of the undersigned has executed this Agreement as
of the day and year first above written.

        MANAGER:

--------------------------------------------------------------------------------


EXHIBIT A

(see attached)


--------------------------------------------------------------------------------


Schedule 1

Allocated Loan Amount


    Westfield Mall Portfolio

Property


--------------------------------------------------------------------------------

  Location

--------------------------------------------------------------------------------

  Allocated Loan Balances

--------------------------------------------------------------------------------

Parkway Plaza   El Cajon, CA   $ 125,000,000 West Covina   West Covina, CA   $
104,000,000 Horton Plaza (w/Robinsons May)   San Diego, CA   $ 144,000,000 Fox
Hills   Culver City, CA   $ 72,000,000 Northwest Plaza (w/office)   St. Louis,
MO   $ 99,500,000 Crestwood   St. Louis, MO   $ 95,000,000 Mid Rivers   St.
Peters, MO   $ 84,000,000 West Park   Cape Girardeau, MO   $ 35,500,000 Enfield
  Enfield, CT   $ 41,000,000 Total         800,000,000

Schedule 1–1

--------------------------------------------------------------------------------




Schedule 2

Intentionally Deleted


Schedule 2–1

--------------------------------------------------------------------------------


Schedule 3

Required Repair


    Property:   Crestwood Plaza
164 Crestwood Plaza
St. Louis, Missouri
 
 
 
 
 
 
 

ITEM

--------------------------------------------------------------------------------

  QUANTITY UNIT

--------------------------------------------------------------------------------

  COST

--------------------------------------------------------------------------------

  IMMEDIATE COST

--------------------------------------------------------------------------------

  COMMENTS

--------------------------------------------------------------------------------

Repair concrete floor at northeast corner of 1st. Level of underground parking
garage       Lump sum   $ 2,000    
TOTAL ESTIMATED COST
 
 
 
 
 
$
2,000
 
 

Schedule 3-1

--------------------------------------------------------------------------------

    Property:   Westfield Shoppingtown
Fox Hills Mall
Culver City, CA
 
 
 
 
 
 
 

QUANTITY

--------------------------------------------------------------------------------

  UNIT

--------------------------------------------------------------------------------

  UNIT COST

--------------------------------------------------------------------------------

  IMMEDIATE COST

--------------------------------------------------------------------------------

  COMMENTS

--------------------------------------------------------------------------------

40000   SF   $ 0.60   $ 24,000   Complete planned exterior painting/sealing of
mall exterior walls along north elevation. 1   LS   $ 5,000   $ 5,000   Repair
cracking at concrete columns in parking garage.
 
 
 
 
 
 
 
$
29,000
 
 

Schedule 3-2

--------------------------------------------------------------------------------




Schedule 4

Intentionally Omitted


Schedule 4–1

--------------------------------------------------------------------------------




Schedule 5

Exceptions to Representation


NONE

Schedule 5–1

--------------------------------------------------------------------------------


Schedule 6

Organizational Chart


Schedule 6-1

--------------------------------------------------------------------------------


Schedule 7

Environmental Post Closing Obligations


Property Name


--------------------------------------------------------------------------------

  Housekeeping Tasks

--------------------------------------------------------------------------------

Plaza Bonita   Proper removal and disposal of twelve (12) 30-gallon and
55-gallon drums
West Covina
 
Provide appropriate secondary containment for 55-gallon diesel fuel drum
Parkway Plaza
 
Provide appropriate secondary containment for 55-gallon diesel fuel drum
Horton Plaza
 
Provide appropriate secondary containment for two (2) 55-gallon diesel drums
Fox Hills Mall
 
Provide appropriate secondary containment for two (2) 55-gallon diesel fuel
drums
Enfield Square
 
Evaluation of the management of Hazardous substances, including, but not limited
to storage and labeling of materials and clean up of existing spillage
Northwest Plaza
 
Proper removal and disposal of soda machine

Schedule 7-1

--------------------------------------------------------------------------------


Schedule 8

Intentionally Omitted


Schedule 8-1

--------------------------------------------------------------------------------




Schedule 9

Amortization Schedule


 
   
  Principal

--------------------------------------------------------------------------------

0   07/11/01       1   08/11/01     464,063.42 2   09/11/01     466,957.59 3  
10/11/01     630,626.96 4   11/11/01     473,802.78 5   12/11/01     637,292.65
6   01/11/02     480,732.24 7   02/11/02     483,730.37 8   03/11/02    
967,385.33 9   04/11/02     492,780.40 10   05/11/02     655,772.62 11  
06/11/02     499,943.46 12   07/11/02     662,747.85 13   08/11/02    
507,194.70 14   09/11/02     510,357.87 15   10/11/02     672,889.16 16  
11/11/02     517,737.30 17   12/11/02     680,075.09 18   01/11/03    
525,207.57 19   02/11/03     528,483.08 20   03/11/03     1,008,059.23 21  
04/11/03     538,065.88 22   05/11/03     699,870.60 23   06/11/03    
545,786.39 24   07/11/03     707,388.66 25   08/11/03     553,601.94 26  
09/11/03     557,054.53 27   10/11/03     718,361.32 28   11/11/03    
565,008.78 29   12/11/03     726,106.99 30   01/11/04     573,060.95 31  
02/11/04     576,634.90 32   03/11/04     894,625.34 33   04/11/04    
585,810.56 34   05/11/04     746,363.29 35   06/11/04     594,118.79 36  
07/11/04     754,453.66 37   08/11/04     602,529.30 38   09/11/04    
606,287.03 39   10/11/04     766,302.81 40   11/11/04     614,847.32 41  
12/11/04     774,638.63 42   01/11/05     623,512.98 43   02/11/05    
627,401.58 44   03/11/05     1,097,962.18 45   04/11/05     638,161.98

Schedule 9–1

--------------------------------------------------------------------------------

46   05/11/05     797,341.92 47   06/11/05     647,114.64 48   07/11/05    
806,059.81 49   08/11/05     656,177.51 50   09/11/05     660,269.82 51  
10/11/05     818,870.03 52   11/11/05     669,494.62 53   12/11/05    
827,852.93 54   01/11/06     678,832.97 55   02/11/06     683,066.58 56  
03/11/06     1,148,553.81 57   04/11/06     694,489.66 58   05/11/06    
852,192.53 59   06/11/06     704,135.69 60   07/11/06     861,585.62 61  
08/11/06     713,900.47 62   09/11/06     718,352.78 63   10/11/06    
875,429.90 64   11/11/06     728,292.56 65   12/11/06     885,109.03 66  
01/11/07     738,354.69 67   02/11/07     742,959.51 68   03/11/07    
1,202,988.03 69   04/11/07     755,095.60 70   05/11/07     911,209.23 71  
06/11/07     765,487.68 72   07/11/07     921,328.79 73   08/11/07    
776,007.67 74   09/11/07     780,847.32 75   10/11/07     936,285.67 76  
11/11/07     791,556.39 77   12/11/07     946,713.91 78   01/11/08    
802,397.28 79   02/11/08     807,401.51 80   03/11/08     1,111,850.12 81  
04/11/08     819,371.11 82   05/11/08     973,799.26 83   06/11/08    
830,554.39 84   07/11/08     984,689.28 85   08/11/08     841,875.33 86  
09/11/08     847,125.77 87   10/11/08     1,000,826.12 88   11/11/08    
858,650.70 89   12/11/08     1,012,048.84 90   01/11/09     870,317.50 91  
02/11/09     875,745.32 92   03/11/09     1,323,671.59 93   04/11/09    
889,462.20 94   05/11/09     1,042,052.37 95   06/11/09     901,508.27

Schedule 9–2

--------------------------------------------------------------------------------

96   07/11/09     1,053,782.57 97   08/11/09     913,702.64 98   09/11/09    
919,401.03 99   10/11/09     1,071,206.13 100   11/11/09     931,815.65 101  
12/11/09     1,083,295.20 102   01/11/10     944,383.08 103   02/11/10    
950,272.82 104   03/11/10     1,391,406.57 105   04/11/10     964,876.93 106  
05/11/10     1,115,489.53 107   06/11/10     977,851.34 108   07/11/10    
1,128,123.72 109   08/11/10     990,985.45 110   09/11/10     997,165.83 111  
10/11/10     1,146,931.74 112   11/11/10     1,010,537.70 113   12/11/10    
1,159,952.96 114   01/11/11     1,024,074.18 115   02/11/11     1,030,460.92 116
  03/11/11     1,464,286.23 117   04/11/11     1,046,019.65 118   05/11/11    
1,194,504.48 119   06/11/11     1,059,992.90 120   07/11/11     1,208,111.31  
Balloon   $ 702,178,269.02

Schedule 9–3

--------------------------------------------------------------------------------




Schedule 10

Properties in Flood Zones


Parkway   —   Zone X West Covina   —   Zone D (undetermined, but possible flood
hazard area) Horton Plaza   —   Zone C Fox Hills   —   Zone X Northwest   —  
Zone X Crestwood   —   Improvements in Zone X, other lands in Zone AE Mid Rivers
  —   Not within 100 year flood plain West Park   —   Not in a special flood
hazard area Enfield   —   Zone A-9

Schedule 10–1

--------------------------------------------------------------------------------


FIRST AMENDMENT TO LOAN AGREEMENT


    THIS FIRST AMENDMENT TO LOAN AGREEMENT (this "Agreement") made as of the 2nd
day of August, 2001, by and between the Borrower (as hereinafter defined) and
UBS WARBURG REAL ESTATE INVESTMENTS INC., a Delaware corporation (together with
its successors and assigns, "Lender").

W I T N E S S E T H:

    WHEREAS, Lender has made a loan to Borrower in the principal sum of
$800,000,000.00 (the "Loan") evidenced by Borrower's Note dated as of July 11,
2001, given to Lender (the "Note");

    WHEREAS, in connection with the Loan and the Note, Borrower and Lender
entered into a certain Loan Agreement dated as of July 11, 2001 (the "Loan
Agreement"), pursuant to which Borrower and Lender set forth, among other
things, the terms of payment and rates of interest under the Note; and

    WHEREAS, Borrower and Lender wish to amend the Loan Agreement as hereinafter
provided.

    NOW, THEREFORE, in consideration of ten dollars ($10) and other good and
valuable consideration, the receipt of which is hereby acknowledged, Lender and
Borrower hereby covenant and agree as follows:

    1.  The definition of Interest Rate as set forth in the Loan Agreement is
hereby amended and restated as follows:

    "Interest Rate":  shall mean the following rates per annum with respect to
the corresponding Components comprising the Note as set forth below:

Component A-1   6.746849% per annum Component A-2   7.121849% per annum
Component B   7.238849% per annum Component C   7.345849% per annum Component D
  7.424849% per annum Component E   7.765849% per annum Component F  
7.863849% per annum Component G   8.350849% per annum

    2.  Section 2.1.4 of the Loan Agreement is hereby amended and restated as
follows:

    "For the purpose of computing interest payable from time to time on the
principal amount of the Loan and certain other computations set forth herein,
the principal balance of the Loan shall be divided into Components A-1 through
G. The principal amount of the Components shall be as follows:

COMPONENT


--------------------------------------------------------------------------------

  PRINCIPAL AMOUNT

--------------------------------------------------------------------------------

A-1   $ 102,000,000.00 A-2   $ 425,500,000.00 B   $ 65,095,000.00 C   $
59,259,000.00 D   $ 45,646,000.00 E   $ 23,500,000.00 F   $ 25,000,000.00 G   $
54,000,000.00

    3.  Borrower hereby acknowledges that notwithstanding Borrower's right to
receive ten (10) days prior written notice of a modification of the Components
pursuant to Section 2.1.5 of the Loan Agreement, this Agreement satisfies any
and all of Lender's obligations to provide notice with respect to the
modification of Components.

--------------------------------------------------------------------------------

    4.  The liability of Borrower hereunder is limited pursuant to the terms and
conditions set forth in Section 11.1 of the Loan Agreement.

    5.  Except as expressly modified and amended in this Agreement, the Loan
Agreement is hereby ratified and confirmed in all respects, and shall remain
unmodified and in full force and effect. All capitalized terms used in this
Agreement which are not defined herein shall have the meanings given such terms
in the Loan Agreement.

    6.  This Agreement may be executed in any number of duplicate originals and
each duplicate original shall be deemed to be an original. This Agreement may be
executed in several counterparts, each of which counterparts shall be deemed an
original instrument and all of which together shall constitute a single
Agreement. The failure of any party hereto to execute this Agreement, or any
counterpart hereof, shall not relieve the other signatories from their
obligations hereunder.

[NO FURTHER TEXT ON THIS PAGE]

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, Borrower and Lender have duly executed this Agreement as
of the day and year first above written.

    UBS WARBURG REAL ESTATE INVESTMENTS INC., a Delaware corporation
 
 
By:
 
/s/ ANDREW B. COHEN   

--------------------------------------------------------------------------------

        Name:   Andrew B. Cohen         Title:   Associate Director
 
 
By:
 
/s/ ROBERT PETTIINATO   

--------------------------------------------------------------------------------

        Name:   Robert Pettinato         Title:   Director
 
 
Parkway Plaza LP, a Delaware limited partnership
 
 
By:
 
Parkway Plaza, Inc., a Delaware corporation, its general partner
 
 
 
 
By:
 
/s/ ELIZABETH P. WESTMAN   

--------------------------------------------------------------------------------

        Name:   Elizabeth P. Westman         Title:   Assistant Secretary
 
 
Plaza West Covina LP, a Delaware limited partnership
 
 
By:
 
Plaza West Covina, Inc., a Delaware corporation, its general partner
 
 
 
 
By:
 
/s/ ELIZABETH P. WESTMAN   

--------------------------------------------------------------------------------

        Name:   Elizabeth P. Westman         Title:   Assistant Secretary

--------------------------------------------------------------------------------


 
 
Horton Plaza LP, a Delaware limited partnership
 
 
By:
 
Horton Plaza, Inc., a Delaware corporation, its general partner
 
 
 
 
 By:
 
/s/ ELIZABETH P. WESTMAN   

--------------------------------------------------------------------------------

        Name:   Elizabeth P. Westman         Title:   Assistant Secretary
 
 
Fox Hills Mall LP, a Delaware limited partnership
 
 
By:
 
Fox Hills Mall, Inc., a Delaware corporation, its general partner
 
 
 
 
 By:
 
/s/ ELIZABETH P. WESTMAN   

--------------------------------------------------------------------------------

        Name:   Elizabeth P. Westman         Title:   Assistant Secretary
 
 
West Park Partners, L.P., a Missouri limited partnership
 
 
By:
 
West Park Shopping Center, Inc., a Delaware corporation, its general partner
 
 
 
 
 By:
 
/s/ ELIZABETH P. WESTMAN   

--------------------------------------------------------------------------------

        Name:   Elizabeth P. Westman         Title:   Assistant Secretary

--------------------------------------------------------------------------------


 
 
Northwest Plaza LLC, a Delaware limited liability company
 
 
By:
 
Northwest Plaza, Inc., a Delaware corporation, its managing member
 
 
 
 
 By:
 
/s/ ELIZABETH P. WESTMAN   

--------------------------------------------------------------------------------

        Name:   Elizabeth P. Westman         Title:   Assistant Secretary
 
 
WEA Crestwood Plaza LLC, a Delaware limited liability company
 
 
By:
 
Crestwood Plaza, Inc., a Delaware corporation, its managing member
 
 
 
 
 By:
 
/s/ ELIZABETH P. WESTMAN   

--------------------------------------------------------------------------------

        Name:   Elizabeth P. Westman         Title:   Assistant Secretary
 
 
Mid Rivers Mall LLC, a Delaware limited liability company
 
 
By:
 
Mid Rivers, Inc., a Delaware corporation, its managing member
 
 
 
 
 By:
 
/s/ ELIZABETH P. WESTMAN   

--------------------------------------------------------------------------------

        Name:   Elizabeth P. Westman         Title:   Assistant Secretary

--------------------------------------------------------------------------------


 
 
Enfield Square LLC. a Delaware limited liability company
 
 
By:
 
Enfield Square, Inc., a Delaware corporation, its managing member
 
 
 
 
 By:
 
/s/ ELIZABETH P. WESTMAN   

--------------------------------------------------------------------------------

        Name:   Elizabeth P. Westman         Title:   Assistant Secretary
 
 
Mid Rivers Land LLC II, a Delaware limited liability company
 
 
By:
 
Mid Rivers Land, Inc., a Delaware corporation, its managing member
 
 
 
 
 By:
 
/s/ ELIZABETH P. WESTMAN   

--------------------------------------------------------------------------------

        Name:   Elizabeth P. Westman         Title:   Assistant Secretary

--------------------------------------------------------------------------------



QuickLinks


LOAN AGREEMENT
TABLE OF CONTENTS
LOAN AGREEMENT
FORM OF TENANT NOTICE LETTER
SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT
EXHIBIT A LEGAL DESCRIPTION
Exhibit C-1 Form of Managers Consent and Subordination Agreement MANAGER'S
CONSENT AND SUBORDINATION OF MANAGEMENT AGREEMENT
EXHIBIT A (see attached)
Exhibit C-2 Form of Managers Consent and Subordination Agreement MANAGER'S
CONSENT AND SUBORDINATION OF MANAGEMENT AGREEMENT
EXHIBIT A (see attached)
Schedule 1 Allocated Loan Amount
Schedule 2 Intentionally Deleted
Schedule 3 Required Repair
Schedule 4 Intentionally Omitted
Schedule 5 Exceptions to Representation
Schedule 6 Organizational Chart
Schedule 7 Environmental Post Closing Obligations
Schedule 8 Intentionally Omitted
Schedule 9 Amortization Schedule
Schedule 10 Properties in Flood Zones
FIRST AMENDMENT TO LOAN AGREEMENT
